Exhibit 10.1

 

UST Sequence Number: 16

 

UNITED STATES DEPARTMENT OF THE TREASURY
1500 PENNSYLVANIA AVENUE, NW
WASHINGTON, D.C. 20220

 

Dear Ladies and Gentlemen:

 

The company set forth on the signature page hereto (the “Company”) intends to
issue in a private placement the number of shares of a series of its preferred
stock set forth on Schedule A hereto (the “Preferred Shares”) and a warrant to
purchase the number of shares of its common stock set forth on Schedule A hereto
(the “Warrant” and, together with the Preferred Shares, the “Purchased
Securities”) and the United States Department of the Treasury (the “Investor”)
intends to purchase from the Company the Purchased Securities.

 

The purpose of this letter agreement is to confirm the terms and conditions of
the purchase by the Investor of the Purchased Securities.  Except to the extent
supplemented or superseded by the terms set forth herein or in the Schedules
hereto, the provisions contained in the Securities Purchase Agreement – Standard
Terms attached hereto as Exhibit A (the “Securities Purchase Agreement”) are
incorporated by reference herein.  Terms that are defined in the Securities
Purchase Agreement are used in this letter agreement as so defined.  In the
event of any inconsistency between this letter agreement and the Securities
Purchase Agreement, the terms of this letter agreement shall govern.

 

Each of the Company and the Investor hereby confirms its agreement with the
other party with respect to the issuance by the Company of the Purchased
Securities and the purchase by the Investor of the Purchased Securities pursuant
to this letter agreement and the Securities Purchase Agreement on the terms
specified on Schedule A hereto.

 

This letter agreement (including the Schedules hereto) and the Securities
Purchase Agreement (including the Annexes thereto) and the Warrant constitute
the entire agreement, and supersede all other prior agreements, understandings,
representations and warranties, both written and oral, between the parties, with
respect to the subject matter hereof.  This letter agreement constitutes the
“Letter Agreement” referred to in the Securities Purchase Agreement.

 

This letter agreement may be executed in any number of separate counterparts,
each such counterpart being deemed to be an original instrument, and all such
counterparts will together constitute the same agreement.  Executed signature
pages to this letter agreement may be delivered by facsimile and such facsimiles
will be deemed as sufficient as if actual signature pages had been delivered.

 

* * *

 

--------------------------------------------------------------------------------


 

In witness whereof, this letter agreement has been duly executed and delivered
by the duly authorized representatives of the parties hereto as of the date
written below.

 

 

 

UNITED STATES DEPARTMENT OF THE
TREASURY

 

 

 

 

 

By:

/s/ Neel Kashkari

 

 

Name: 

Neel Kashkari

 

 

Title:

Interim Assistant Secretary for Financial

 

 

 

 

Stability

 

 

 

 

 

 

 

COMPANY: COMERICA INCORPORATED

 

 

 

 

 

 

 

By:

/s/ Jon W. Bilstrom

 

 

Name: 

Jon W. Bilstrom

 

 

Title:

Executive Vice President – Governance,
Regulatory Relations and Legal Affairs

 

 

Date: November 14, 2008

 

--------------------------------------------------------------------------------


 

Exhibit A

 

SECURITIES PURCHASE AGREEMENT

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

 

SECURITIES PURCHASE AGREEMENT

 

STANDARD TERMS

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

 

Article I

 

 

 

 

 

Purchase; Closing

 

 

 

 

1.1

Purchase

1

1.2

Closing

2

1.3

Interpretation

4

 

 

 

 

Article II

 

 

 

 

 

Representations and Warranties

 

 

 

 

2.1

Disclosure

4

2.2

Representations and Warranties of the Company

5

 

 

 

 

Article III

 

 

 

 

 

Covenants

 

 

 

 

3.1

Commercially Reasonable Efforts

13

3.2

Expenses

14

3.3

Sufficiency of Authorized Common Stock; Exchange Listing

14

3.4

Certain Notifications Until Closing

15

3.5

Access, Information and Confidentiality

15

 

 

 

 

Article IV

 

 

 

 

 

Additional Agreements

 

 

 

 

4.1

Purchase for Investment

16

4.2

Legends

16

4.3

Certain Transactions

18

4.4

Transfer of Purchased Securities and Warrant Shares; Restrictions on Exercise of
the Warrant

18

4.5

Registration Rights.

19

4.6

Voting of Warrant Shares

30

4.7

Depositary Shares

31

4.8

Restriction on Dividends and Repurchases

31

4.9

Repurchase of Investor Securities

32

4.10

Executive Compensation

33

 

-i-

--------------------------------------------------------------------------------


 

 

Article V

 

 

 

 

 

Miscellaneous

 

5.1

Termination

34

5.2

Survival of Representations and Warranties

34

5.3

Amendment

34

5.4

Waiver of Conditions

34

5.5

Governing Law: Submission to Jurisdiction, Etc.

35

5.6

Notices

35

5.7

Definitions

35

5.8

Assignment

36

5.9

Severability

36

5.10

No Third Party Beneficiaries

36

 

-ii-

--------------------------------------------------------------------------------


 

LIST OF ANNEXES

 

ANNEX A:

 

FORM OF CERTIFICATE OF DESIGNATIONS FOR PREFERRED STOCK

 

 

 

ANNEX B:

 

FORM OF WAIVER

 

 

 

ANNEX C:

 

FORM OF OPINION

 

 

 

ANNEX D:

 

FORM OF WARRANT

 

-iii-

--------------------------------------------------------------------------------


 

INDEX OF DEFINED TERMS

 

Term

 

Location of
Definition

 

Affiliate

 

5.7(b)

 

Agreement

 

Recitals

 

Appraisal Procedure

 

4.9(c)(i)

 

Appropriate Federal Banking Agency

 

2.2(s)

 

Bankruptcy Exceptions

 

2.2(d)

 

Benefit Plans

 

1.2(d)(iv)

 

Board of Directors

 

2.2(f)

 

Business Combination

 

4.4

 

business day

 

1.3

 

Capitalization Date

 

2.2(b)

 

Certificate of Designations

 

1.2(d)(iii)

 

Charter

 

1.2(d)(iii)

 

Closing

 

1.2(a)

 

Closing Date

 

1.2(a)

 

Code

 

2.2(n)

 

Common Stock

 

Recitals

 

Company

 

Recitals

 

Company Financial Statements

 

2.2(h)

 

Company Material Adverse Effect

 

2.1(a)

 

Company Reports

 

2.2(i)(i)

 

Company Subsidiary; Company Subsidiaries

 

2.2(i)(i)

 

control; controlled by; under common control with

 

5.7(b)

 

Controlled Group

 

2.2(n)

 

CPP

 

Recitals

 

EESA

 

1.2(d)(iv)

 

ERISA

 

2.2(n)

 

Exchange Act

 

2.1(b)

 

Fair Market Value

 

4.9(c)(ii)

 

GAAP

 

2.1(a)

 

Governmental Entities

 

1.2(c)

 

Holder

 

4.5(k)(i)

 

Holders’ Counsel

 

4.5(k)(ii)

 

Indemnitee

 

4.5(g)(i)

 

Information

 

3.5(b)

 

Initial Warrant Shares

 

Recitals

 

Investor

 

Recitals

 

Junior Stock

 

4.8(c)

 

knowledge of the Company; Company’s knowledge

 

5.7(c)

 

Last Fiscal Year

 

2.1(b)

 

Letter Agreement

 

Recitals

 

officers

 

5.7(c)

 

 

-iv-

--------------------------------------------------------------------------------


 

Term

 

Location of
Definition

 

Parity Stock

 

4.8(c)

 

Pending Underwritten Offering

 

4.5(l)

 

Permitted Repurchases

 

4.8(a)(ii)

 

Piggyback Registration

 

4.5(a)(iv)

 

Plan

 

2.2(n)

 

Preferred Shares

 

Recitals

 

Preferred Stock

 

Recitals

 

Previously Disclosed

 

2.1(b)

 

Proprietary Rights

 

2.2(u)

 

Purchase

 

Recitals

 

Purchase Price

 

1.1

 

Purchased Securities

 

Recitals

 

Qualified Equity Offering

 

4.4

 

register; registered; registration

 

4.5(k)(iii)

 

Registrable Securities

 

4.5(k)(iv)

 

Registration Expenses

 

4.5(k)(v)

 

Regulatory Agreement

 

2.2(s)

 

Rule 144; Rule 144A; Rule 159A; Rule 405; Rule 415

 

4.5(k)(vi)

 

Schedules

 

Recitals

 

SEC

 

2.1(b)

 

Securities Act

 

2.2(a)

 

Selling Expenses

 

4.5(k)(vii)

 

Senior Executive Officers

 

4.10

 

Share Dilution Amount

 

4.8(a)(ii)

 

Shelf Registration Statement

 

4.5(a)(ii)

 

Signing Date

 

2.1(a)

 

Special Registration

 

4.5(i)

 

Stockholder Proposals

 

3.1(b)

 

subsidiary

 

5.8(a)

 

Tax; Taxes

 

2.2(o)

 

Transfer

 

4.4

 

Warrant

 

Recitals

 

Warrant Shares

 

2.2(d)

 

 

-v-

--------------------------------------------------------------------------------


 

SECURITIES PURCHASE AGREEMENT – STANDARD TERMS

 

Recitals:

 

WHEREAS, the United States Department of the Treasury (the “Investor”) may from
time to time agree to purchase shares of preferred stock and warrants from
eligible financial institutions which elect to participate in the Troubled Asset
Relief Program Capital Purchase Program (“CPP”);

 

WHEREAS, an eligible financial institution electing to participate in the CPP
and issue securities to the Investor (referred to herein as the “Company”) shall
enter into a letter agreement (the “Letter Agreement”) with the Investor which
incorporates this Securities Purchase Agreement – Standard Terms;

 

WHEREAS, the Company agrees to expand the flow of credit to U.S. consumers and
businesses on competitive terms to promote the sustained growth and vitality of
the U.S. economy;

 

WHEREAS, the Company agrees to work diligently, under existing programs, to
modify the terms of residential mortgages as appropriate to strengthen the
health of the U.S. housing market;

 

WHEREAS, the Company intends to issue in a private placement the number of
shares of the series of its Preferred Stock (“Preferred Stock”) set forth on
Schedule A to the Letter Agreement (the “Preferred Shares”) and a warrant to
purchase the number of shares of its Common Stock (“Common Stock”) set forth on
Schedule A to the Letter Agreement (the “Initial Warrant Shares”) (the “Warrant”
and, together with the Preferred Shares, the “Purchased Securities”) and the
Investor intends to purchase (the “Purchase”) from the Company the Purchased
Securities; and

 

WHEREAS, the Purchase will be governed by this Securities Purchase Agreement –
Standard Terms and the Letter Agreement, including the schedules thereto (the
“Schedules”), specifying additional terms of the Purchase. This Securities
Purchase Agreement – Standard Terms (including the Annexes hereto) and the
Letter Agreement (including the Schedules thereto) are together referred to as
this “Agreement”. All references in this Securities Purchase Agreement –
Standard Terms to “Schedules” are to the Schedules attached to the Letter
Agreement.

 

NOW, THEREFORE, in consideration of the premises, and of the representations,
warranties, covenants and agreements set forth herein, the parties agree as
follows:

 

Article I

Purchase; Closing

 

1.1           Purchase. On the terms and subject to the conditions set forth in
this Agreement, the Company agrees to sell to the Investor, and the Investor
agrees to purchase from the Company, at the Closing (as hereinafter defined),
the Purchased Securities for the price set forth on Schedule A (the “Purchase
Price”).

 

--------------------------------------------------------------------------------


 

1.2           Closing.

 

(a)           On the terms and subject to the conditions set forth in this
Agreement, the closing of the Purchase (the “Closing”) will take place at the
location specified in Schedule A, at the time and on the date set forth in
Schedule A or as soon as practicable thereafter, or at such other place, time
and date as shall be agreed between the Company and the Investor. The time and
date on which the Closing occurs is referred to in this Agreement as the
“Closing Date”.

 

(b)           Subject to the fulfillment or waiver of the conditions to the
Closing in this Section 1.2, at the Closing the Company will deliver the
Preferred Shares and the Warrant, in each case as evidenced by one or more
certificates dated the Closing Date and bearing appropriate legends as
hereinafter provided for, in exchange for payment in full of the Purchase Price
by wire transfer of immediately available United States funds to a bank account
designated by the Company on Schedule A.

 

(c)           The respective obligations of each of the Investor and the Company
to consummate the Purchase are subject to the fulfillment (or waiver by the
Investor and the Company, as applicable) prior to the Closing of the conditions
that (i) any approvals or authorizations of all United States and other
governmental, regulatory or judicial authorities (collectively, “Governmental
Entities”) required for the consummation of the Purchase shall have been
obtained or made in form and substance reasonably satisfactory to each party and
shall be in full force and effect and all waiting periods required by United
States and other applicable law, if any, shall have expired and (ii) no
provision of any applicable United States or other law and no judgment,
injunction, order or decree of any Governmental Entity shall prohibit the
purchase and sale of the Purchased Securities as contemplated by this Agreement.

 

(d)           The obligation of the Investor to consummate the Purchase is also
subject to the fulfillment (or waiver by the Investor) at or prior to the
Closing of each of the following conditions:

 

(i)            (A) the representations and warranties of the Company set forth
in (x) Section 2.2(g) of this Agreement shall be true and correct in all
respects as though made on and as of the Closing Date, (y) Sections
2.2(a) through (f) shall be true and correct in all material respects as though
made on and as of the Closing Date (other than representations and warranties
that by their terms speak as of another date, which representations and
warranties shall be true and correct in all material respects as of such other
date) and (z) Sections 2.2(h) through (v) (disregarding all qualifications or
limitations set forth in such representations and warranties as to
“materiality”, “Company Material Adverse Effect” and words of similar import)
shall be true and correct as though made on and as of the Closing Date (other
than representations and warranties that by their terms speak as of another
date, which representations and warranties shall be true and correct as of such
other date), except to the extent that the failure of such representations and
warranties referred to in this Section 1.2(d)(i)(A)(z) to be so true and
correct, individually or in the aggregate, does not have and would not
reasonably be expected to have a Company Material Adverse Effect and (B) the
Company shall have

 

-2-

--------------------------------------------------------------------------------


 

performed in all material respects all obligations required to be performed by
it under this Agreement at or prior to the Closing;

 

(ii)           the Investor shall have received a certificate signed on behalf
of the Company by a senior executive officer certifying to the effect that the
conditions set forth in Section 1 .2(d)(i) have been satisfied;

 

(iii)          the Company shall have duly adopted and filed with the Secretary
of State of its jurisdiction of organization or other applicable Governmental
Entity the amendment to its certificate or articles of incorporation, articles
of association, or similar organizational document (“Charter”) in substantially
the form attached hereto as Annex A (the “Certificate of Designations”) and such
filing shall have been accepted;

 

(iv)          (A) the Company shall have effected such changes to its
compensation, bonus, incentive and other benefit plans, arrangements and
agreements (including golden parachute, severance and employment agreements)
(collectively, “Benefit Plans”) with respect to its Senior Executive Officers
(and to the extent necessary for such changes to be legally enforceable, each of
its Senior Executive Officers shall have duly consented in writing to such
changes), as may be necessary, during the period that the Investor owns any debt
or equity securities of the Company acquired pursuant to this Agreement or the
Warrant, in order to comply with Section 111(b) of the Emergency Economic
Stabilization Act of 2008 (“EESA”) as implemented by guidance or regulation
thereunder that has been issued and is in effect as of the Closing Date, and
(B) the Investor shall have received a certificate signed on behalf of the
Company by a senior executive officer certifying to the effect that the
condition set forth in Section 1.2(d)(iv)(A) has been satisfied;

 

(v)           each of the Company’s Senior Executive Officers shall have
delivered to the Investor a written waiver in the form attached hereto as Annex
B releasing the Investor from any claims that such Senior Executive Officers may
otherwise have as a result of the issuance, on or prior to the Closing Date, of
any regulations which require the modification of, and the agreement of the
Company hereunder to modify, the terms of any Benefit Plans with respect to its
Senior Executive Officers to eliminate any provisions of such Benefit Plans that
would not be in compliance with the requirements of Section 111(b) of the EESA
as implemented by guidance or regulation thereunder that has been issued and is
in effect as of the Closing Date;

 

(vi)          the Company shall have delivered to the Investor a written opinion
from counsel to the Company (which may be internal counsel), addressed to the
Investor and dated as of the Closing Date, in substantially the form attached
hereto as Annex C;

 

(vii)         the Company shall have delivered certificates in proper form or,
with the prior consent of the Investor, evidence of shares in book-entry form,
evidencing the Preferred Shares to Investor or its designee(s); and

 

-3-

--------------------------------------------------------------------------------


 

(viii)        the Company shall have duly executed the Warrant in substantially
the form attached hereto as Annex D and delivered such executed Warrant to the
Investor or its designee(s).

 

1.3           Interpretation. When a reference is made in this Agreement to
“Recitals,” “Articles,” “Sections,” or “Annexes” such reference shall be to a
Recital, Article or Section of, or Annex to, this Securities Purchase Agreement
– Standard Terms, and a reference to “Schedules” shall be to a Schedule to the
Letter Agreement, in each case, unless otherwise indicated. The terms defined in
the singular have a comparable meaning when used in the plural, and vice versa.
References to “herein”, “hereof”, “hereunder” and the like refer to this
Agreement as a whole and not to any particular section or provision, unless the
context requires otherwise. The table of contents and headings contained in this
Agreement are for reference purposes only and are not part of this Agreement.
Whenever the words “include,” “includes” or “including” are used in this
Agreement, they shall be deemed followed by the words “without limitation.” No
rule of construction against the draftsperson shall be applied in connection
with the interpretation or enforcement of this Agreement, as this Agreement is
the product of negotiation between sophisticated parties advised by counsel. All
references to “$” or “dollars” mean the lawful currency of the United States of
America. Except as expressly stated in this Agreement, all references to any
statute, rule or regulation are to the statute, rule or regulation as amended,
modified, supplemented or replaced from time to time (and, in the case of
statutes, include any rules and regulations promulgated under the statute) and
to any section of any statute, rule or regulation include any successor to the
section. References to a “business day” shall mean any day except Saturday,
Sunday and any day on which banking institutions in the State of New York
generally are authorized or required by law or other governmental actions to
close.

 

Article II
Representations and Warranties

 

2.1           Disclosure.

 

(a)           “Company Material Adverse Effect” means a material adverse effect
on (i) the business, results of operation or financial condition of the Company
and its consolidated subsidiaries taken as a whole; provided, however, that
Company Material Adverse Effect shall not be deemed to include the effects of
(A) changes after the date of the Letter Agreement (the “Signing Date”) in
general business, economic or market conditions (including changes generally in
prevailing interest rates, credit availability and liquidity, currency exchange
rates and price levels or trading volumes in the United States or foreign
securities or credit markets), or any outbreak or escalation of hostilities,
declared or undeclared acts of war or terrorism, in each case generally
affecting the industries in which the Company and its subsidiaries operate,
(B) changes or proposed changes after the Signing Date in generally accepted
accounting principles in the United States (“GAAP”) or regulatory accounting
requirements, or authoritative interpretations thereof, (C) changes or proposed
changes after the Signing Date in securities, banking and other laws of general
applicability or related policies or interpretations of Governmental Entities
(in the case of each of these clauses (A), (B) and (C), other than changes

 

-4-

--------------------------------------------------------------------------------


 

or occurrences to the extent that such changes or occurrences have or would
reasonably be expected to have a materially disproportionate adverse effect on
the Company and its consolidated subsidiaries taken as a whole relative to
comparable U.S. banking or financial services organizations), or (D) changes in
the market price or trading volume of the Common Stock or any other equity,
equity-related or debt securities of the Company or its consolidated
subsidiaries (it being understood and agreed that the exception set forth in
this clause (D) does not apply to the underlying reason giving rise to or
contributing to any such change); or (ii) the ability of the Company to
consummate the Purchase and the other transactions contemplated by this
Agreement and the Warrant and perform its obligations hereunder or thereunder on
a timely basis.

 

(b)           “Previously Disclosed” means information set forth or incorporated
in the Company’s Annual Report on Form 10-K for the most recently completed
fiscal year of the Company filed with the Securities and Exchange Commission
(the “SEC”) prior to the Signing Date (the “Last Fiscal Year”) or in its other
reports and forms filed with or furnished to the SEC under Sections 13(a),
14(a) or 15(d) of the Securities Exchange Act of 1934 (the “Exchange Act”) on or
after the last day of the Last Fiscal Year and prior to the Signing Date.

 

2.2           Representations and Warranties of the Company. Except as
Previously Disclosed, the Company represents and warrants to the Investor that
as of the Signing Date and as of the Closing Date (or such other date specified
herein):

 

(a)           Organization, Authority and Significant Subsidiaries. The Company
has been duly incorporated and is validly existing and in good standing under
the laws of its jurisdiction of organization, with the necessary power and
authority to own its properties and conduct its business in all material
respects as currently conducted, and except as has not, individually or in the
aggregate, had and would not reasonably be expected to have a Company Material
Adverse Effect, has been duly qualified as a foreign corporation for the
transaction of business and is in good standing under the laws of each other
jurisdiction in which it owns or leases properties or conducts any business so
as to require such qualification; each subsidiary of the Company that is a
“significant subsidiary” within the meaning of Rule 1-02(w) of Regulation S-X
under the Securities Act of 1933 (the “Securities Act”) has been duly organized
and is validly existing in good standing under the laws of its jurisdiction of
organization. The Charter and bylaws of the Company, copies of which have been
provided to the Investor prior to the Signing Date, are true, complete and
correct copies of such documents as in full force and effect as of the Signing
Date.

 

(b)           Capitalization. The authorized capital stock of the Company, and
the outstanding capital stock of the Company (including securities convertible
into, or exercisable or exchangeable for, capital stock of the Company) as of
the most recent fiscal month-end preceding the Signing Date (the “Capitalization
Date”) is set forth on Schedule B. The outstanding shares of capital stock of
the Company have been duly authorized and are validly issued and outstanding,
fully paid and nonassessable, and subject to no preemptive rights (and were not
issued in violation of any preemptive rights). Except as provided in the
Warrant, as of the Signing Date, the Company does not have outstanding any
securities or other obligations providing the holder the right to acquire Common
Stock that is not reserved for issuance as

 

-5-

--------------------------------------------------------------------------------


 

specified on Schedule B, and the Company has not made any other commitment to
authorize, issue or sell any Common Stock. Since the Capitalization Date, the
Company has not issued any shares of Common Stock, other than (i) shares issued
upon the exercise of stock options or delivered under other equity-based awards
or other convertible securities or warrants which were issued and outstanding on
the Capitalization Date and disclosed on Schedule B and (ii) shares disclosed on
Schedule B.

 

(c)           Preferred Shares. The Preferred Shares have been duly and validly
authorized, and, when issued and delivered pursuant to this Agreement, such
Preferred Shares will be duly and validly issued and fully paid and
non-assessable, will not be issued in violation of any preemptive rights, and
will rank pari passu with or senior to all other series or classes of Preferred
Stock, whether or not issued or outstanding, with respect to the payment of
dividends and the distribution of assets in the event of any dissolution,
liquidation or winding up of the Company.

 

(d)           The Warrant and Warrant Shares. The Warrant has been duly
authorized and, when executed and delivered as contemplated hereby, will
constitute a valid and legally binding obligation of the Company enforceable
against the Company in accordance with its terms, except as the same may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and
general equitable principles, regardless of whether such enforceability is
considered in a proceeding at law or in equity (“Bankruptcy Exceptions”). The
shares of Common Stock issuable upon exercise of the Warrant (the “Warrant
Shares”) have been duly authorized and reserved for issuance upon exercise of
the Warrant and when so issued in accordance with the terms of the Warrant will
be validly issued, fully paid and non-assessable, subject, if applicable, to the
approvals of its stockholders set forth on Schedule C.

 

(e)           Authorization, Enforceability.

 

(i)            The Company has the corporate power and authority to execute and
deliver this Agreement and the Warrant and, subject, if applicable, to the
approvals of its stockholders set forth on Schedule C, to carry out its
obligations hereunder and thereunder (which includes the issuance of the
Preferred Shares, Warrant and Warrant Shares). The execution, delivery and
performance by the Company of this Agreement and the Warrant and the
consummation of the transactions contemplated hereby and thereby have been duly
authorized by all necessary corporate action on the part of the Company and its
stockholders, and no further approval or authorization is required on the part
of the Company, subject, in each case, if applicable, to the approvals of its
stockholders set forth on Schedule C. This Agreement is a valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms, subject to the Bankruptcy Exceptions.

 

(ii)           The execution, delivery and performance by the Company of this
Agreement and the Warrant and the consummation of the transactions contemplated
hereby and thereby and compliance by the Company with the provisions hereof and

 

-6-

--------------------------------------------------------------------------------


 

thereof, will not (A) violate, conflict with, or result in a breach of any
provision of, or constitute a default (or an event which, with notice or lapse
of time or both, would constitute a default) under, or result in the termination
of, or accelerate the performance required by, or result in a right of
termination or acceleration of, or result in the creation of, any lien, security
interest, charge or encumbrance upon any of the properties or assets of the
Company or any Company Subsidiary under any of the terms, conditions or
provisions of (i) subject, if applicable, to the approvals of the Company’s
stockholders set forth on Schedule C, its organizational documents or (ii) any
note, bond, mortgage, indenture, deed of trust, license, lease, agreement or
other instrument or obligation to which the Company or any Company Subsidiary is
a party or by which it or any Company Subsidiary may be bound, or to which the
Company or any Company Subsidiary or any of the properties or assets of the
Company or any Company Subsidiary may be subject, or (B) subject to compliance
with the statutes and regulations referred to in the next paragraph, violate any
statute, rule or regulation or any judgment, ruling, order, writ, injunction or
decree applicable to the Company or any Company Subsidiary or any of their
respective properties or assets except, in the case of clauses (A)(ii) and (B),
for those occurrences that, individually or in the aggregate, have not had and
would not reasonably be expected to have a Company Material Adverse Effect.

 

(iii)          Other than the filing of the Certificate of Designations with the
Secretary of State of its jurisdiction of organization or other applicable
Governmental Entity, any current report on Form 8-K required to be filed with
the SEC, such filings and approvals as are required to be made or obtained under
any state “blue sky” laws, the filing of any proxy statement contemplated by
Section 3.1 and such as have been made or obtained, no notice to, filing with,
exemption or review by, or authorization, consent or approval of, any
Governmental Entity is required to be made or obtained by the Company in
connection with the consummation by the Company of the Purchase except for any
such notices, filings, exemptions, reviews, authorizations, consents and
approvals the failure of which to make or obtain would not, individually or in
the aggregate, reasonably be expected to have a Company Material Adverse Effect.

 

(f)            Anti-takeover Provisions and Rights Plan. The Board of Directors
of the Company (the “Board of Directors”) has taken all necessary action to
ensure that the transactions contemplated by this Agreement and the Warrant and
the consummation of the transactions contemplated hereby and thereby, including
the exercise of the Warrant in accordance with its terms, will be exempt from
any anti-takeover or similar provisions of the Company’s Charter and bylaws, and
any other provisions of any applicable “moratorium”, “control share”, “fair
price”, “interested stockholder” or other anti-takeover laws and regulations of
any jurisdiction. The Company has taken all actions necessary to render any
stockholders’ rights plan of the Company inapplicable to this Agreement and the
Warrant and the consummation of the transactions contemplated hereby and
thereby, including the exercise of the Warrant by the Investor in accordance
with its terms.

 

(g)           No Company Material Adverse Effect. Since the last day of the last
completed fiscal period for which the Company has filed a Quarterly Report on
Form 10-Q or an Annual

 

-7-

--------------------------------------------------------------------------------


 

Report on Form 10-K with the SEC prior to the Signing Date, no fact,
circumstance, event, change, occurrence, condition or development has occurred
that, individually or in the aggregate, has had or would reasonably be expected
to have a Company Material Adverse Effect.

 

(h)         Company Financial Statements. Each of the consolidated financial
statements of the Company and its consolidated subsidiaries (collectively the
“Company Financial Statements”) included or incorporated by reference in the
Company Reports filed with the SEC since December 31, 2006, present fairly in
all material respects the consolidated financial position of the Company and its
consolidated subsidiaries as of the dates indicated therein (or if amended prior
to the Signing Date, as of the date of such amendment) and the consolidated
results of their operations for the periods specified therein; and except as
stated therein, such financial statements (A) were prepared in conformity with
GAAP applied on a consistent basis (except as may be noted therein), (B) have
been prepared from, and are in accordance with, the books and records of the
Company and the Company Subsidiaries and (C) complied as to form, as of their
respective dates of filing with the SEC, in all material respects with the
applicable accounting requirements and with the published rules and regulations
of the SEC with respect thereto.

 

(i)            Reports.

 

(i)            Since December 31, 2006, the Company and each subsidiary of the
Company (each a “Company Subsidiary” and, collectively, the “Company
Subsidiaries”) has timely filed all reports, registrations, documents, filings,
statements and submissions, together with any amendments thereto, that it was
required to file with any Governmental Entity (the foregoing, collectively, the
“Company Reports”) and has paid all fees and assessments due and payable in
connection therewith, except, in each case, as would not, individually or in the
aggregate, reasonably be expected to have a Company Material Adverse Effect. As
of their respective dates of filing, the Company Reports complied in all
material respects with all statutes and applicable rules and regulations of the
applicable Governmental Entities. In the case of each such Company Report filed
with or furnished to the SEC, such Company Report (A) did not, as of its date or
if amended prior to the Signing Date, as of the date of such amendment, contain
an untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements made therein, in light of the
circumstances under which they were made, not misleading, and (B) complied as to
form in all material respects with the applicable requirements of the Securities
Act and the Exchange Act. With respect to all other Company Reports, the Company
Reports were complete and accurate in all material respects as of their
respective dates. No executive officer of the Company or any Company Subsidiary
has failed in any respect to make the certifications required of him or her
under Section 302 or 906 of the Sarbanes-Oxley Act of 2002.

 

(ii)           The records, systems, controls, data and information of the
Company and the Company Subsidiaries are recorded, stored, maintained and
operated under means (including any electronic, mechanical or photographic
process, whether computerized or not) that are under the exclusive ownership and
direct control of the Company or the

 

-8-

--------------------------------------------------------------------------------


 

Company Subsidiaries or their accountants (including all means of access thereto
and therefrom), except for any non-exclusive ownership and non-direct control
that would not reasonably be expected to have a material adverse effect on the
system of internal accounting controls described below in this
Section 2.2(i)(ii). The Company (A) has implemented and maintains disclosure
controls and procedures (as defined in Rule 13a-15(e) of the Exchange Act) to
ensure that material information relating to the Company, including the
consolidated Company Subsidiaries, is made known to the chief executive officer
and the chief financial officer of the Company by others within those entities,
and (B) has disclosed, based on its most recent evaluation prior to the Signing
Date, to the Company’s outside auditors and the audit committee of the Board of
Directors (x) any significant deficiencies and material weaknesses in the design
or operation of internal controls over financial reporting (as defined in
Rule 13a-15(f) of the Exchange Act) that are reasonably likely to adversely
affect the Company’s ability to record, process, summarize and report financial
information and (y) any fraud, whether or not material, that involves management
or other employees who have a significant role in the Company’s internal
controls over financial reporting.

 

(j)            No Undisclosed Liabilities. Neither the Company nor any of the
Company Subsidiaries has any liabilities or obligations of any nature (absolute,
accrued, contingent or otherwise) which are not properly reflected or reserved
against in the Company Financial Statements to the extent required to be so
reflected or reserved against in accordance with GAAP, except for
(A) liabilities that have arisen since the last fiscal year end in the ordinary
and usual course of business and consistent with past practice and
(B) liabilities that, individually or in the aggregate, have not had and would
not reasonably be expected to have a Company Material Adverse Effect.

 

(k)           Offering of Securities. Neither the Company nor any person acting
on its behalf has taken any action (including any offering of any securities of
the Company under circumstances which would require the integration of such
offering with the offering of any of the Purchased Securities under the
Securities Act, and the rules and regulations of the SEC promulgated
thereunder), which might subject the offering, issuance or sale of any of the
Purchased Securities to Investor pursuant to this Agreement to the registration
requirements of the Securities Act.

 

(l)            Litigation and Other Proceedings. Except (i) as set forth on
Schedule D or (ii) as would not, individually or in the aggregate, reasonably be
expected to have a Company Material Adverse Effect, there is no (A) pending or,
to the knowledge of the Company, threatened, claim, action, suit, investigation
or proceeding, against the Company or any Company Subsidiary or to which any of
their assets are subject nor is the Company or any Company Subsidiary subject to
any order, judgment or decree or (B) unresolved violation, criticism or
exception by any Governmental Entity with respect to any report or relating to
any examinations or inspections of the Company or any Company Subsidiaries.

 

(m)          Compliance with Laws. Except as would not, individually or in the
aggregate, reasonably be expected to have a Company Material Adverse Effect, the
Company and the

 

-9-

--------------------------------------------------------------------------------


 

Company Subsidiaries have all permits, licenses, franchises, authorizations,
orders and approvals of, and have made all filings, applications and
registrations with, Governmental Entities that are required in order to permit
them to own or lease their properties and assets and to carry on their business
as presently conducted and that are material to the business of the Company or
such Company Subsidiary. Except as set forth on Schedule E, the Company and the
Company Subsidiaries have complied in all respects and are not in default or
violation of, and none of them is, to the knowledge of the Company, under
investigation with respect to or, to the knowledge of the Company, have been
threatened to be charged with or given notice of any violation of, any
applicable domestic (federal, state or local) or foreign law, statute,
ordinance, license, rule, regulation, policy or guideline, order, demand, writ,
injunction, decree or judgment of any Governmental Entity, other than such
noncompliance, defaults or violations that would not, individually or in the
aggregate, reasonably be expected to have a Company Material Adverse Effect.
Except for statutory or regulatory restrictions of general application or as set
forth on Schedule E, no Governmental Entity has placed any restriction on the
business or properties of the Company or any Company Subsidiary that would,
individually or in the aggregate, reasonably be expected to have a Company
Material Adverse Effect.

 

(n)           Employee Benefit Matters. Except as would not reasonably be
expected to have, either individually or in the aggregate, a Company Material
Adverse Effect: (A) each “employee benefit plan” (within the meaning of
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”)) providing benefits to any current or former employee, officer or
director of the Company or any member of its “Controlled Group” (defined as any
organization which is a member of a controlled group of corporations within the
meaning of Section 414 of the Internal Revenue Code of 1986, as amended (the
“Code”)) that is sponsored, maintained or contributed to by the Company or any
member of its Controlled Group and for which the Company or any member of its
Controlled Group would have any liability, whether actual or contingent (each, a
“Plan”) has been maintained in compliance with its terms and with the
requirements of all applicable statutes, rules and regulations, including ERISA
and the Code; (B) with respect to each Plan subject to Title IV of ERISA
(including, for purposes of this clause (B), any plan subject to Title IV of
ERISA that the Company or any member of its Controlled Group previously
maintained or contributed to in the six years prior to the Signing Date), (1) no
“reportable event” (within the meaning of Section 4043(c) of ERISA), other than
a reportable event for which the notice period referred to in Section 4043(c) of
ERISA has been waived, has occurred in the three years prior to the Signing Date
or is reasonably expected to occur, (2) no “accumulated funding deficiency”
(within the meaning of Section 302 of ERISA or Section 412 of the Code), whether
or not waived, has occurred in the three years prior to the Signing Date or is
reasonably expected to occur, (3) the fair market value of the assets under each
Plan exceeds the present value of all benefits accrued under such Plan
(determined based on the assumptions used to fund such Plan) and (4) neither the
Company nor any member of its Controlled Group has incurred in the six years
prior to the Signing Date, or reasonably expects to incur, any liability under
Title IV of ERISA (other than contributions to the Plan or premiums to the PBGC
in the ordinary course and without default) in respect of a Plan (including any
Plan that is a “multiemployer plan”, within the meaning of Section 4001(c)(3) of
ERISA); and (C) each Plan that is intended to be qualified under
Section 401(a) of the Code has received a favorable

 

-10-

--------------------------------------------------------------------------------


 

determination letter from the Internal Revenue Service with respect to its
qualified status that has not been revoked, or such a determination letter has
been timely applied for but not received by the Signing Date, and nothing has
occurred, whether by action or by failure to act, which could reasonably be
expected to cause the loss, revocation or denial of such qualified status or
favorable determination letter.

 

(o)           Taxes. Except as would not, individually or in the aggregate,
reasonably be expected to have a Company Material Adverse Effect, (i) the
Company and the Company Subsidiaries have filed all federal, state, local and
foreign income and franchise Tax returns required to be filed through the
Signing Date, subject to permitted extensions, and have paid all Taxes due
thereon, and (ii) no Tax deficiency has been determined adversely to the Company
or any of the Company Subsidiaries, nor does the Company have any knowledge of
any Tax deficiencies. “Tax” or “Taxes” means any federal, state, local or
foreign income, gross receipts, property, sales, use, license, excise,
franchise, employment, payroll, withholding, alternative or add on minimum, ad
valorem, transfer or excise tax, or any other tax, custom, duty, governmental
fee or other like assessment or charge of any kind whatsoever, together with any
interest or penalty, imposed by any Governmental Entity.

 

(p)           Properties and Leases. Except as would not, individually or in the
aggregate, reasonably be expected to have a Company Material Adverse Effect, the
Company and the Company Subsidiaries have good and marketable title to all real
properties and all other properties and assets owned by them, in each case free
from liens, encumbrances, claims and defects that would affect the value thereof
or interfere with the use made or to be made thereof by them. Except as would
not, individually or in the aggregate, reasonably be expected to have a Company
Material Adverse Effect, the Company and the Company Subsidiaries hold all
leased real or personal property under valid and enforceable leases with no
exceptions that would interfere with the use made or to be made thereof by them.

 

(q)           Environmental Liability. Except as would not, individually or in
the aggregate, reasonably be expected to have a Company Material Adverse Effect:

 

(i)            there is no legal, administrative, or other proceeding, claim or
action of any nature seeking to impose, or that would reasonably be expected to
result in the imposition of, on the Company or any Company Subsidiary, any
liability relating to the release of hazardous substances as defined under any
local, state or federal environmental statute, regulation or ordinance,
including the Comprehensive Environmental Response, Compensation and Liability
Act of 1980, pending or, to the Company’s knowledge, threatened against the
Company or any Company Subsidiary;

 

(ii)           to the Company’s knowledge, there is no reasonable basis for any
such proceeding, claim or action; and

 

(iii)          neither the Company nor any Company Subsidiary is subject to any
agreement, order, judgment or decree by or with any court, Governmental Entity
or third party imposing any such environmental liability.

 

-11-

--------------------------------------------------------------------------------


 

(r)            Risk Management Instruments. Except as would not, individually or
in the aggregate, reasonably be expected to have a Company Material Adverse
Effect, all derivative instruments, including, swaps, caps, floors and option
agreements, whether entered into for the Company’s own account, or for the
account of one or more of the Company Subsidiaries or its or their customers,
were entered into (i) only in the ordinary course of business, (ii) in
accordance with prudent practices and in all material respects with all
applicable laws, rules, regulations and regulatory policies and (iii) with
counterparties believed to be financially responsible at the time; and each of
such instruments constitutes the valid and legally binding obligation of the
Company or one of the Company Subsidiaries, enforceable in accordance with its
terms, except as may be limited by the Bankruptcy Exceptions. Neither the
Company or the Company Subsidiaries, nor, to the knowledge of the Company, any
other party thereto, is in breach of any of its obligations under any such
agreement or arrangement other than such breaches that would not, individually
or in the aggregate, reasonably be expected to have a Company Material Adverse
Effect.

 

(s)           Agreements with Regulatory Agencies. Except as set forth on
Schedule F, neither the Company nor any Company Subsidiary is subject to any
material cease-and-desist or other similar order or enforcement action issued
by, or is a party to any material written agreement, consent agreement or
memorandum of understanding with, or is a party to any commitment letter or
similar undertaking to, or is subject to any capital directive by, or since
December 31, 2006, has adopted any board resolutions at the request of, any
Governmental Entity (other than the Appropriate Federal Banking Agencies with
jurisdiction over the Company and the Company Subsidiaries) that currently
restricts in any material respect the conduct of its business or that in any
material manner relates to its capital adequacy, its liquidity and funding
policies and practices, its ability to pay dividends, its credit, risk
management or compliance policies or procedures, its internal controls, its
management or its operations or business (each item in this sentence, a
“Regulatory Agreement”), nor has the Company or any Company Subsidiary been
advised since December 31, 2006 by any such Governmental Entity that it is
considering issuing, initiating, ordering, or requesting any such Regulatory
Agreement. The Company and each Company Subsidiary are in compliance in all
material respects with each Regulatory Agreement to which it is party or
subject, and neither the Company nor any Company Subsidiary has received any
notice from any Governmental Entity indicating that either the Company or any
Company Subsidiary is not in compliance in all material respects with any such
Regulatory Agreement. “Appropriate Federal Banking Agency” means the
“appropriate Federal banking agency” with respect to the Company or such Company
Subsidiaries, as applicable, as defined in Section 3(q) of the Federal Deposit
Insurance Act (12 U.S.C. Section 1813(q)).

 

(t)            Insurance. The Company and the Company Subsidiaries are insured
with reputable insurers against such risks and in such amounts as the management
of the Company reasonably has determined to be prudent and consistent with
industry practice. The Company and the Company Subsidiaries are in material
compliance with their insurance policies and are not in default under any of the
material terms thereof, each such policy is outstanding and in full force and
effect, all premiums and other payments due under any material policy have been
paid, and all claims thereunder have been filed in due and timely fashion,
except, in each case, as would not, individually or in the aggregate, reasonably
be expected to have a Company Material Adverse Effect.

 

-12-

--------------------------------------------------------------------------------


 

(u)           Intellectual Property. Except as would not, individually or in the
aggregate, reasonably be expected to have a Company Material Adverse Effect,
(i) the Company and each Company Subsidiary owns or otherwise has the right to
use, all intellectual property rights, including all trademarks, trade dress,
trade names, service marks, domain names, patents, inventions, trade secrets,
know-how, works of authorship and copyrights therein, that are used in the
conduct of their existing businesses and all rights relating to the plans,
design and specifications of any of its branch facilities (“Proprietary Rights”)
free and clear of all liens and any claims of ownership by current or former
employees, contractors, designers or others and (ii) neither the Company nor any
of the Company Subsidiaries is materially infringing, diluting, misappropriating
or violating, nor has the Company or any or the Company Subsidiaries received
any written (or, to the knowledge of the Company, oral) communications alleging
that any of them has materially infringed, diluted, misappropriated or violated,
any of the Proprietary Rights owned by any other person. Except as would not,
individually or in the aggregate, reasonably be expected to have a Company
Material Adverse Effect, to the Company’s knowledge, no other person is
infringing, diluting, misappropriating or violating, nor has the Company or any
or the Company Subsidiaries sent any written communications since January 1,
2006 alleging that any person has infringed, diluted, misappropriated or
violated, any of the Proprietary Rights owned by the Company and the Company
Subsidiaries.

 

(v)           Brokers and Finders. No broker, finder or investment banker is
entitled to any financial advisory, brokerage, finder’s or other fee or
commission in connection with this Agreement or the Warrant or the transactions
contemplated hereby or thereby based upon arrangements made by or on behalf of
the Company or any Company Subsidiary for which the Investor could have any
liability.

 

Article III
Covenants

 

3.1           Commercially Reasonable Efforts.

 

(a)           Subject to the terms and conditions of this Agreement, each of the
parties will use its commercially reasonable efforts in good faith to take, or
cause to be taken, all actions, and to do, or cause to be done, all things
necessary, proper or desirable, or advisable under applicable laws, so as to
permit consummation of the Purchase as promptly as practicable and otherwise to
enable consummation of the transactions contemplated hereby and shall use
commercially reasonable efforts to cooperate with the other party to that end.

 

(b)           If the Company is required to obtain any stockholder approvals set
forth on Schedule C, then the Company shall comply with this Section 3.1(b) and
Section 3.1(c). The Company shall call a special meeting of its stockholders, as
promptly as practicable following the Closing, to vote on proposals
(collectively, the “Stockholder Proposals”) to (i) approve the exercise of the
Warrant for Common Stock for purposes of the rules of the national security
exchange on which the Common Stock is listed and/or (ii) amend the Company’s
Charter to increase the number of authorized shares of Common Stock to at least
such number as shall be sufficient to permit the full exercise of the Warrant
for Common Stock and comply with the

 

-13-

--------------------------------------------------------------------------------


 

other provisions of this Section 3.1(b) and Section 3.1(c). The Board of
Directors shall recommend to the Company’s stockholders that such stockholders
vote in favor of the Stockholder Proposals. In connection with such meeting, the
Company shall prepare (and the Investor will reasonably cooperate with the
Company to prepare) and file with the SEC as promptly as practicable (but in no
event more than ten business days after the Closing) a preliminary proxy
statement, shall use its reasonable best efforts to respond to any comments of
the SEC or its staff thereon and to cause a definitive proxy statement related
to such stockholders’ meeting to be mailed to the Company’s stockholders not
more than five business days after clearance thereof by the SEC, and shall use
its reasonable best efforts to solicit proxies for such stockholder approval of
the Stockholder Proposals. The Company shall notify the Investor promptly of the
receipt of any comments from the SEC or its staff with respect to the proxy
statement and of any request by the SEC or its staff for amendments or
supplements to such proxy statement or for additional information and will
supply the Investor with copies of all correspondence between the Company or any
of its representatives, on the one hand, and the SEC or its staff, on the other
hand, with respect to such proxy statement. If at any time prior to such
stockholders’ meeting there shall occur any event that is required to be set
forth in an amendment or supplement to the proxy statement, the Company shall as
promptly as practicable prepare and mail to its stockholders such an amendment
or supplement. Each of the Investor and the Company agrees promptly to correct
any information provided by it or on its behalf for use in the proxy statement
if and to the extent that such information shall have become false or misleading
in any material respect, and the Company shall as promptly as practicable
prepare and mail to its stockholders an amendment or supplement to correct such
information to the extent required by applicable laws and regulations. The
Company shall consult with the Investor prior to filing any proxy statement, or
any amendment or supplement thereto, and provide the Investor with a reasonable
opportunity to comment thereon. In the event that the approval of any of the
Stockholder Proposals is not obtained at such special stockholders meeting, the
Company shall include a proposal to approve (and the Board of Directors shall
recommend approval of) each such proposal at a meeting of its stockholders no
less than once in each subsequent six-month period beginning on January 1, 2009
until all such approvals are obtained or made.

 

(c)           None of the information supplied by the Company or any of the
Company Subsidiaries for inclusion in any proxy statement in connection with any
such stockholders meeting of the Company will, at the date it is filed with the
SEC, when first mailed to the Company’s stockholders and at the time of any
stockholders meeting, and at the time of any amendment or supplement thereof,
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements therein, in light of the
circumstances under which they are made, not misleading.

 

3.2           Expenses. Unless otherwise provided in this Agreement or the
Warrant, each of the parties hereto will bear and pay all costs and expenses
incurred by it or on its behalf in connection with the transactions contemplated
under this Agreement and the Warrant, including fees and expenses of its own
financial or other consultants, investment bankers, accountants and counsel.

 

3.3           Sufficiency of Authorized Common Stock; Exchange Listing.

 

-14-

--------------------------------------------------------------------------------


 

(a)           During the period from the Closing Date (or, if the approval of
the Stockholder Proposals is required, the date of such approval) until the date
on which the Warrant has been fully exercised, the Company shall at all times
have reserved for issuance, free of preemptive or similar rights, a sufficient
number of authorized and unissued Warrant Shares to effectuate such exercise.
Nothing in this Section 3.3 shall preclude the Company from satisfying its
obligations in respect of the exercise of the Warrant by delivery of shares of
Common Stock which are held in the treasury of the Company. As soon as
reasonably practicable following the Closing, the Company shall, at its expense,
cause the Warrant Shares to be listed on the same national securities exchange
on which the Common Stock is listed, subject to official notice of issuance, and
shall maintain such listing for so long as any Common Stock is listed on such
exchange.

 

(b)           If requested by the Investor, the Company shall promptly use its
reasonable best efforts to cause the Preferred Shares to be approved for listing
on a national securities exchange as promptly as practicable following such
request.

 

3.4           Certain Notifications Until Closing. From the Signing Date until
the Closing, the Company shall promptly notify the Investor of (i) any fact,
event or circumstance of which it is aware and which would reasonably be
expected to cause any representation or warranty of the Company contained in
this Agreement to be untrue or inaccurate in any material respect or to cause
any covenant or agreement of the Company contained in this Agreement not to be
complied with or satisfied in any material respect and (ii) except as Previously
Disclosed, any fact, circumstance, event, change, occurrence, condition or
development of which the Company is aware and which, individually or in the
aggregate, has had or would reasonably be expected to have a Company Material
Adverse Effect; provided, however, that delivery of any notice pursuant to this
Section 3.4 shall not limit or affect any rights of or remedies available to the
Investor; provided, further, that a failure to comply with this Section 3.4
shall not constitute a breach of this Agreement or the failure of any condition
set forth in Section 1.2 to be satisfied unless the underlying Company Material
Adverse Effect or material breach would independently result in the failure of a
condition set forth in Section 1.2 to be satisfied.

 

3.5           Access, Information and Confidentiality.

 

(a)           From the Signing Date until the date when the Investor holds an
amount of Preferred Shares having an aggregate liquidation value of less than
10% of the Purchase Price, the Company will permit the Investor and its agents,
consultants, contractors and advisors (x) acting through the Appropriate Federal
Banking Agency, to examine the corporate books and make copies thereof and to
discuss the affairs, finances and accounts of the Company and the Company
Subsidiaries with the principal officers of the Company, all upon reasonable
notice and at such reasonable times and as often as the Investor may reasonably
request and (y) to review any information material to the Investor’s investment
in the Company provided by the Company to its Appropriate Federal Banking
Agency. Any investigation pursuant to this Section 3.5 shall be conducted during
normal business hours and in such manner as not to interfere unreasonably with
the conduct of the business of the Company, and nothing herein shall require the
Company or any Company Subsidiary to disclose any information to the Investor to
the extent (i) prohibited by applicable law or regulation, or (ii) that such
disclosure would reasonably be

 

-15-

--------------------------------------------------------------------------------


 

expected to cause a violation of any agreement to which the Company or any
Company Subsidiary is a party or would cause a risk of a loss of privilege to
the Company or any Company Subsidiary (provided that the Company shall use
commercially reasonable efforts to make appropriate substitute disclosure
arrangements under circumstances where the restrictions in this clause
(ii) apply).

 

(b)           The Investor will use reasonable best efforts to hold, and will
use reasonable best efforts to cause its agents, consultants, contractors and
advisors to hold, in confidence all non-public records, books, contracts,
instruments, computer data and other data and information (collectively,
“Information”) concerning the Company furnished or made available to it by the
Company or its representatives pursuant to this Agreement (except to the extent
that such information can be shown to have been (i) previously known by such
party on a non-confidential basis, (ii) in the public domain through no fault of
such party or (iii) later lawfully acquired from other sources by the party to
which it was furnished (and without violation of any other confidentiality
obligation)); provided that nothing herein shall prevent the Investor from
disclosing any Information to the extent required by applicable laws or
regulations or by any subpoena or similar legal process.

 

Article IV
Additional Agreements

 

4.1           Purchase for Investment. The Investor acknowledges that the
Purchased Securities and the Warrant Shares have not been registered under the
Securities Act or under any state securities laws. The Investor (a) is acquiring
the Purchased Securities pursuant to an exemption from registration under the
Securities Act solely for investment with no present intention to distribute
them to any person in violation of the Securities Act or any applicable U.S.
state securities laws, (b) will not sell or otherwise dispose of any of the
Purchased Securities or the Warrant Shares, except in compliance with the
registration requirements or exemption provisions of the Securities Act and any
applicable U.S. state securities laws, and (c) has such knowledge and experience
in financial and business matters and in investments of this type that it is
capable of evaluating the merits and risks of the Purchase and of making an
informed investment decision.

 

4.2           Legends.

 

(a)           The Investor agrees that all certificates or other instruments
representing the Warrant and the Warrant Shares will bear a legend substantially
to the following effect:

 

“THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND
MAY NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT WHILE A
REGISTRATION STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH ACT AND
APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION
UNDER SUCH ACT OR SUCH LAWS.”

 

-16-

--------------------------------------------------------------------------------


 

(b)           The Investor agrees that all certificates or other instruments
representing the Warrant will also bear a legend substantially to the following
effect:

 

“THIS INSTRUMENT IS ISSUED SUBJECT TO THE RESTRICTIONS ON TRANSFER AND OTHER
PROVISIONS OF A SECURITIES PURCHASE AGREEMENT BETWEEN THE ISSUER OF THESE
SECURITIES AND THE INVESTOR REFERRED TO THEREIN, A COPY OF WHICH IS ON FILE WITH
THE ISSUER. THE SECURITIES REPRESENTED BY THIS INSTRUMENT MAY NOT BE SOLD OR
OTHERWISE TRANSFERRED EXCEPT IN COMPLIANCE WITH SAID AGREEMENT. ANY SALE OR
OTHER TRANSFER NOT IN COMPLIANCE WITH SAID AGREEMENT WILL BE VOID.”

 

(c)           In addition, the Investor agrees that all certificates or other
instruments representing the Preferred Shares will bear a legend substantially
to the following effect:

 

“THE SECURITIES REPRESENTED BY THIS INSTRUMENT ARE NOT SAVINGS ACCOUNTS,
DEPOSITS OR OTHER OBLIGATIONS OF A BANK AND ARE NOT INSURED BY THE FEDERAL
DEPOSIT INSURANCE CORPORATION OR ANY OTHER GOVERNMENTAL AGENCY.

 

THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES
LAWS OF ANY STATE AND MAY NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF
EXCEPT WHILE A REGISTRATION STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH
ACT AND APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM
REGISTRATION UNDER SUCH ACT OR SUCH LAWS. EACH PURCHASER OF THE SECURITIES
REPRESENTED BY THIS INSTRUMENT IS NOTIFIED THAT THE SELLER MAY BE RELYING ON THE
EXEMPTION FROM SECTION 5 OF THE SECURITIES ACT PROVIDED BY RULE 144A THEREUNDER.
ANY TRANSFEREE OF THE SECURITIES REPRESENTED BY THIS INSTRUMENT BY ITS
ACCEPTANCE HEREOF (1) REPRESENTS THAT IT IS A “QUALIFIED INSTITUTIONAL BUYER”
(AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT), (2) AGREES THAT IT WILL NOT
OFFER, SELL OR OTHERWISE TRANSFER THE SECURITIES REPRESENTED BY THIS INSTRUMENT
EXCEPT (A) PURSUANT TO A REGISTRATION STATEMENT WHICH IS THEN EFFECTIVE UNDER
THE SECURITIES ACT, (B) FOR SO LONG AS THE SECURITIES REPRESENTED BY THIS
INSTRUMENT ARE ELIGIBLE FOR RESALE PURSUANT TO RULE 144A, TO A PERSON IT
REASONABLY BELIEVES IS A “QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A
UNDER THE SECURITIES ACT THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT
OF A QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN THAT THE TRANSFER IS
BEING MADE IN RELIANCE ON RULE 144A, (C) TO THE ISSUER OR (D) PURSUANT TO ANY
OTHER AVAILABLE EXEMPTION FROM THE REGISTRATION

 

-17-

--------------------------------------------------------------------------------


 

REQUIREMENTS OF THE SECURITIES ACT AND (3) AGREES THAT IT WILL GIVE TO EACH
PERSON TO WHOM THE SECURITIES REPRESENTED BY THIS INSTRUMENT ARE TRANSFERRED A
NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND.”

 

(d)           In the event that any Purchased Securities or Warrant Shares
(i) become registered under the Securities Act or (ii) are eligible to be
transferred without restriction in accordance with Rule 144 or another exemption
from registration under the Securities Act (other than Rule 144A), the Company
shall issue new certificates or other instruments representing such Purchased
Securities or Warrant Shares, which shall not contain the applicable legends in
Sections 4.2(a) and (c) above; provided that the Investor surrenders to the
Company the previously issued certificates or other instruments. Upon Transfer
of all or a portion of the Warrant in compliance with Section 4.4, the Company
shall issue new certificates or other instruments representing the Warrant,
which shall not contain the applicable legend in Section 4.2(b) above; provided
that the Investor surrenders to the Company the previously issued certificates
or other instruments.

 

4.3           Certain Transactions. The Company will not merge or consolidate
with, or sell, transfer or lease all or substantially all of its property or
assets to, any other party unless the successor, transferee or lessee party (or
its ultimate parent entity), as the case may be (if not the Company), expressly
assumes the due and punctual performance and observance of each and every
covenant, agreement and condition of this Agreement to be performed and observed
by the Company.

 

4.4           Transfer of Purchased Securities and Warrant Shares; Restrictions
on Exercise of the Warrant. Subject to compliance with applicable securities
laws, the Investor shall be permitted to transfer, sell, assign or otherwise
dispose of (“Transfer”) all or a portion of the Purchased Securities or Warrant
Shares at any time, and the Company shall take all steps as may be reasonably
requested by the Investor to facilitate the Transfer of the Purchased Securities
and the Warrant Shares; provided that the Investor shall not Transfer a portion
or portions of the Warrant with respect to, and/or exercise the Warrant for,
more than one-half of the Initial Warrant Shares (as such number may be adjusted
from time to time pursuant to Section 13 thereof) in the aggregate until the
earlier of (a) the date on which the Company (or any successor by Business
Combination) has received aggregate gross proceeds of not less than the Purchase
Price (and the purchase price paid by the Investor to any such successor for
securities of such successor purchased under the CPP) from one or more Qualified
Equity Offerings (including Qualified Equity Offerings of such successor) and
(b) December 31, 2009. “Qualified Equity Offering” means the sale and issuance
for cash by the Company to persons other than the Company or any of the Company
Subsidiaries after the Closing Date of shares of perpetual Preferred Stock,
Common Stock or any combination of such stock, that, in each case, qualify as
and may be included in Tier 1 capital of the Company at the time of issuance
under the applicable risk-based capital guidelines of the Company’s Appropriate
Federal Banking Agency (other than any such sales and issuances made pursuant to
agreements or arrangements entered into, or pursuant to financing plans which
were publicly announced, on or prior to October 13,

 

-18-

--------------------------------------------------------------------------------


 

2008). “Business Combination” means a merger, consolidation, statutory share
exchange or similar transaction that requires the approval of the Company’s
stockholders.

 

4.5           Registration Rights.

 

(a)           Registration.

 

(i)              Subject to the terms and conditions of this Agreement, the
Company covenants and agrees that as promptly as practicable after the Closing
Date (and in any event no later than 30 days after the Closing Date), the
Company shall prepare and file with the SEC a Shelf Registration Statement
covering all Registrable Securities (or otherwise designate an existing Shelf
Registration Statement filed with the SEC to cover the Registrable Securities),
and, to the extent the Shelf Registration Statement has not theretofore been
declared effective or is not automatically effective upon such filing, the
Company shall use reasonable best efforts to cause such Shelf Registration
Statement to be declared or become effective and to keep such Shelf Registration
Statement continuously effective and in compliance with the Securities Act and
usable for resale of such Registrable Securities for a period from the date of
its initial effectiveness until such time as there are no Registrable Securities
remaining (including by refiling such Shelf Registration Statement (or a new
Shelf Registration Statement) if the initial Shelf Registration Statement
expires). So long as the Company is a well-known seasoned issuer (as defined in
Rule 405 under the Securities Act) at the time of filing of the Shelf
Registration Statement with the SEC, such Shelf Registration Statement shall be
designated by the Company as an automatic Shelf Registration Statement.
Notwithstanding the foregoing, if on the Signing Date the Company is not
eligible to file a registration statement on Form S-3, then the Company shall
not be obligated to file a Shelf Registration Statement unless and until
requested to do so in writing by the Investor.

 

(ii)             Any registration pursuant to Section 4.5(a)(i) shall be
effected by means of a shelf registration on an appropriate form under Rule 415
under the Securities Act (a “Shelf Registration Statement”). If the Investor or
any other Holder intends to distribute any Registrable Securities by means of an
underwritten offering it shall promptly so advise the Company and the Company
shall take all reasonable steps to facilitate such distribution, including the
actions required pursuant to Section 4.5(c); provided that the Company shall not
be required to facilitate an underwritten offering of Registrable Securities
unless the expected gross proceeds from such offering exceed (i) 2% of the
initial aggregate liquidation preference of the Preferred Shares if such initial
aggregate liquidation preference is less than $2 billion and (ii) $200 million
if the initial aggregate liquidation preference of the Preferred Shares is equal
to or greater than $2 billion. The lead underwriters in any such distribution
shall be selected by the Holders of a majority of the Registrable Securities to
be distributed; provided that to the extent appropriate and permitted under
applicable law, such Holders shall consider the qualifications of any
broker-dealer Affiliate of the Company in selecting the lead underwriters in any
such distribution.

 

-19-

--------------------------------------------------------------------------------


 

(iii)                                    The Company shall not be required to
effect a registration (including a resale of Registrable Securities from an
effective Shelf Registration Statement) or an underwritten offering pursuant to
Section 4.5(a): (A) with respect to securities that are not Registrable
Securities; or (B) if the Company has notified the Investor and all other
Holders that in the good faith judgment of the Board of Directors, it would be
materially detrimental to the Company or its securityholders for such
registration or underwritten offering to be effected at such time, in which
event the Company shall have the right to defer such registration for a period
of not more than 45 days after receipt of the request of the Investor or any
other Holder; provided that such right to delay a registration or underwritten
offering shall be exercised by the Company (1) only if the Company has generally
exercised (or is concurrently exercising) similar black-out rights against
holders of similar securities that have registration rights and (2) not more
than three times in any 12-month period and not more than 90 days in the
aggregate in any 12-month period.

 

(iv)                                   If during any period when an effective
Shelf Registration Statement is not available, the Company proposes to register
any of its equity securities, other than a registration pursuant to
Section 4.5(a)(i) or a Special Registration, and the registration form to be
filed may be used for the registration or qualification for distribution of
Registrable Securities, the Company will give prompt written notice to the
Investor and all other Holders of its intention to effect such a registration
(but in no event less than ten days prior to the anticipated filing date) and
will include in such registration all Registrable Securities with respect to
which the Company has received written requests for inclusion therein within ten
business days after the date of the Company’s notice (a “Piggyback
Registration”). Any such person that has made such a written request may
withdraw its Registrable Securities from such Piggyback Registration by giving
written notice to the Company and the managing underwriter, if any, on or before
the fifth business day prior to the planned effective date of such Piggyback
Registration. The Company may terminate or withdraw any registration under this
Section 4.5(a)(iv) prior to the effectiveness of such registration, whether or
not Investor or any other Holders have elected to include Registrable Securities
in such registration.

 

(v)                                      If the registration referred to in
Section 4.5(a)(iv) is proposed to be underwritten, the Company will so advise
Investor and all other Holders as a part of the written notice given pursuant to
Section 4.5(a)(iv). In such event, the right of Investor and all other Holders
to registration pursuant to Section 4.5(a) will be conditioned upon such
persons’ participation in such underwriting and the inclusion of such person’s
Registrable Securities in the underwriting if such securities are of the same
class of securities as the securities to be offered in the underwritten
offering, and each such person will (together with the Company and the other
persons distributing their securities through such underwriting) enter into an
underwriting agreement in customary form with the underwriter or underwriters
selected for such underwriting by the Company; provided that the Investor (as
opposed to other Holders) shall not be required to indemnify any person in
connection with any registration. If any participating person disapproves of the
terms of the underwriting, such person may elect to withdraw therefrom by
written notice

 

-20-

--------------------------------------------------------------------------------


 

to the Company, the managing underwriters and the Investor (if the Investor is
participating in the underwriting).

 

(vi)                              If either (x) the Company grants “piggyback”
registration rights to one or more third parties to include their securities in
an underwritten offering under the Shelf Registration Statement pursuant to
Section 4.5(a)(ii) or (y) a Piggyback Registration under
Section 4.5(a)(iv) relates to an underwritten offering on behalf of the Company,
and in either case the managing underwriters advise the Company that in their
reasonable opinion the number of securities requested to be included in such
offering exceeds the number which can be sold without adversely affecting the
marketability of such offering (including an adverse effect on the per share
offering price), the Company will include in such offering only such number of
securities that in the reasonable opinion of such managing underwriters can be
sold without adversely affecting the marketability of the offering (including an
adverse effect on the per share offering price), which securities will be so
included in the following order of priority: (A) first, in the case of a
Piggyback Registration under Section 4.5(a)(iv), the securities the Company
proposes to sell, (B) then the Registrable Securities of the Investor and all
other Holders who have requested inclusion of Registrable Securities pursuant to
Section 4.5(a)(ii) or Section 4.5(a)(iv), as applicable, pro rata on the basis
of the aggregate number of such securities or shares owned by each such person
and (C) lastly, any other securities of the Company that have been requested to
be so included, subject to the terms of this Agreement; provided, however, that
if the Company has, prior to the Signing Date, entered into an agreement with
respect to its securities that is inconsistent with the order of priority
contemplated hereby then it shall apply the order of priority in such
conflicting agreement to the extent that it would otherwise result in a breach
under such agreement.

 

(b)                                 Expenses of Registration. All Registration
Expenses incurred in connection with any registration, qualification or
compliance hereunder shall be borne by the Company. All Selling Expenses
incurred in connection with any registrations hereunder shall be borne by the
holders of the securities so registered pro rata on the basis of the aggregate
offering or sale price of the securities so registered.

 

(c)                                  Obligations of the Company. The Company
shall use its reasonable best efforts, for so long as there are Registrable
Securities outstanding, to take such actions as are under its control to not
become an ineligible issuer (as defined in Rule 405 under the Securities Act)
and to remain a well-known seasoned issuer (as defined in Rule 405 under the
Securities Act) if it has such status on the Signing Date or becomes eligible
for such status in the future. In addition, whenever required to effect the
registration of any Registrable Securities or facilitate the distribution of
Registrable Securities pursuant to an effective Shelf Registration Statement,
the Company shall, as expeditiously as reasonably practicable:

 

(i)                                     Prepare and file with the SEC a
prospectus supplement with respect to a proposed offering of Registrable
Securities pursuant to an effective registration statement, subject to
Section 4.5(d), keep such registration statement effective and keep

 

-21-

--------------------------------------------------------------------------------


 

such prospectus supplement current until the securities described therein are no
longer Registrable Securities.

 

(ii)                                  Prepare and file with the SEC such
amendments and supplements to the applicable registration statement and the
prospectus or prospectus supplement used in connection with such registration
statement as may be necessary to comply with the provisions of the Securities
Act with respect to the disposition of all securities covered by such
registration statement.

 

(iii)                               Furnish to the Holders and any underwriters
such number of copies of the applicable registration statement and each such
amendment and supplement thereto (including in each case all exhibits) and of a
prospectus, including a preliminary prospectus, in conformity with the
requirements of the Securities Act, and such other documents as they may
reasonably request in order to facilitate the disposition of Registrable
Securities owned or to be distributed by them.

 

(iv)                              Use its reasonable best efforts to register
and qualify the securities covered by such registration statement under such
other securities or Blue Sky laws of such jurisdictions as shall be reasonably
requested by the Holders or any managing underwriter(s), to keep such
registration or qualification in effect for so long as such registration
statement remains in effect, and to take any other action which may be
reasonably necessary to enable such seller to consummate the disposition in such
jurisdictions of the securities owned by such Holder; provided that the Company
shall not be required in connection therewith or as a condition thereto to
qualify to do business or to file a general consent to service of process in any
such states or jurisdictions.

 

(v)                                 Notify each Holder of Registrable Securities
at any time when a prospectus relating thereto is required to be delivered under
the Securities Act of the happening of any event as a result of which the
applicable prospectus, as then in effect, includes an untrue statement of a
material fact or omits to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing.

 

(vi)                              Give written notice to the Holders:

 

(A)                                        when any registration statement filed
pursuant to Section 4.5(a) or any amendment thereto has been filed with the SEC
(except for any amendment effected by the filing of a document with the SEC
pursuant to the Exchange Act) and when such registration statement or any
post-effective amendment thereto has become effective;

 

(B)                                          of any request by the SEC for
amendments or supplements to any registration statement or the prospectus
included therein or for additional information;

 

-22-

--------------------------------------------------------------------------------


 

(C)                                          of the issuance by the SEC of any
stop order suspending the effectiveness of any registration statement or the
initiation of any proceedings for that purpose;

 

(D)                                         of the receipt by the Company or its
legal counsel of any notification with respect to the suspension of the
qualification of the Common Stock for sale in any jurisdiction or the initiation
or threatening of any proceeding for such purpose;

 

(E)                                           of the happening of any event that
requires the Company to make changes in any effective registration statement or
the prospectus related to the registration statement in order to make the
statements therein not misleading (which notice shall be accompanied by an
instruction to suspend the use of the prospectus until the requisite changes
have been made); and

 

(F)                                           if at any time the representations
and warranties of the Company contained in any underwriting agreement
contemplated by Section 4.5(c)(x) cease to be true and correct.

 

(vii)                      Use its reasonable best efforts to prevent the
issuance or obtain the withdrawal of any order suspending the effectiveness of
any registration statement referred to in Section 4.5(c)(vi)(C) at the earliest
practicable time.

 

(viii)                   Upon the occurrence of any event contemplated by
Section 4.5(c)(v) or 4.5(c)(vi)(E), promptly prepare a post-effective amendment
to such registration statement or a supplement to the related prospectus or file
any other required document so that, as thereafter delivered to the Holders and
any underwriters, the prospectus will not contain an untrue statement of a
material fact or omit to state any material fact necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading. If the Company notifies the Holders in accordance with
Section 4.5(c)(vi)(E) to suspend the use of the prospectus until the requisite
changes to the prospectus have been made, then the Holders and any underwriters
shall suspend use of such prospectus and use their reasonable best efforts to
return to the Company all copies of such prospectus (at the Company’s expense)
other than permanent file copies then in such Holders’ or underwriters’
possession. The total number of days that any such suspension may be in effect
in any 12-month period shall not exceed 90 days.

 

(ix)                           Use reasonable best efforts to procure the
cooperation of the Company’s transfer agent in settling any offering or sale of
Registrable Securities, including with respect to the transfer of physical stock
certificates into book-entry form in accordance with any procedures reasonably
requested by the Holders or any managing underwriter(s).

 

(x)                              If an underwritten offering is requested
pursuant to Section 4.5(a)(ii), enter into an underwriting agreement in
customary form, scope and substance and take all such

 

-23-

--------------------------------------------------------------------------------


 

other actions reasonably requested by the Holders of a majority of the
Registrable Securities being sold in connection therewith or by the managing
underwriter(s), if any, to expedite or facilitate the underwritten disposition
of such Registrable Securities, and in connection therewith in any underwritten
offering (including making members of management and executives of the Company
available to participate in “road shows”, similar sales events and other
marketing activities), (A) make such representations and warranties to the
Holders that are selling stockholders and the managing underwriter(s), if any,
with respect to the business of the Company and its subsidiaries, and the Shelf
Registration Statement, prospectus and documents, if any, incorporated or deemed
to be incorporated by reference therein, in each case, in customary form,
substance and scope, and, if true, confirm the same if and when requested,
(B) use its reasonable best efforts to furnish the underwriters with opinions of
counsel to the Company, addressed to the managing underwriter(s), if any,
covering the matters customarily covered in such opinions requested in
underwritten offerings, (C) use its reasonable best efforts to obtain “cold
comfort” letters from the independent certified public accountants of the
Company (and, if necessary, any other independent certified public accountants
of any business acquired by the Company for which financial statements and
financial data are included in the Shelf Registration Statement) who have
certified the financial statements included in such Shelf Registration
Statement, addressed to each of the managing underwriter(s), if any, such
letters to be in customary form and covering matters of the type customarily
covered in “cold comfort” letters, (D) if an underwriting agreement is entered
into, the same shall contain indemnification provisions and procedures customary
in underwritten offerings (provided that the Investor shall not be obligated to
provide any indemnity), and (E) deliver such documents and certificates as may
be reasonably requested by the Holders of a majority of the Registrable
Securities being sold in connection therewith, their counsel and the managing
underwriter(s), if any, to evidence the continued validity of the
representations and warranties made pursuant to clause (i) above and to evidence
compliance with any customary conditions contained in the underwriting agreement
or other agreement entered into by the Company.

 

(xi)                                Make available for inspection by a
representative of Holders that are selling stockholders, the managing
underwriter(s), if any, and any attorneys or accountants retained by such
Holders or managing underwriter(s), at the offices where normally kept, during
reasonable business hours, financial and other records, pertinent corporate
documents and properties of the Company, and cause the officers, directors and
employees of the Company to supply all information in each case reasonably
requested (and of the type customarily provided in connection with due diligence
conducted in connection with a registered public offering of securities) by any
such representative, managing underwriter(s), attorney or accountant in
connection with such Shelf Registration Statement.

 

(xii)                             Use reasonable best efforts to cause all such
Registrable Securities to be listed on each national securities exchange on
which similar securities issued by the Company are then listed or, if no similar
securities issued by the Company are then listed on any national securities
exchange, use its reasonable best efforts to cause all such

 

-24-

--------------------------------------------------------------------------------


 

Registrable Securities to be listed on such securities exchange as the Investor
may designate.

 

(xiii)                          If requested by Holders of a majority of the
Registrable Securities being registered and/or sold in connection therewith, or
the managing underwriter(s), if any, promptly include in a prospectus supplement
or amendment such information as the Holders of a majority of the Registrable
Securities being registered and/or sold in connection therewith or managing
underwriter(s), if any, may reasonably request in order to permit the intended
method of distribution of such securities and make all required filings of such
prospectus supplement or such amendment as soon as practicable after the Company
has received such request.

 

(xiv)                         Timely provide to its security holders earning
statements satisfying the provisions of Section 11(a) of the Securities Act and
Rule 158 thereunder.

 

(d)                            Suspension of Sales. Upon receipt of written
notice from the Company that a registration statement, prospectus or prospectus
supplement contains or may contain an untrue statement of a material fact or
omits or may omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading or that circumstances
exist that make inadvisable use of such registration statement, prospectus or
prospectus supplement, the Investor and each Holder of Registrable Securities
shall forthwith discontinue disposition of Registrable Securities until the
Investor and/or Holder has received copies of a supplemented or amended
prospectus or prospectus supplement, or until the Investor and/or such Holder is
advised in writing by the Company that the use of the prospectus and, if
applicable, prospectus supplement may be resumed, and, if so directed by the
Company, the Investor and/or such Holder shall deliver to the Company (at the
Company’s expense) all copies, other than permanent file copies then in the
Investor and/or such Holder’s possession, of the prospectus and, if applicable,
prospectus supplement covering such Registrable Securities current at the time
of receipt of such notice. The total number of days that any such suspension may
be in effect in any 12-month period shall not exceed 90 days.

 

(e)                             Termination of Registration Rights. A Holder’s
registration rights as to any securities held by such Holder (and its
Affiliates, partners, members and former members) shall not be available unless
such securities are Registrable Securities.

 

(f)                               Furnishing Information.

 

(i)                                     Neither the Investor nor any Holder
shall use any free writing prospectus (as defined in Rule 405) in connection
with the sale of Registrable Securities without the prior written consent of the
Company.

 

(ii)                                  It shall be a condition precedent to the
obligations of the Company to take any action pursuant to Section 4.5(c) that
Investor and/or the selling Holders and the underwriters, if any, shall furnish
to the Company such information regarding themselves, the Registrable Securities
held by them and the intended method of

 

-25-

--------------------------------------------------------------------------------


 

disposition of such securities as shall be required to effect the registered
offering of their Registrable Securities.

 

(g)                                 Indemnification.

 

(i)                                     The Company agrees to indemnify each
Holder and, if a Holder is a person other than an individual, such Holder’s
officers, directors, employees, agents, representatives and Affiliates, and each
Person, if any, that controls a Holder within the meaning of the Securities Act
(each, an “Indemnitee”), against any and all losses, claims, damages, actions,
liabilities, costs and expenses (including reasonable fees, expenses and
disbursements of attorneys and other professionals incurred in connection with
investigating, defending, settling, compromising or paying any such losses,
claims, damages, actions, liabilities, costs and expenses), joint or several,
arising out of or based upon any untrue statement or alleged untrue statement of
material fact contained in any registration statement, including any preliminary
prospectus or final prospectus contained therein or any amendments or
supplements thereto or any documents incorporated therein by reference or
contained in any free writing prospectus (as such term is defined in Rule 405)
prepared by the Company or authorized by it in writing for use by such Holder
(or any amendment or supplement thereto); or any omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading; provided, that the Company shall not be liable to such Indemnitee in
any such case to the extent that any such loss, claim, damage, liability (or
action or proceeding in respect thereof) or expense arises out of or is based
upon (A) an untrue statement or omission made in such registration statement,
including any such preliminary prospectus or final prospectus contained therein
or any such amendments or supplements thereto or contained in any free writing
prospectus (as such term is defined in Rule 405) prepared by the Company or
authorized by it in writing for use by such Holder (or any amendment or
supplement thereto), in reliance upon and in conformity with information
regarding such Indemnitee or its plan of distribution or ownership interests
which was furnished in writing to the Company by such Indemnitee for use in
connection with such registration statement, including any such preliminary
prospectus or final prospectus contained therein or any such amendments or
supplements thereto, or (B) offers or sales effected by or on behalf of such
Indemnitee “by means of” (as defined in Rule 159A) a “free writing prospectus”
(as defined in Rule 405) that was not authorized in writing by the Company.

 

(ii)                                  If the indemnification provided for in
Section 4.5(g)(i) is unavailable to an Indemnitee with respect to any losses,
claims, damages, actions, liabilities, costs or expenses referred to therein or
is insufficient to hold the Indemnitee harmless as contemplated therein, then
the Company, in lieu of indemnifying such Indemnitee, shall contribute to the
amount paid or payable by such Indemnitee as a result of such losses, claims,
damages, actions, liabilities, costs or expenses in such proportion as is
appropriate to reflect the relative fault of the Indemnitee, on the one hand,
and the Company, on the other hand, in connection with the statements or
omissions which resulted in such losses, claims, damages, actions, liabilities,
costs or expenses as well as any other relevant

 

-26-

--------------------------------------------------------------------------------


 

equitable considerations. The relative fault of the Company, on the one hand,
and of the Indemnitee, on the other hand, shall be determined by reference to,
among other factors, whether the untrue statement of a material fact or omission
to state a material fact relates to information supplied by the Company or by
the Indemnitee and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission;
the Company and each Holder agree that it would not be just and equitable if
contribution pursuant to this Section 4.5(g)(ii) were determined by pro rata
allocation or by any other method of allocation that does not take account of
the equitable considerations referred to in Section 4.5(g)(i). No Indemnitee
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from the Company if the
Company was not guilty of such fraudulent misrepresentation.

 

(h)                                 Assignment of Registration Rights. The
rights of the Investor to registration of Registrable Securities pursuant to
Section 4.5(a) may be assigned by the Investor to a transferee or assignee of
Registrable Securities with a liquidation preference or, in the case of
Registrable Securities other than Preferred Shares, a market value, no less than
an amount equal to (i) 2% of the initial aggregate liquidation preference of the
Preferred Shares if such initial aggregate liquidation preference is less than
$2 billion and (ii) $200 million if the initial aggregate liquidation preference
of the Preferred Shares is equal to or greater than $2 billion; provided,
however, the transferor shall, within ten days after such transfer, furnish to
the Company written notice of the name and address of such transferee or
assignee and the number and type of Registrable Securities that are being
assigned. For purposes of this Section 4.5(h), “market value” per share of
Common Stock shall be the last reported sale price of the Common Stock on the
national securities exchange on which the Common Stock is listed or admitted to
trading on the last trading day prior to the proposed transfer, and the “market
value” for the Warrant (or any portion thereof) shall be the market value per
share of Common Stock into which the Warrant (or such portion) is exercisable
less the exercise price per share.

 

(i)                                     Clear Market. With respect to any
underwritten offering of Registrable Securities by the Investor or other Holders
pursuant to this Section 4.5, the Company agrees not to effect (other than
pursuant to such registration or pursuant to a Special Registration) any public
sale or distribution, or to file any Shelf Registration Statement (other than
such registration or a Special Registration) covering, in the case of an
underwritten offering of Common Stock or Warrants, any of its equity securities
or, in the case of an underwritten offering of Preferred Shares, any Preferred
Stock of the Company, or, in each case, any securities convertible into or
exchangeable or exercisable for such securities, during the period not to exceed
ten days prior and 60 days following the effective date of such offering or such
longer period up to 90 days as may be requested by the managing underwriter for
such underwritten offering. The Company also agrees to cause such of its
directors and senior executive officers to execute and deliver customary lock-up
agreements in such form and for such time period up to 90 days as may be
requested by the managing underwriter. “Special Registration” means the
registration of (A) equity securities and/or options or other rights in respect
thereof solely registered on Form S-4 or Form S-8 (or successor form) or
(B) shares of equity securities and/or options or other rights in respect
thereof to be offered to directors, members of management, employees,
consultants,

 

-27-

--------------------------------------------------------------------------------


 

customers, lenders or vendors of the Company or Company Subsidiaries or in
connection with dividend reinvestment plans.

 

(j)                                     Rule 144; Rule 144A. With a view to
making available to the Investor and Holders the benefits of certain rules and
regulations of the SEC which may permit the sale of the Registrable Securities
to the public without registration, the Company agrees to use its reasonable
best efforts to:

 

(i)                                     make and keep public information
available, as those terms are understood and defined in Rule 144(c)(1) or any
similar or analogous rule promulgated under the Securities Act, at all times
after the Signing Date;

 

(ii)                                  (A) file with the SEC, in a timely manner,
all reports and other documents required of the Company under the Exchange Act,
and (B) if at any time the Company is not required to file such reports, make
available, upon the request of any Holder, such information necessary to permit
sales pursuant to Rule 144A (including the information required by
Rule 144A(d)(4) under the Securities Act);

 

(iii)                               so long as the Investor or a Holder owns any
Registrable Securities, furnish to the Investor or such Holder forthwith upon
request: a written statement by the Company as to its compliance with the
reporting requirements of Rule 144 under the Securities Act, and of the Exchange
Act; a copy of the most recent annual or quarterly report of the Company; and
such other reports and documents as the Investor or Holder may reasonably
request in availing itself of any rule or regulation of the SEC allowing it to
sell any such securities to the public without registration; and

 

(iv)                              take such further action as any Holder may
reasonably request, all to the extent required from time to time to enable such
Holder to sell Registrable Securities without registration under the Securities
Act.

 

(k)                                  As used in this Section 4.5, the following
terms shall have the following respective meanings:

 

(i)                                     “Holder” means the Investor and any
other holder of Registrable Securities to whom the registration rights conferred
by this Agreement have been transferred in compliance with
Section 4.5(h) hereof.

 

(ii)                                  “Holders’ Counsel” means one counsel for
the selling Holders chosen by Holders holding a majority interest in the
Registrable Securities being registered.

 

(iii)                               “Register,” “registered,” and “registration”
shall refer to a registration effected by preparing and (A) filing a
registration statement in compliance with the Securities Act and applicable
rules and regulations thereunder, and the declaration or ordering of
effectiveness of such registration statement or (B) filing a prospectus and/or

 

-28-

--------------------------------------------------------------------------------


 

prospectus supplement in respect of an appropriate effective registration
statement on Form S-3.

 

(iv)                              “Registrable Securities” means (A) all
Preferred Shares, (B) the Warrant (subject to Section 4.5(p)) and (C) any equity
securities issued or issuable directly or indirectly with respect to the
securities referred to in the foregoing clauses (A) or (B) by way of conversion,
exercise or exchange thereof, including the Warrant Shares, or share dividend or
share split or in connection with a combination of shares, recapitalization,
reclassification, merger, amalgamation, arrangement, consolidation or other
reorganization, provided that, once issued, such securities will not be
Registrable Securities when (1) they are sold pursuant to an effective
registration statement under the Securities Act, (2) except as provided below in
Section 4.5(o), they may be sold pursuant to Rule 144 without limitation
thereunder on volume or manner of sale, (3) they shall have ceased to be
outstanding or (4) they have been sold in a private transaction in which the
transferor’s rights under this Agreement are not assigned to the transferee of
the securities. No Registrable Securities may be registered under more than one
registration statement at any one time.

 

(v)                                 “Registration Expenses” mean all expenses
incurred by the Company in effecting any registration pursuant to this Agreement
(whether or not any registration or prospectus becomes effective or final) or
otherwise complying with its obligations under this Section 4.5, including all
registration, filing and listing fees, printing expenses, fees and disbursements
of counsel for the Company, blue sky fees and expenses, expenses incurred in
connection with any “road show”, the reasonable fees and disbursements of
Holders’ Counsel, and expenses of the Company’s independent accountants in
connection with any regular or special reviews or audits incident to or required
by any such registration, but shall not include Selling Expenses.

 

(vi)                              “Rule 144”, “Rule 144A”, “Rule 159A”,
“Rule 405” and “Rule 415” mean, in each case, such rule promulgated under the
Securities Act (or any successor provision), as the same shall be amended from
time to time.

 

(vii)                           “Selling Expenses” mean all discounts, selling
commissions and stock transfer taxes applicable to the sale of Registrable
Securities and fees and disbursements of counsel for any Holder (other than the
fees and disbursements of Holders’ Counsel included in Registration Expenses).

 

(l)                                     At any time, any holder of Securities
(including any Holder) may elect to forfeit its rights set forth in this
Section 4.5 from that date forward; provided, that a Holder forfeiting such
rights shall nonetheless be entitled to participate under Section 4.5(a)(iv) –
(vi) in any Pending Underwritten Offering to the same extent that such Holder
would have been entitled to if the holder had not withdrawn; and provided,
further, that no such forfeiture shall terminate a Holder’s rights or
obligations under Section 4.5(f) with respect to any prior registration or
Pending Underwritten Offering. “Pending Underwritten Offering” means, with
respect to any Holder forfeiting its rights pursuant to this Section 4.5(l), any
underwritten offering of

 

-29-

--------------------------------------------------------------------------------


 

Registrable Securities in which such Holder has advised the Company of its
intent to register its Registrable Securities either pursuant to
Section 4.5(a)(ii) or 4.5(a)(iv) prior to the date of such Holder’s forfeiture.

 

(m)                               Specific Performance. The parties hereto
acknowledge that there would be no adequate remedy at law if the Company fails
to perform any of its obligations under this Section 4.5 and that the Investor
and the Holders from time to time may be irreparably harmed by any such failure,
and accordingly agree that the Investor and such Holders, in addition to any
other remedy to which they may be entitled at law or in equity, to the fullest
extent permitted and enforceable under applicable law shall be entitled to
compel specific performance of the obligations of the Company under this
Section 4.5 in accordance with the terms and conditions of this Section 4.5.

 

(n)                                 No Inconsistent Agreements. The Company
shall not, on or after the Signing Date, enter into any agreement with respect
to its securities that may impair the rights granted to the Investor and the
Holders under this Section 4.5 or that otherwise conflicts with the provisions
hereof in any manner that may impair the rights granted to the Investor and the
Holders under this Section 4.5. In the event the Company has, prior to the
Signing Date, entered into any agreement with respect to its securities that is
inconsistent with the rights granted to the Investor and the Holders under this
Section 4.5 (including agreements that are inconsistent with the order of
priority contemplated by Section 4.5(a)(vi)) or that may otherwise conflict with
the provisions hereof, the Company shall use its reasonable best efforts to
amend such agreements to ensure they are consistent with the provisions of this
Section 4.5.

 

(o)                                 Certain Offerings by the Investor. In the
case of any securities held by the Investor that cease to be Registrable
Securities solely by reason of clause (2) in the definition of “Registrable
Securities,” the provisions of Sections 4.5(a)(ii), clauses (iv), (ix) and
(x)-(xii) of Section 4.5(c), Section 4.5(g) and Section 4.5(i) shall continue to
apply until such securities otherwise cease to be Registrable Securities. In any
such case, an “underwritten” offering or other disposition shall include any
distribution of such securities on behalf of the Investor by one or more
broker-dealers, an “underwriting agreement” shall include any purchase agreement
entered into by such broker-dealers, and any “registration statement” or
“prospectus” shall include any offering document approved by the Company and
used in connection with such distribution.

 

(p)                                 Registered Sales of the Warrant. The Holders
agree to sell the Warrant or any portion thereof under the Shelf Registration
Statement only beginning 30 days after notifying the Company of any such sale,
during which 30-day period the Investor and all Holders of the Warrant shall
take reasonable steps to agree to revisions to the Warrant to permit a public
distribution of the Warrant, including entering into a warrant agreement and
appointing a warrant agent.

 

4.6                                 Voting of Warrant Shares. Notwithstanding
anything in this Agreement to the contrary, the Investor shall not exercise any
voting rights with respect to the Warrant Shares.

 

-30-

--------------------------------------------------------------------------------


 

4.7           Depositary Shares. Upon request by the Investor at any time
following the Closing Date, the Company shall promptly enter into a depositary
arrangement, pursuant to customary agreements reasonably satisfactory to the
Investor and with a depositary reasonably acceptable to the Investor, pursuant
to which the Preferred Shares may be deposited and depositary shares, each
representing a fraction of a Preferred Share as specified by the Investor, may
be issued. From and after the execution of any such depositary arrangement, and
the deposit of any Preferred Shares pursuant thereto, the depositary shares
issued pursuant thereto shall be deemed “Preferred Shares” and, as applicable,
“Registrable Securities” for purposes of this Agreement.

 

4.8           Restriction on Dividends and Repurchases.

 

(a)           Prior to the earlier of (x) the third anniversary of the Closing
Date and (y) the date on which the Preferred Shares have been redeemed in whole
or the Investor has transferred all of the Preferred Shares to third parties
which are not Affiliates of the Investor, neither the Company nor any Company
Subsidiary shall, without the consent of the Investor:

 

(i)            declare or pay any dividend or make any distribution on the
Common Stock (other than (A) regular quarterly cash dividends of not more than
the amount of the last quarterly cash dividend per share declared or, if lower,
publicly announced an intention to declare, on the Common Stock prior to
October 14, 2008, as adjusted for any stock split, stock dividend, reverse stock
split, reclassification or similar transaction, (B) dividends payable solely in
shares of Common Stock and (C) dividends or distributions of rights or Junior
Stock in connection with a stockholders’ rights plan); or

 

(ii)           redeem, purchase or acquire any shares of Common Stock or other
capital stock or other equity securities of any kind of the Company, or any
trust preferred securities issued by the Company or any Affiliate of the
Company, other than (A) redemptions, purchases or other acquisitions of the
Preferred Shares, (B) redemptions, purchases or other acquisitions of shares of
Common Stock or other Junior Stock, in each case in this clause (B) in
connection with the administration of any employee benefit plan in the ordinary
course of business (including purchases to offset the Share Dilution Amount (as
defined below) pursuant to a publicly announced repurchase plan) and consistent
with past practice; provided that any purchases to offset the Share Dilution
Amount shall in no event exceed the Share Dilution Amount, (C) purchases or
other acquisitions by a broker-dealer subsidiary of the Company solely for the
purpose of market-making, stabilization or customer facilitation transactions in
Junior Stock or Parity Stock in the ordinary course of its business,
(D) purchases by a broker-dealer subsidiary of the Company of capital stock of
the Company for resale pursuant to an offering by the Company of such capital
stock underwritten by such broker-dealer subsidiary, (E) any redemption or
repurchase of rights pursuant to any stockholders’ rights plan, (F) the
acquisition by the Company or any of the Company Subsidiaries of record
ownership in Junior Stock or Parity Stock for the beneficial ownership of any
other persons (other than the Company or any other Company Subsidiary),
including as trustees or custodians, and (G) the exchange or conversion of
Junior Stock for or into

 

-31-

--------------------------------------------------------------------------------


 

other Junior Stock or of Parity Stock or trust preferred securities for or into
other Parity Stock (with the same or lesser aggregate liquidation amount) or
Junior Stock, in each case set forth in this clause (G), solely to the extent
required pursuant to binding contractual agreements entered into prior to the
Signing Date or any subsequent agreement for the accelerated exercise,
settlement or exchange thereof for Common Stock (clauses (C) and (F),
collectively, the “Permitted Repurchases”). “Share Dilution Amount” means the
increase in the number of diluted shares outstanding (determined in accordance
with GAAP, and as measured from the date of the Company’s most recently filed
Company Financial Statements prior to the Closing Date) resulting from the
grant, vesting or exercise of equity-based compensation to employees and
equitably adjusted for any stock split, stock dividend, reverse stock split,
reclassification or similar transaction.

 

(b)           Until such time as the Investor ceases to own any Preferred
Shares, the Company shall not repurchase any Preferred Shares from any holder
thereof, whether by means of open market purchase, negotiated transaction, or
otherwise, other than Permitted Repurchases, unless it offers to repurchase a
ratable portion of the Preferred Shares then held by the Investor on the same
terms and conditions.

 

(c)           “Junior Stock” means Common Stock and any other class or series of
stock of the Company the terms of which expressly provide that it ranks junior
to the Preferred Shares as to dividend rights and/or as to rights on
liquidation, dissolution or winding up of the Company. “Parity Stock” means any
class or series of stock of the Company the terms of which do not expressly
provide that such class or series will rank senior or junior to the Preferred
Shares as to dividend rights and/or as to rights on liquidation, dissolution or
winding up of the Company (in each case without regard to whether dividends
accrue cumulatively or non-cumulatively).

 

4.9           Repurchase of Investor Securities.

 

(a)           Following the redemption in whole of the Preferred Shares held by
the Investor or the Transfer by the Investor of all of the Preferred Shares to
one or more third parties not affiliated with the Investor, the Company may
repurchase, in whole or in part, at any time any other equity securities of the
Company purchased by the Investor pursuant to this Agreement or the Warrant and
then held by the Investor, upon notice given as provided in clause (b) below, at
the Fair Market Value of the equity security.

 

(b)           Notice of every repurchase of equity securities of the Company
held by the Investor shall be given at the address and in the manner set forth
for such party in Section 5.6. Each notice of repurchase given to the Investor
shall state: (i) the number and type of securities to be repurchased, (ii) the
Board of Director’s determination of Fair Market Value of such securities and
(iii) the place or places where certificates representing such securities are to
be surrendered for payment of the repurchase price. The repurchase of the
securities specified in the notice shall occur as soon as practicable following
the determination of the Fair Market Value of the securities.

 

-32-

--------------------------------------------------------------------------------


 

(c)           As used in this Section 4.9, the following terms shall have the
following respective meanings:

 

(i)            “Appraisal Procedure” means a procedure whereby two independent
appraisers, one chosen by the Company and one by the Investor, shall mutually
agree upon the Fair Market Value. Each party shall deliver a notice to the other
appointing its appraiser within 10 days after the Appraisal Procedure is
invoked. If within 30 days after appointment of the two appraisers they are
unable to agree upon the Fair Market Value, a third independent appraiser shall
be chosen within 10 days thereafter by the mutual consent of such first two
appraisers. The decision of the third appraiser so appointed and chosen shall be
given within 30 days after the selection of such third appraiser. If three
appraisers shall be appointed and the determination of one appraiser is
disparate from the middle determination by more than twice the amount by which
the other determination is disparate from the middle determination, then the
determination of such appraiser shall be excluded, the remaining two
determinations shall be averaged and such average shall be binding and
conclusive upon the Company and the Investor; otherwise, the average of all
three determinations shall be binding upon the Company and the Investor. The
costs of conducting any Appraisal Procedure shall be borne by the Company.

 

(ii)         “Fair Market Value” means, with respect to any security, the fair
market value of such security as determined by the Board of Directors, acting in
good faith in reliance on an opinion of a nationally recognized independent
investment banking firm retained by the Company for this purpose and certified
in a resolution to the Investor. If the Investor does not agree with the Board
of Director’s determination, it may object in writing within 10 days of receipt
of the Board of Director’s determination. In the event of such an objection, an
authorized representative of the Investor and the chief executive officer of the
Company shall promptly meet to resolve the objection and to agree upon the Fair
Market Value. If the chief executive officer and the authorized representative
are unable to agree on the Fair Market Value during the 10-day period following
the delivery of the Investor’s objection, the Appraisal Procedure may be invoked
by either party to determine the Fair Market Value by delivery of a written
notification thereof not later than the 30th day after delivery of the
Investor’s objection.

 

4.10         Executive Compensation. Until such time as the Investor ceases to
own any debt or equity securities of the Company acquired pursuant to this
Agreement or the Warrant, the Company shall take all necessary action to ensure
that its Benefit Plans with respect to its Senior Executive Officers comply in
all respects with Section 111(b) of the EESA as implemented by any guidance or
regulation thereunder that has been issued and is in effect as of the Closing
Date, and shall not adopt any new Benefit Plan with respect to its Senior
Executive Officers that does not comply therewith. “Senior Executive Officers”
means the Company’s “senior executive officers” as defined in subsection 111
(b)(3) of the EESA and regulations issued thereunder, including the rules set
forth in 31 C.F.R. Part 30.

 

-33-

--------------------------------------------------------------------------------


 

Article V
Miscellaneous

 

5.1           Termination. This Agreement may be terminated at any time prior to
the Closing:

 

(a)           by either the Investor or the Company if the Closing shall not
have occurred by the 30th calendar day following the Signing Date; provided,
however, that in the event the Closing has not occurred by such 30th calendar
day, the parties will consult in good faith to determine whether to extend the
term of this Agreement, it being understood that the parties shall be required
to consult only until the fifth day after such 30th calendar day and not be
under any obligation to extend the term of this Agreement thereafter; provided,
further, that the right to terminate this Agreement under this
Section 5.1(a) shall not be available to any party whose breach of any
representation or warranty or failure to perform any obligation under this
Agreement shall have caused or resulted in the failure of the Closing to occur
on or prior to such date; or

 

(b)           by either the Investor or the Company in the event that any
Governmental Entity shall have issued an order, decree or ruling or taken any
other action restraining, enjoining or otherwise prohibiting the transactions
contemplated by this Agreement and such order, decree, ruling or other action
shall have become final and nonappealable; or

 

(c)           by the mutual written consent of the Investor and the Company.

 

In the event of termination of this Agreement as provided in this Section 5.1,
this Agreement shall forthwith become void and there shall be no liability on
the part of either party hereto except that nothing herein shall relieve either
party from liability for any breach of this Agreement.

 

5.2           Survival of Representations and Warranties. All covenants and
agreements, other than those which by their terms apply in whole or in part
after the Closing, shall terminate as of the Closing. The representations and
warranties of the Company made herein or in any certificates delivered in
connection with the Closing shall survive the Closing without limitation.

 

5.3           Amendment. No amendment of any provision of this Agreement will be
effective unless made in writing and signed by an officer or a duly authorized
representative of each party; provided that the Investor may unilaterally amend
any provision of this Agreement to the extent required to comply with any
changes after the Signing Date in applicable federal statutes. No failure or
delay by any party in exercising any right, power or privilege hereunder shall
operate as a waiver thereof nor shall any single or partial exercise thereof
preclude any other or further exercise of any other right, power or privilege.
The rights and remedies herein provided shall be cumulative of any rights or
remedies provided by law.

 

5.4           Waiver of Conditions. The conditions to each party’s obligation to
consummate the Purchase are for the sole benefit of such party and may be waived
by such party in whole or in part to the extent permitted by applicable law. No
waiver will be effective unless it is in a

 

-34-

--------------------------------------------------------------------------------


 

writing signed by a duly authorized officer of the waiving party that makes
express reference to the provision or provisions subject to such waiver.

 

5.5           Governing Law: Submission to Jurisdiction, Etc. This Agreement
will be governed by and construed in accordance with the federal law of the
United States if and to the extent such law is applicable, and otherwise in
accordance with the laws of the State of New York applicable to contracts made
and to be performed entirely within such State. Each of the parties hereto
agrees (a) to submit to the exclusive jurisdiction and venue of the United
States District Court for the District of Columbia and the United States Court
of Federal Claims for any and all civil actions, suits or proceedings arising
out of or relating to this Agreement or the Warrant or the transactions
contemplated hereby or thereby, and (b) that notice may be served upon (i) the
Company at the address and in the manner set forth for notices to the Company in
Section 5.6 and (ii) the Investor in accordance with federal law. To the extent
permitted by applicable law, each of the parties hereto hereby unconditionally
waives trial by jury in any civil legal action or proceeding relating to this
Agreement or the Warrant or the transactions contemplated hereby or thereby.

 

5.6           Notices. Any notice, request, instruction or other document to be
given hereunder by any party to the other will be in writing and will be deemed
to have been duly given (a) on the date of delivery if delivered personally, or
by facsimile, upon confirmation of receipt, or (b) on the second business day
following the date of dispatch if delivered by a recognized next day courier
service. All notices to the Company shall be delivered as set forth in Schedule
A, or pursuant to such other instruction as may be designated in writing by the
Company to the Investor. All notices to the Investor shall be delivered as set
forth below, or pursuant to such other instructions as may be designated in
writing by the Investor to the Company.

 

If to the Investor:

 

United States Department of the Treasury

1500 Pennsylvania Avenue, NW, Room 2312

Washington, D.C. 20220

Attention: Assistant General Counsel (Banking and Finance)

Facsimile: (202) 622-1974

 

5.7           Definitions

 

(a)           When a reference is made in this Agreement to a subsidiary of a
person, the term “subsidiary” means any corporation, partnership, joint venture,
limited liability company or other entity (x) of which such person or a
subsidiary of such person is a general partner or (y) of which a majority of the
voting securities or other voting interests, or a majority of the securities or
other interests of which having by their terms ordinary voting power to elect a
majority of the board of directors or persons performing similar functions with
respect to such entity, is directly or indirectly owned by such person and/or
one or more subsidiaries thereof.

 

-35-

--------------------------------------------------------------------------------


 

(b)           The term “Affiliate” means, with respect to any person, any person
directly or indirectly controlling, controlled by or under common control with,
such other person. For purposes of this definition, “control” (including, with
correlative meanings, the terms “controlled by” and “under common control with”)
when used with respect to any person, means the possession, directly or
indirectly, of the power to cause the direction of management and/or policies of
such person, whether through the ownership of voting securities by contract or
otherwise.

 

(c)           The terms “knowledge of the Company” or “Company’s knowledge” mean
the actual knowledge after reasonable and due inquiry of the “officers” (as such
term is defined in Rule 3b-2 under the Exchange Act, but excluding any Vice
President or Secretary) of the Company.

 

5.8           Assignment. Neither this Agreement nor any right, remedy,
obligation nor liability arising hereunder or by reason hereof shall be
assignable by any party hereto without the prior written consent of the other
party, and any attempt to assign any right, remedy, obligation or liability
hereunder without such consent shall be void, except (a) an assignment, in the
case of a Business Combination where such party is not the surviving entity, or
a sale of substantially all of its assets, to the entity which is the survivor
of such Business Combination or the purchaser in such sale and (b) as provided
in Section 4.5.

 

5.9           Severability. If any provision of this Agreement or the Warrant,
or the application thereof to any person or circumstance, is determined by a
court of competent jurisdiction to be invalid, void or unenforceable, the
remaining provisions hereof, or the application of such provision to persons or
circumstances other than those as to which it has been held invalid or
unenforceable, will remain in full force and effect and shall in no way be
affected, impaired or invalidated thereby, so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any party. Upon such determination, the parties shall
negotiate in good faith in an effort to agree upon a suitable and equitable
substitute provision to effect the original intent of the parties.

 

5.10         No Third Party Beneficiaries. Nothing contained in this Agreement,
expressed or implied, is intended to confer upon any person or entity other than
the Company and the Investor any benefit, right or remedies, except that the
provisions of Section 4.5 shall inure to the benefit of the persons referred to
in that Section.

 

* * *

 

-36-

--------------------------------------------------------------------------------


 

ANNEX A

 

 

FORM OF CERTIFICATE OF DESIGNATIONS

 

 

--------------------------------------------------------------------------------


 

ANNEX A

 

CERTIFICATE OF DESIGNATIONS

 

OF

 

FIXED RATE CUMULATIVE PERPETUAL PREFERRED STOCK, SERIES [·]

 

OF

 

[·]

 

[Insert name of Corporation], a [corporation] organized and existing under the
laws of the [Insert jurisdiction of organization] (the “Corporation”), in
accordance with the provisions of Section[s] [·] of the [Insert applicable
statute] thereof, does hereby certify:

 

The board of directors of the Corporation (the “Board of Directors”) or an
applicable committee of the Board of Directors, in accordance with the
[certificate of incorporation and bylaws] of the Corporation and applicable law,
adopted the following resolution on [·] creating a series of [·] shares of
Preferred Stock of the Corporation designated as “Fixed Rate Cumulative
Perpetual Preferred Stock, Series [·]”.

 

RESOLVED, that pursuant to the provisions of the [certificate of incorporation
and the bylaws] of the Corporation and applicable law, a series of Preferred
Stock, par value $[·] per share, of the Corporation be and hereby is created,
and that the designation and number of shares of such series, and the voting and
other powers, preferences and relative, participating, optional or other rights,
and the qualifications, limitations and restrictions thereof, of the shares of
such series, are as follows:

 

Part 1. Designation and Number of Shares. There is hereby created out of the
authorized and unissued shares of preferred stock of the Corporation a series of
preferred stock designated as the “Fixed Rate Cumulative Perpetual Preferred
Stock, Series [·]” (the “Designated Preferred Stock”). The authorized number of
shares of Designated Preferred Stock shall be [·].

 

Part 2. Standard Provisions. The Standard Provisions contained in Annex A
attached hereto are incorporated herein by reference in their entirety and shall
be deemed to be a part of this Certificate of Designations to the same extent as
if such provisions had been set forth in full herein.

 

Part. 3. Definitions. The following terms are used in this Certificate of
Designations (including the Standard Provisions in Annex A hereto) as defined
below:

 

(a)           “Common Stock” means the common stock, par value $[·] per share,
of the Corporation.

 

(b)           “Dividend Payment Date” means [February 15, May 15, August 15 and
November 15] of each year.

 

(c)           “Junior Stock” means the Common Stock, [Insert titles of any
existing Junior Stock] and any other class or series of stock of the Corporation
the terms of which expressly

 

1

--------------------------------------------------------------------------------


 

provide that it ranks junior to Designated Preferred Stock as to dividend rights
and/or as to rights on liquidation, dissolution or winding up of the
Corporation.

 

(d)           “Liquidation Amount” means $[1,000](1) per share of Designated
Preferred Stock.

 

(e)           “Minimum Amount” means $[Insert $ amount equal to 25% of the
aggregate value of the Designated Preferred Stock issued on the Original Issue
Date].

 

(f)            “Parity Stock” means any class or series of stock of the
Corporation (other than Designated Preferred Stock) the terms of which do not
expressly provide that such class or series will rank senior or junior to
Designated Preferred Stock as to dividend rights and/or as to rights on
liquidation, dissolution or winding up of the Corporation (in each case without
regard to whether dividends accrue cumulatively or non-cumulatively). Without
limiting the foregoing, Parity Stock shall include the Corporation’s [Insert
title(s) of existing classes or series of Parity Stock].

 

(g)           “Signing Date” means [Insert date of applicable securities
purchase agreement].

 

Part. 4. Certain Voting Matters. [To be inserted if the Charter provides for
voting in proportion to liquidation preferences:  Whether the vote or consent of
the holders of a plurality, majority or other portion of the shares of
Designated Preferred Stock and any Voting Parity Stock has been cast or given on
any matter on which the holders of shares of Designated Preferred Stock are
entitled to vote shall be determined by the Corporation by reference to the
specified liquidation amount of the shares voted or covered by the consent as if
the Corporation were liquidated on the record date for such vote or consent, if
any, or, in the absence of a record date, on the date for such vote or consent.
For purposes of determining the voting rights of the holders of Designated
Preferred Stock under Section 7 of the Standard Provisions forming part of this
Certificate of Designations, each holder will be entitled to one vote for each
$1,000 of liquidation preference to which such holder’s shares are entitled.] 
[To be inserted if the Charter does not provide for voting in proportion to
liquidation preferences: Holders of shares of Designated Preferred Stock will be
entitled to one vote for each such share on any matter on which holders of
Designated Preferred Stock are entitled to vote, including any action by written
consent.]

 

[Remainder of Page Intentionally Left Blank]

 

--------------------------------------------------------------------------------

(1) If issuer desires to issue shares with a higher dollar amount liquidation
preference, liquidation preference references will be modified accordingly. In
such case (in accordance with Section 4.7 of the Securities Purchase Agreement),
the issuer will be required to enter into a deposit agreement.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, [Insert name of Corporation] has caused this Certificate of
Designations to be signed by [·], its [·], this [·] day of [·].

 

 

[Insert name of Corporation]

 

 

 

By:

 

 

Name:

 

Title:

 

3

--------------------------------------------------------------------------------


 

ANNEX A

 

STANDARD PROVISIONS

 


SECTION 1. GENERAL MATTERS. EACH SHARE OF DESIGNATED PREFERRED STOCK SHALL BE
IDENTICAL IN ALL RESPECTS TO EVERY OTHER SHARE OF DESIGNATED PREFERRED STOCK. 
THE DESIGNATED PREFERRED STOCK SHALL BE PERPETUAL, SUBJECT TO THE PROVISIONS OF
SECTION 5 OF THESE STANDARD PROVISIONS THAT FORM A PART OF THE CERTIFICATE OF
DESIGNATIONS.  THE DESIGNATED PREFERRED STOCK SHALL RANK EQUALLY WITH PARITY
STOCK AND SHALL RANK SENIOR TO JUNIOR STOCK WITH RESPECT TO THE PAYMENT OF
DIVIDENDS AND THE DISTRIBUTION OF ASSETS IN THE EVENT OF ANY DISSOLUTION,
LIQUIDATION OR WINDING UP OF THE CORPORATION.


 


SECTION 2. STANDARD DEFINITIONS. AS USED HEREIN WITH RESPECT TO DESIGNATED
PREFERRED STOCK:


 


(A)           “APPLICABLE DIVIDEND RATE” MEANS (I) DURING THE PERIOD FROM THE
ORIGINAL ISSUE DATE TO, BUT EXCLUDING, THE FIRST DAY OF THE FIRST DIVIDEND
PERIOD COMMENCING ON OR AFTER THE FIFTH ANNIVERSARY OF THE ORIGINAL ISSUE DATE,
5% PER ANNUM AND (II) FROM AND AFTER THE FIRST DAY OF THE FIRST DIVIDEND PERIOD
COMMENCING ON OR AFTER THE FIFTH ANNIVERSARY OF THE ORIGINAL ISSUE DATE, 9% PER
ANNUM.


 


(B)           “APPROPRIATE FEDERAL BANKING AGENCY” MEANS THE “APPROPRIATE
FEDERAL BANKING AGENCY” WITH RESPECT TO THE CORPORATION AS DEFINED IN
SECTION 3(Q) OF THE FEDERAL DEPOSIT INSURANCE ACT (12 U.S.C. SECTION 1813(Q)),
OR ANY SUCCESSOR PROVISION.


 


(C)           “BUSINESS COMBINATION” MEANS A MERGER, CONSOLIDATION, STATUTORY
SHARE EXCHANGE OR SIMILAR TRANSACTION THAT REQUIRES THE APPROVAL OF THE
CORPORATION’S STOCKHOLDERS.


 


(D)           “BUSINESS DAY” MEANS ANY DAY EXCEPT SATURDAY, SUNDAY AND ANY DAY
ON WHICH BANKING INSTITUTIONS IN THE STATE OF NEW YORK GENERALLY ARE AUTHORIZED
OR REQUIRED BY LAW OR OTHER GOVERNMENTAL ACTIONS TO CLOSE.


 


(E)           “BYLAWS” MEANS THE BYLAWS OF THE CORPORATION, AS THEY MAY BE
AMENDED FROM TIME TO TIME.


 


(F)            “CERTIFICATE OF DESIGNATIONS” MEANS THE CERTIFICATE OF
DESIGNATIONS OR COMPARABLE INSTRUMENT RELATING TO THE DESIGNATED PREFERRED
STOCK, OF WHICH THESE STANDARD PROVISIONS FORM A PART, AS IT MAY BE AMENDED FROM
TIME TO TIME.


 


(G)           “CHARTER” MEANS THE CORPORATION’S CERTIFICATE OR ARTICLES OF
INCORPORATION, ARTICLES OF ASSOCIATION, OR SIMILAR ORGANIZATIONAL DOCUMENT.


 


(H)           “DIVIDEND PERIOD” HAS THE MEANING SET FORTH IN SECTION 3(A).


 


(I)            “DIVIDEND RECORD DATE” HAS THE MEANING SET FORTH IN SECTION 3(A).


 


(J)            “LIQUIDATION PREFERENCE” HAS THE MEANING SET FORTH IN
SECTION 4(A).

 

A-1

--------------------------------------------------------------------------------


 


(K)           “ORIGINAL ISSUE DATE” MEANS THE DATE ON WHICH SHARES OF DESIGNATED
PREFERRED STOCK ARE FIRST ISSUED.


 


(L)            “PREFERRED DIRECTOR” HAS THE MEANING SET FORTH IN SECTION 7(B).


 


(M)          “PREFERRED STOCK” MEANS ANY AND ALL SERIES OF PREFERRED STOCK OF
THE CORPORATION, INCLUDING THE DESIGNATED PREFERRED STOCK.


 


(N)           “QUALIFIED EQUITY OFFERING” MEANS THE SALE AND ISSUANCE FOR CASH
BY THE CORPORATION TO PERSONS OTHER THAN THE CORPORATION OR ANY OF ITS
SUBSIDIARIES AFTER THE ORIGINAL ISSUE DATE OF SHARES OF PERPETUAL PREFERRED
STOCK, COMMON STOCK OR ANY COMBINATION OF SUCH STOCK, THAT, IN EACH CASE,
QUALIFY AS AND MAY BE INCLUDED IN TIER 1 CAPITAL OF THE CORPORATION AT THE TIME
OF ISSUANCE UNDER THE APPLICABLE RISK-BASED CAPITAL GUIDELINES OF THE
CORPORATION’S APPROPRIATE FEDERAL BANKING AGENCY (OTHER THAN ANY SUCH SALES AND
ISSUANCES MADE PURSUANT TO AGREEMENTS OR ARRANGEMENTS ENTERED INTO, OR PURSUANT
TO FINANCING PLANS WHICH WERE PUBLICLY ANNOUNCED, ON OR PRIOR TO OCTOBER 13,
2008).


 


(O)           “SHARE DILUTION AMOUNT” HAS THE MEANING SET FORTH IN SECTION 3(B).


 


(P)           “STANDARD PROVISIONS” MEAN THESE STANDARD PROVISIONS THAT FORM A
PART OF THE CERTIFICATE OF DESIGNATIONS RELATING TO THE DESIGNATED PREFERRED
STOCK.


 


(Q)           “SUCCESSOR PREFERRED STOCK” HAS THE MEANING SET FORTH IN
SECTION 5(A).


 


(R)            “VOTING PARITY STOCK” MEANS, WITH REGARD TO ANY MATTER AS TO
WHICH THE HOLDERS OF DESIGNATED PREFERRED STOCK ARE ENTITLED TO VOTE AS
SPECIFIED IN SECTIONS 7(A) AND 7(B) OF THESE STANDARD PROVISIONS THAT FORM A
PART OF THE CERTIFICATE OF DESIGNATIONS, ANY AND ALL SERIES OF PARITY STOCK UPON
WHICH LIKE VOTING RIGHTS HAVE BEEN CONFERRED AND ARE EXERCISABLE WITH RESPECT TO
SUCH MATTER.


 


SECTION 3.       DIVIDENDS.


 


(A)           RATE. HOLDERS OF DESIGNATED PREFERRED STOCK SHALL BE ENTITLED TO
RECEIVE, ON EACH SHARE OF DESIGNATED PREFERRED STOCK IF, AS AND WHEN DECLARED BY
THE BOARD OF DIRECTORS OR ANY DULY AUTHORIZED COMMITTEE OF THE BOARD OF
DIRECTORS, BUT ONLY OUT OF ASSETS LEGALLY AVAILABLE THEREFOR, CUMULATIVE CASH
DIVIDENDS WITH RESPECT TO EACH DIVIDEND PERIOD (AS DEFINED BELOW) AT A RATE PER
ANNUM EQUAL TO THE APPLICABLE DIVIDEND RATE ON (I) THE LIQUIDATION AMOUNT PER
SHARE OF DESIGNATED PREFERRED STOCK AND (II) THE AMOUNT OF ACCRUED AND UNPAID
DIVIDENDS FOR ANY PRIOR DIVIDEND PERIOD ON SUCH SHARE OF DESIGNATED PREFERRED
STOCK, IF ANY.  SUCH DIVIDENDS SHALL BEGIN TO ACCRUE AND BE CUMULATIVE FROM THE
ORIGINAL ISSUE DATE, SHALL COMPOUND ON EACH SUBSEQUENT DIVIDEND PAYMENT DATE
(I.E., NO DIVIDENDS SHALL ACCRUE ON OTHER DIVIDENDS UNLESS AND UNTIL THE FIRST
DIVIDEND PAYMENT DATE FOR SUCH OTHER DIVIDENDS HAS PASSED WITHOUT SUCH OTHER
DIVIDENDS HAVING BEEN PAID ON SUCH DATE) AND SHALL BE PAYABLE QUARTERLY IN
ARREARS ON EACH DIVIDEND PAYMENT DATE, COMMENCING WITH THE FIRST SUCH DIVIDEND
PAYMENT DATE TO OCCUR AT LEAST 20 CALENDAR DAYS AFTER THE ORIGINAL ISSUE DATE. 
IN THE EVENT THAT ANY DIVIDEND PAYMENT DATE WOULD OTHERWISE FALL ON A DAY THAT
IS NOT A BUSINESS DAY, THE DIVIDEND PAYMENT DUE ON THAT DATE WILL BE POSTPONED
TO THE NEXT DAY THAT IS A BUSINESS DAY AND NO ADDITIONAL DIVIDENDS WILL ACCRUE
AS A RESULT OF THAT POSTPONEMENT. THE PERIOD FROM AND INCLUDING ANY DIVIDEND
PAYMENT DATE TO, BUT

 

A-2

--------------------------------------------------------------------------------


 


EXCLUDING, THE NEXT DIVIDEND PAYMENT DATE IS A “DIVIDEND PERIOD”, PROVIDED THAT
THE INITIAL DIVIDEND PERIOD SHALL BE THE PERIOD FROM AND INCLUDING THE ORIGINAL
ISSUE DATE TO, BUT EXCLUDING, THE NEXT DIVIDEND PAYMENT DATE.


 

Dividends that are payable on Designated Preferred Stock in respect of any
Dividend Period shall be computed on the basis of a 360-day year consisting of
twelve 30-day months. The amount of dividends payable on Designated Preferred
Stock on any date prior to the end of a Dividend Period, and for the initial
Dividend Period, shall be computed on the basis of a 360-day year consisting of
twelve 30-day months, and actual days elapsed over a 30-day month.

 

Dividends that are payable on Designated Preferred Stock on any Dividend Payment
Date will be payable to holders of record of Designated Preferred Stock as they
appear on the stock register of the Corporation on the applicable record date,
which shall be the 15th calendar day immediately preceding such Dividend Payment
Date or such other record date fixed by the Board of Directors or any duly
authorized committee of the Board of Directors that is not more than 60 nor less
than 10 days prior to such Dividend Payment Date (each, a “Dividend Record
Date”). Any such day that is a Dividend Record Date shall be a Dividend Record
Date whether or not such day is a Business Day.

 

Holders of Designated Preferred Stock shall not be entitled to any dividends,
whether payable in cash, securities or other property, other than dividends (if
any) declared and payable on Designated Preferred Stock as specified in this
Section 3 (subject to the other provisions of the Certificate of Designations).

 


(B)           PRIORITY OF DIVIDENDS.  SO LONG AS ANY SHARE OF DESIGNATED
PREFERRED STOCK REMAINS OUTSTANDING, NO DIVIDEND OR DISTRIBUTION SHALL BE
DECLARED OR PAID ON THE COMMON STOCK OR ANY OTHER SHARES OF JUNIOR STOCK (OTHER
THAN DIVIDENDS PAYABLE SOLELY IN SHARES OF COMMON STOCK) OR PARITY STOCK,
SUBJECT TO THE IMMEDIATELY FOLLOWING PARAGRAPH IN THE CASE OF PARITY STOCK, AND
NO COMMON STOCK, JUNIOR STOCK OR PARITY STOCK SHALL BE, DIRECTLY OR INDIRECTLY, 
PURCHASED, REDEEMED OR OTHERWISE ACQUIRED FOR CONSIDERATION BY THE CORPORATION
OR ANY OF ITS SUBSIDIARIES UNLESS ALL ACCRUED AND UNPAID DIVIDENDS FOR ALL PAST
DIVIDEND PERIODS, INCLUDING THE LATEST COMPLETED DIVIDEND PERIOD (INCLUDING, IF
APPLICABLE AS PROVIDED IN SECTION 3(A) ABOVE, DIVIDENDS ON SUCH AMOUNT), ON ALL
OUTSTANDING SHARES OF DESIGNATED PREFERRED STOCK HAVE BEEN OR ARE
CONTEMPORANEOUSLY DECLARED AND PAID IN FULL (OR HAVE BEEN DECLARED AND A SUM
SUFFICIENT FOR THE PAYMENT THEREOF HAS BEEN SET ASIDE FOR THE BENEFIT OF THE
HOLDERS OF SHARES OF DESIGNATED PREFERRED STOCK ON THE APPLICABLE RECORD DATE). 
THE FOREGOING LIMITATION SHALL NOT APPLY TO (I) REDEMPTIONS, PURCHASES OR OTHER
ACQUISITIONS OF SHARES OF COMMON STOCK OR OTHER JUNIOR STOCK IN CONNECTION WITH
THE ADMINISTRATION OF ANY EMPLOYEE BENEFIT PLAN IN THE ORDINARY COURSE OF
BUSINESS (INCLUDING PURCHASES TO OFFSET THE SHARE DILUTION AMOUNT (AS DEFINED
BELOW) PURSUANT TO A PUBLICLY ANNOUNCED REPURCHASE PLAN) AND CONSISTENT WITH
PAST PRACTICE, PROVIDED THAT ANY PURCHASES TO OFFSET THE SHARE DILUTION AMOUNT
SHALL IN NO EVENT EXCEED THE SHARE DILUTION AMOUNT; (II) PURCHASES OR OTHER
ACQUISITIONS BY A BROKER-DEALER SUBSIDIARY OF THE CORPORATION SOLELY FOR THE
PURPOSE OF MARKET-MAKING, STABILIZATION OR CUSTOMER FACILITATION TRANSACTIONS IN
JUNIOR STOCK OR PARITY STOCK IN THE ORDINARY COURSE OF ITS BUSINESS;
(III) PURCHASES BY A BROKER-DEALER SUBSIDIARY OF THE CORPORATION OF CAPITAL
STOCK OF THE CORPORATION FOR RESALE PURSUANT TO AN OFFERING BY THE CORPORATION
OF SUCH CAPITAL STOCK UNDERWRITTEN BY SUCH BROKER-DEALER SUBSIDIARY; (IV) ANY
DIVIDENDS OR DISTRIBUTIONS OF RIGHTS OR JUNIOR STOCK IN CONNECTION WITH A
STOCKHOLDERS’

 

A-3

--------------------------------------------------------------------------------



 


RIGHTS PLAN OR ANY REDEMPTION OR REPURCHASE OF RIGHTS PURSUANT TO ANY
STOCKHOLDERS’ RIGHTS PLAN; (V) THE ACQUISITION BY THE CORPORATION OR ANY OF ITS
SUBSIDIARIES OF RECORD OWNERSHIP IN JUNIOR STOCK OR PARITY STOCK FOR THE
BENEFICIAL OWNERSHIP OF ANY OTHER PERSONS (OTHER THAN THE CORPORATION OR ANY OF
ITS SUBSIDIARIES), INCLUDING AS TRUSTEES OR CUSTODIANS; AND (VI) THE EXCHANGE OR
CONVERSION OF JUNIOR STOCK FOR OR INTO OTHER JUNIOR STOCK OR OF PARITY STOCK FOR
OR INTO OTHER PARITY STOCK (WITH THE SAME OR LESSER AGGREGATE LIQUIDATION
AMOUNT) OR JUNIOR STOCK, IN EACH CASE, SOLELY TO THE EXTENT REQUIRED PURSUANT TO
BINDING CONTRACTUAL AGREEMENTS ENTERED INTO PRIOR TO THE SIGNING DATE OR ANY
SUBSEQUENT AGREEMENT FOR THE ACCELERATED EXERCISE, SETTLEMENT OR EXCHANGE
THEREOF FOR COMMON STOCK.  “SHARE DILUTION AMOUNT” MEANS THE INCREASE IN THE
NUMBER OF DILUTED SHARES OUTSTANDING (DETERMINED IN ACCORDANCE WITH GENERALLY
ACCEPTED ACCOUNTING PRINCIPLES IN THE UNITED STATES, AND AS MEASURED FROM THE
DATE OF THE CORPORATION’S CONSOLIDATED FINANCIAL STATEMENTS MOST RECENTLY FILED
WITH THE SECURITIES AND EXCHANGE COMMISSION PRIOR TO THE ORIGINAL ISSUE DATE)
RESULTING FROM THE GRANT, VESTING OR EXERCISE OF EQUITY-BASED COMPENSATION TO
EMPLOYEES AND EQUITABLY ADJUSTED FOR ANY STOCK SPLIT, STOCK DIVIDEND, REVERSE
STOCK SPLIT, RECLASSIFICATION OR SIMILAR TRANSACTION.


 

When dividends are not paid (or declared and a sum sufficient for payment
thereof set aside for the benefit of the holders thereof on the applicable
record date) on any Dividend Payment Date (or, in the case of Parity Stock
having dividend payment dates different from the Dividend Payment Dates, on a
dividend payment date falling within a Dividend Period related to such Dividend
Payment Date) in full upon Designated Preferred Stock and any shares of Parity
Stock, all dividends declared on Designated Preferred Stock and all such Parity
Stock and payable on such Dividend Payment Date (or, in the case of Parity Stock
having dividend payment dates different from the Dividend Payment Dates, on a
dividend payment date falling within the Dividend Period related to such
Dividend Payment Date) shall be declared pro rata so that the respective amounts
of such dividends declared shall bear the same ratio to each other as all
accrued and unpaid dividends per share on the shares of Designated Preferred
Stock (including, if applicable as provided in Section 3(a) above, dividends on
such amount) and all Parity Stock payable on such Dividend Payment Date (or, in
the case of Parity Stock having dividend payment dates different from the
Dividend Payment Dates, on a dividend payment date falling within the Dividend
Period related to such Dividend Payment Date) (subject to their having been
declared by the Board of Directors or a duly authorized committee of the Board
of Directors out of legally available funds and including, in the case of Parity
Stock that bears cumulative dividends, all accrued but unpaid dividends) bear to
each other.  If the Board of Directors or a duly authorized committee of the
Board of Directors determines not to pay any dividend or a full dividend on a
Dividend Payment Date, the Corporation will provide written notice to the
holders of Designated Preferred Stock prior to such Dividend Payment Date.

 

Subject to the foregoing, and not otherwise, such dividends (payable in cash,
securities or other property) as may be determined by the Board of Directors or
any duly authorized committee of the Board of Directors may be declared and paid
on any securities, including Common Stock and other Junior Stock, from time to
time out of any funds legally available for such payment, and holders of
Designated Preferred Stock shall not be entitled to participate in any such
dividends.

 


SECTION 4.       LIQUIDATION RIGHTS.

 

A-4

--------------------------------------------------------------------------------


 


 


(A)           VOLUNTARY OR INVOLUNTARY LIQUIDATION. IN THE EVENT OF ANY
LIQUIDATION, DISSOLUTION OR WINDING UP OF THE AFFAIRS OF THE CORPORATION,
WHETHER VOLUNTARY OR INVOLUNTARY, HOLDERS OF DESIGNATED PREFERRED STOCK SHALL BE
ENTITLED TO RECEIVE FOR EACH SHARE OF DESIGNATED PREFERRED STOCK, OUT OF THE
ASSETS OF THE CORPORATION OR PROCEEDS THEREOF (WHETHER CAPITAL OR SURPLUS)
AVAILABLE FOR DISTRIBUTION TO STOCKHOLDERS OF THE CORPORATION, SUBJECT TO THE
RIGHTS OF ANY CREDITORS OF THE CORPORATION, BEFORE ANY DISTRIBUTION OF SUCH
ASSETS OR PROCEEDS IS MADE TO OR SET ASIDE FOR THE HOLDERS OF COMMON STOCK AND
ANY OTHER STOCK OF THE CORPORATION RANKING JUNIOR TO DESIGNATED PREFERRED STOCK
AS TO SUCH DISTRIBUTION, PAYMENT IN FULL IN AN AMOUNT EQUAL TO THE SUM OF
(I) THE LIQUIDATION AMOUNT PER SHARE AND (II) THE AMOUNT OF ANY ACCRUED AND
UNPAID DIVIDENDS (INCLUDING, IF APPLICABLE AS PROVIDED IN SECTION 3(A) ABOVE,
DIVIDENDS ON SUCH AMOUNT), WHETHER OR NOT DECLARED, TO THE DATE OF PAYMENT (SUCH
AMOUNTS COLLECTIVELY, THE “LIQUIDATION PREFERENCE”).


 


(B)           PARTIAL PAYMENT. IF IN ANY DISTRIBUTION DESCRIBED IN
SECTION 4(A) ABOVE THE ASSETS OF THE CORPORATION OR PROCEEDS THEREOF ARE NOT
SUFFICIENT TO PAY IN FULL THE AMOUNTS PAYABLE WITH RESPECT TO ALL OUTSTANDING
SHARES OF DESIGNATED PREFERRED STOCK AND THE CORRESPONDING AMOUNTS PAYABLE WITH
RESPECT OF ANY OTHER STOCK OF THE CORPORATION RANKING EQUALLY WITH DESIGNATED
PREFERRED STOCK AS TO SUCH DISTRIBUTION, HOLDERS OF DESIGNATED PREFERRED STOCK
AND THE HOLDERS OF SUCH OTHER STOCK SHALL SHARE RATABLY IN ANY SUCH DISTRIBUTION
IN PROPORTION TO THE FULL RESPECTIVE DISTRIBUTIONS TO WHICH THEY ARE ENTITLED.


 


(C)           RESIDUAL DISTRIBUTIONS. IF THE LIQUIDATION PREFERENCE HAS BEEN
PAID IN FULL TO ALL HOLDERS OF DESIGNATED PREFERRED STOCK AND THE CORRESPONDING
AMOUNTS PAYABLE WITH RESPECT OF ANY OTHER STOCK OF THE CORPORATION RANKING
EQUALLY WITH DESIGNATED PREFERRED STOCK AS TO SUCH DISTRIBUTION HAS BEEN PAID IN
FULL, THE HOLDERS OF OTHER STOCK OF THE CORPORATION SHALL BE ENTITLED TO RECEIVE
ALL REMAINING ASSETS OF THE CORPORATION (OR PROCEEDS THEREOF) ACCORDING TO THEIR
RESPECTIVE RIGHTS AND PREFERENCES.


 


(D)           MERGER, CONSOLIDATION AND SALE OF ASSETS NOT LIQUIDATION. FOR
PURPOSES OF THIS SECTION 4, THE MERGER OR CONSOLIDATION OF THE CORPORATION WITH
ANY OTHER CORPORATION OR OTHER ENTITY, INCLUDING A MERGER OR CONSOLIDATION IN
WHICH THE HOLDERS OF DESIGNATED PREFERRED STOCK RECEIVE CASH, SECURITIES OR
OTHER PROPERTY FOR THEIR SHARES, OR THE SALE, LEASE OR EXCHANGE (FOR CASH,
SECURITIES OR OTHER PROPERTY) OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE
CORPORATION, SHALL NOT CONSTITUTE A LIQUIDATION, DISSOLUTION OR WINDING UP OF
THE CORPORATION.


 


SECTION 5.       REDEMPTION.


 


(A)           OPTIONAL REDEMPTION. EXCEPT AS PROVIDED BELOW, THE DESIGNATED
PREFERRED STOCK MAY NOT BE REDEEMED PRIOR TO THE FIRST DIVIDEND PAYMENT DATE
FALLING ON OR AFTER THE THIRD ANNIVERSARY OF THE ORIGINAL ISSUE DATE.  ON OR
AFTER THE FIRST DIVIDEND PAYMENT DATE FALLING ON OR AFTER THE THIRD ANNIVERSARY
OF THE ORIGINAL ISSUE DATE, THE CORPORATION, AT ITS OPTION, SUBJECT TO THE
APPROVAL OF THE APPROPRIATE FEDERAL BANKING AGENCY, MAY REDEEM, IN WHOLE OR IN
PART, AT ANY TIME AND FROM TIME TO TIME, OUT OF FUNDS LEGALLY AVAILABLE
THEREFOR, THE SHARES OF DESIGNATED PREFERRED STOCK AT THE TIME OUTSTANDING, UPON
NOTICE GIVEN AS PROVIDED IN SECTION 5(C) BELOW, AT A REDEMPTION PRICE EQUAL TO
THE SUM OF (I) THE LIQUIDATION AMOUNT PER SHARE AND (II) EXCEPT AS OTHERWISE
PROVIDED BELOW, ANY ACCRUED AND UNPAID DIVIDENDS (INCLUDING, IF APPLICABLE AS

 

A-5

--------------------------------------------------------------------------------


 


PROVIDED IN SECTION 3(A) ABOVE, DIVIDENDS ON SUCH AMOUNT) (REGARDLESS OF WHETHER
ANY DIVIDENDS ARE ACTUALLY DECLARED) TO, BUT EXCLUDING, THE DATE FIXED FOR
REDEMPTION.


 


NOTWITHSTANDING THE FOREGOING, PRIOR TO THE FIRST DIVIDEND PAYMENT DATE FALLING
ON OR AFTER THE THIRD ANNIVERSARY OF THE ORIGINAL ISSUE DATE, THE CORPORATION,
AT ITS OPTION, SUBJECT TO THE APPROVAL OF THE APPROPRIATE FEDERAL BANKING
AGENCY, MAY REDEEM, IN WHOLE OR IN PART, AT ANY TIME AND FROM TIME TO TIME, THE
SHARES OF DESIGNATED PREFERRED STOCK AT THE TIME OUTSTANDING, UPON NOTICE GIVEN
AS PROVIDED IN SECTION 5(C) BELOW, AT A REDEMPTION PRICE EQUAL TO THE SUM OF
(I) THE LIQUIDATION AMOUNT PER SHARE AND (II) EXCEPT AS OTHERWISE PROVIDED
BELOW, ANY ACCRUED AND UNPAID DIVIDENDS (INCLUDING, IF APPLICABLE AS PROVIDED IN
SECTION 3(A) ABOVE, DIVIDENDS ON SUCH AMOUNT) (REGARDLESS OF WHETHER ANY
DIVIDENDS ARE ACTUALLY DECLARED) TO, BUT EXCLUDING, THE DATE FIXED FOR
REDEMPTION; PROVIDED THAT (X) THE CORPORATION (OR ANY SUCCESSOR BY BUSINESS
COMBINATION) HAS RECEIVED AGGREGATE GROSS PROCEEDS OF NOT LESS THAN THE MINIMUM
AMOUNT (PLUS THE “MINIMUM AMOUNT” AS DEFINED IN THE RELEVANT CERTIFICATE OF
DESIGNATIONS FOR EACH OTHER OUTSTANDING SERIES OF PREFERRED STOCK OF SUCH
SUCCESSOR THAT WAS ORIGINALLY ISSUED TO THE UNITED STATES DEPARTMENT OF THE
TREASURY (THE “SUCCESSOR PREFERRED STOCK”) IN CONNECTION WITH THE TROUBLED ASSET
RELIEF PROGRAM CAPITAL PURCHASE PROGRAM) FROM ONE OR MORE QUALIFIED EQUITY
OFFERINGS (INCLUDING QUALIFIED EQUITY OFFERINGS OF SUCH SUCCESSOR), AND (Y) THE
AGGREGATE REDEMPTION PRICE OF THE DESIGNATED PREFERRED STOCK (AND ANY SUCCESSOR
PREFERRED STOCK) REDEEMED PURSUANT TO THIS PARAGRAPH MAY NOT EXCEED THE
AGGREGATE NET CASH PROCEEDS RECEIVED BY THE CORPORATION (OR ANY SUCCESSOR BY
BUSINESS COMBINATION) FROM SUCH QUALIFIED EQUITY OFFERINGS (INCLUDING QUALIFIED
EQUITY OFFERINGS OF SUCH SUCCESSOR).


 


THE REDEMPTION PRICE FOR ANY SHARES OF DESIGNATED PREFERRED STOCK SHALL BE
PAYABLE ON THE REDEMPTION DATE TO THE HOLDER OF SUCH SHARES AGAINST SURRENDER OF
THE CERTIFICATE(S) EVIDENCING SUCH SHARES TO THE CORPORATION OR ITS AGENT. ANY
DECLARED BUT UNPAID DIVIDENDS PAYABLE ON A REDEMPTION DATE THAT OCCURS
SUBSEQUENT TO THE DIVIDEND RECORD DATE FOR A DIVIDEND PERIOD SHALL NOT BE PAID
TO THE HOLDER ENTITLED TO RECEIVE THE REDEMPTION PRICE ON THE REDEMPTION DATE,
BUT RATHER SHALL BE PAID TO THE HOLDER OF RECORD OF THE REDEEMED SHARES ON SUCH
DIVIDEND RECORD DATE RELATING TO THE DIVIDEND PAYMENT DATE AS PROVIDED IN
SECTION 3 ABOVE.


 


(B)           NO SINKING FUND. THE DESIGNATED PREFERRED STOCK WILL NOT BE
SUBJECT TO ANY MANDATORY REDEMPTION, SINKING FUND OR OTHER SIMILAR PROVISIONS.
HOLDERS OF DESIGNATED PREFERRED STOCK WILL HAVE NO RIGHT TO REQUIRE REDEMPTION
OR REPURCHASE OF ANY SHARES OF DESIGNATED PREFERRED STOCK.


 


(C)           NOTICE OF REDEMPTION. NOTICE OF EVERY REDEMPTION OF SHARES OF
DESIGNATED PREFERRED STOCK SHALL BE GIVEN BY FIRST CLASS MAIL, POSTAGE PREPAID,
ADDRESSED TO THE HOLDERS OF RECORD OF THE SHARES TO BE REDEEMED AT THEIR
RESPECTIVE LAST ADDRESSES APPEARING ON THE BOOKS OF THE CORPORATION. SUCH
MAILING SHALL BE AT LEAST 30 DAYS AND NOT MORE THAN 60 DAYS BEFORE THE DATE
FIXED FOR REDEMPTION. ANY NOTICE MAILED AS PROVIDED IN THIS SUBSECTION SHALL BE
CONCLUSIVELY PRESUMED TO HAVE BEEN DULY GIVEN, WHETHER OR NOT THE HOLDER
RECEIVES SUCH NOTICE, BUT FAILURE DULY TO GIVE SUCH NOTICE BY MAIL, OR ANY
DEFECT IN SUCH NOTICE OR IN THE MAILING THEREOF, TO ANY HOLDER OF SHARES OF
DESIGNATED PREFERRED STOCK DESIGNATED FOR REDEMPTION SHALL NOT AFFECT THE
VALIDITY OF THE PROCEEDINGS FOR THE REDEMPTION OF ANY OTHER SHARES OF DESIGNATED
PREFERRED STOCK. NOTWITHSTANDING THE FOREGOING, IF SHARES OF DESIGNATED
PREFERRED STOCK ARE ISSUED IN BOOK-ENTRY FORM THROUGH THE DEPOSITORY TRUST
CORPORATION OR ANY OTHER SIMILAR FACILITY, NOTICE OF

 

A-6

--------------------------------------------------------------------------------


 


REDEMPTION MAY BE GIVEN TO THE HOLDERS OF DESIGNATED PREFERRED STOCK AT SUCH
TIME AND IN ANY MANNER PERMITTED BY SUCH FACILITY. EACH NOTICE OF REDEMPTION
GIVEN TO A HOLDER SHALL STATE: (1) THE REDEMPTION DATE; (2) THE NUMBER OF SHARES
OF DESIGNATED PREFERRED STOCK TO BE REDEEMED AND, IF LESS THAN ALL THE SHARES
HELD BY SUCH HOLDER ARE TO BE REDEEMED, THE NUMBER OF SUCH SHARES TO BE REDEEMED
FROM SUCH HOLDER; (3) THE REDEMPTION PRICE; AND (4) THE PLACE OR PLACES WHERE
CERTIFICATES FOR SUCH SHARES ARE TO BE SURRENDERED FOR PAYMENT OF THE REDEMPTION
PRICE.


 


(D)           PARTIAL REDEMPTION. IN CASE OF ANY REDEMPTION OF PART OF THE
SHARES OF DESIGNATED PREFERRED STOCK AT THE TIME OUTSTANDING, THE SHARES TO BE
REDEEMED SHALL BE SELECTED EITHER PRO RATA OR IN SUCH OTHER MANNER AS THE BOARD
OF DIRECTORS OR A DULY AUTHORIZED COMMITTEE THEREOF MAY DETERMINE TO BE FAIR AND
EQUITABLE. SUBJECT TO THE PROVISIONS HEREOF, THE BOARD OF DIRECTORS OR A DULY
AUTHORIZED COMMITTEE THEREOF SHALL HAVE FULL POWER AND AUTHORITY TO PRESCRIBE
THE TERMS AND CONDITIONS UPON WHICH SHARES OF DESIGNATED PREFERRED STOCK SHALL
BE REDEEMED FROM TIME TO TIME. IF FEWER THAN ALL THE SHARES REPRESENTED BY ANY
CERTIFICATE ARE REDEEMED, A NEW CERTIFICATE SHALL BE ISSUED REPRESENTING THE
UNREDEEMED SHARES WITHOUT CHARGE TO THE HOLDER THEREOF.


 


(E)           EFFECTIVENESS OF REDEMPTION. IF NOTICE OF REDEMPTION HAS BEEN DULY
GIVEN AND IF ON OR BEFORE THE REDEMPTION DATE SPECIFIED IN THE NOTICE ALL FUNDS
NECESSARY FOR THE REDEMPTION HAVE BEEN DEPOSITED BY THE CORPORATION, IN TRUST
FOR THE PRO RATA BENEFIT OF THE HOLDERS OF THE SHARES CALLED FOR REDEMPTION,
WITH A BANK OR TRUST COMPANY DOING BUSINESS IN THE BOROUGH OF MANHATTAN, THE
CITY OF NEW YORK, AND HAVING A CAPITAL AND SURPLUS OF AT LEAST $500 MILLION AND
SELECTED BY THE BOARD OF DIRECTORS, SO AS TO BE AND CONTINUE TO BE AVAILABLE
SOLELY THEREFOR, THEN, NOTWITHSTANDING THAT ANY CERTIFICATE FOR ANY SHARE SO
CALLED FOR REDEMPTION HAS NOT BEEN SURRENDERED FOR CANCELLATION, ON AND AFTER
THE REDEMPTION DATE DIVIDENDS SHALL CEASE TO ACCRUE ON ALL SHARES SO CALLED FOR
REDEMPTION, ALL SHARES SO CALLED FOR REDEMPTION SHALL NO LONGER BE DEEMED
OUTSTANDING AND ALL RIGHTS WITH RESPECT TO SUCH SHARES SHALL FORTHWITH ON SUCH
REDEMPTION DATE CEASE AND TERMINATE, EXCEPT ONLY THE RIGHT OF THE HOLDERS
THEREOF TO RECEIVE THE AMOUNT PAYABLE ON SUCH REDEMPTION FROM SUCH BANK OR TRUST
COMPANY, WITHOUT INTEREST. ANY FUNDS UNCLAIMED AT THE END OF THREE YEARS FROM
THE REDEMPTION DATE SHALL, TO THE EXTENT PERMITTED BY LAW, BE RELEASED TO THE
CORPORATION, AFTER WHICH TIME THE HOLDERS OF THE SHARES SO CALLED FOR REDEMPTION
SHALL LOOK ONLY TO THE CORPORATION FOR PAYMENT OF THE REDEMPTION PRICE OF SUCH
SHARES.


 


(F)            STATUS OF REDEEMED SHARES. SHARES OF DESIGNATED PREFERRED STOCK
THAT ARE REDEEMED, REPURCHASED OR OTHERWISE ACQUIRED BY THE CORPORATION SHALL
REVERT TO AUTHORIZED BUT UNISSUED SHARES OF PREFERRED STOCK (PROVIDED THAT ANY
SUCH CANCELLED SHARES OF DESIGNATED PREFERRED STOCK MAY BE REISSUED ONLY AS
SHARES OF ANY SERIES OF PREFERRED STOCK OTHER THAN DESIGNATED PREFERRED STOCK).


 


SECTION 6.       CONVERSION. HOLDERS OF DESIGNATED PREFERRED STOCK SHARES SHALL
HAVE NO RIGHT TO EXCHANGE OR CONVERT SUCH SHARES INTO ANY OTHER SECURITIES.


 


SECTION 7.       VOTING RIGHTS.


 


(A)           GENERAL. THE HOLDERS OF DESIGNATED PREFERRED STOCK SHALL NOT HAVE
ANY VOTING RIGHTS EXCEPT AS SET FORTH BELOW OR AS OTHERWISE FROM TIME TO TIME
REQUIRED BY LAW.

 

A-7

--------------------------------------------------------------------------------


 


(B)           PREFERRED STOCK DIRECTORS.  WHENEVER, AT ANY TIME OR TIMES,
DIVIDENDS PAYABLE ON THE SHARES OF DESIGNATED PREFERRED STOCK HAVE NOT BEEN PAID
FOR AN AGGREGATE OF SIX QUARTERLY DIVIDEND PERIODS OR MORE, WHETHER OR NOT
CONSECUTIVE, THE AUTHORIZED NUMBER OF DIRECTORS OF THE CORPORATION SHALL
AUTOMATICALLY BE INCREASED BY TWO AND THE HOLDERS OF THE DESIGNATED PREFERRED
STOCK SHALL HAVE THE RIGHT, WITH HOLDERS OF SHARES OF ANY ONE OR MORE OTHER
CLASSES OR SERIES OF  VOTING PARITY STOCK OUTSTANDING AT THE TIME, VOTING
TOGETHER AS A CLASS, TO ELECT TWO DIRECTORS (HEREINAFTER THE “PREFERRED
DIRECTORS” AND EACH A “PREFERRED DIRECTOR”) TO FILL SUCH NEWLY CREATED
DIRECTORSHIPS AT THE CORPORATION’S NEXT ANNUAL MEETING OF STOCKHOLDERS (OR AT A
SPECIAL MEETING CALLED FOR THAT PURPOSE PRIOR TO SUCH NEXT ANNUAL MEETING) AND
AT EACH SUBSEQUENT ANNUAL MEETING OF STOCKHOLDERS UNTIL ALL ACCRUED AND UNPAID
DIVIDENDS FOR ALL PAST DIVIDEND PERIODS, INCLUDING THE LATEST COMPLETED DIVIDEND
PERIOD (INCLUDING, IF APPLICABLE AS PROVIDED IN SECTION 3(A) ABOVE, DIVIDENDS ON
SUCH AMOUNT), ON ALL OUTSTANDING SHARES OF DESIGNATED PREFERRED STOCK HAVE BEEN
DECLARED AND PAID IN FULL AT WHICH TIME SUCH RIGHT SHALL TERMINATE WITH RESPECT
TO THE DESIGNATED PREFERRED STOCK, EXCEPT AS HEREIN OR BY LAW EXPRESSLY
PROVIDED, SUBJECT TO REVESTING IN THE EVENT OF EACH AND EVERY SUBSEQUENT DEFAULT
OF THE CHARACTER ABOVE MENTIONED; PROVIDED THAT IT SHALL BE A QUALIFICATION FOR
ELECTION FOR ANY PREFERRED DIRECTOR THAT THE ELECTION OF SUCH PREFERRED DIRECTOR
SHALL NOT CAUSE THE CORPORATION TO VIOLATE ANY CORPORATE GOVERNANCE REQUIREMENTS
OF ANY SECURITIES EXCHANGE OR OTHER TRADING FACILITY ON WHICH SECURITIES OF THE
CORPORATION MAY THEN BE LISTED OR TRADED THAT LISTED OR TRADED COMPANIES MUST
HAVE A MAJORITY OF INDEPENDENT DIRECTORS.  UPON ANY TERMINATION OF THE RIGHT OF
THE HOLDERS OF SHARES OF DESIGNATED PREFERRED STOCK AND VOTING PARITY STOCK AS A
CLASS TO VOTE FOR DIRECTORS AS PROVIDED ABOVE, THE PREFERRED DIRECTORS SHALL
CEASE TO BE QUALIFIED AS DIRECTORS, THE TERM OF OFFICE OF ALL PREFERRED
DIRECTORS THEN IN OFFICE SHALL TERMINATE IMMEDIATELY AND THE AUTHORIZED NUMBER
OF DIRECTORS SHALL BE REDUCED BY THE NUMBER OF PREFERRED DIRECTORS ELECTED
PURSUANT HERETO.  ANY PREFERRED DIRECTOR MAY BE REMOVED AT ANY TIME, WITH OR
WITHOUT CAUSE, AND ANY VACANCY CREATED THEREBY MAY BE FILLED, ONLY BY THE
AFFIRMATIVE VOTE OF THE HOLDERS A MAJORITY OF THE SHARES OF DESIGNATED PREFERRED
STOCK AT THE TIME OUTSTANDING VOTING SEPARATELY AS A CLASS TOGETHER WITH THE
HOLDERS OF SHARES OF VOTING PARITY STOCK, TO THE EXTENT THE VOTING RIGHTS OF
SUCH HOLDERS DESCRIBED ABOVE ARE THEN EXERCISABLE.  IF THE OFFICE OF ANY
PREFERRED DIRECTOR BECOMES VACANT FOR ANY REASON OTHER THAN REMOVAL FROM OFFICE
AS AFORESAID, THE REMAINING PREFERRED DIRECTOR MAY CHOOSE A SUCCESSOR WHO SHALL
HOLD OFFICE FOR THE UNEXPIRED TERM IN RESPECT OF WHICH SUCH VACANCY OCCURRED.


 


(C)           CLASS VOTING RIGHTS AS TO PARTICULAR MATTERS. SO LONG AS ANY
SHARES OF DESIGNATED PREFERRED STOCK ARE OUTSTANDING, IN ADDITION TO ANY OTHER
VOTE OR CONSENT OF STOCKHOLDERS REQUIRED BY LAW OR BY THE CHARTER, THE VOTE OR
CONSENT OF THE HOLDERS OF AT LEAST 66 2/3% OF THE SHARES OF DESIGNATED PREFERRED
STOCK AT THE TIME OUTSTANDING, VOTING AS A SEPARATE CLASS, GIVEN IN PERSON OR BY
PROXY, EITHER IN WRITING WITHOUT A MEETING OR BY VOTE AT ANY MEETING CALLED FOR
THE PURPOSE, SHALL BE NECESSARY FOR EFFECTING OR VALIDATING:


 


(I)            AUTHORIZATION OF SENIOR STOCK. ANY AMENDMENT OR ALTERATION OF THE
CERTIFICATE OF DESIGNATIONS FOR THE DESIGNATED PREFERRED STOCK OR THE CHARTER TO
AUTHORIZE OR CREATE OR INCREASE THE AUTHORIZED AMOUNT OF, OR ANY ISSUANCE OF,
ANY SHARES OF, OR ANY SECURITIES CONVERTIBLE INTO OR EXCHANGEABLE OR EXERCISABLE
FOR SHARES OF, ANY CLASS OR SERIES OF CAPITAL STOCK OF THE CORPORATION RANKING
SENIOR TO DESIGNATED PREFERRED STOCK WITH RESPECT TO EITHER OR BOTH THE PAYMENT
OF DIVIDENDS AND/OR THE DISTRIBUTION OF ASSETS ON ANY LIQUIDATION, DISSOLUTION
OR WINDING UP OF THE CORPORATION;

 

A-8

--------------------------------------------------------------------------------


 


(II)           AMENDMENT OF DESIGNATED PREFERRED STOCK.  ANY AMENDMENT,
ALTERATION OR REPEAL OF ANY PROVISION OF THE CERTIFICATE OF DESIGNATIONS FOR THE
DESIGNATED PREFERRED STOCK OR THE CHARTER (INCLUDING, UNLESS NO VOTE ON SUCH
MERGER OR CONSOLIDATION IS REQUIRED BY SECTION 7(C)(III) BELOW, ANY AMENDMENT,
ALTERATION OR REPEAL BY MEANS OF A MERGER, CONSOLIDATION OR OTHERWISE) SO AS TO
ADVERSELY AFFECT THE RIGHTS, PREFERENCES, PRIVILEGES OR VOTING POWERS OF THE
DESIGNATED PREFERRED STOCK; OR


 


(III)          SHARE EXCHANGES, RECLASSIFICATIONS, MERGERS AND CONSOLIDATIONS.
ANY CONSUMMATION OF A BINDING SHARE EXCHANGE OR RECLASSIFICATION INVOLVING THE
DESIGNATED PREFERRED STOCK, OR OF A MERGER OR CONSOLIDATION OF THE CORPORATION
WITH ANOTHER CORPORATION OR OTHER ENTITY, UNLESS IN EACH CASE (X) THE SHARES OF
DESIGNATED PREFERRED STOCK REMAIN OUTSTANDING OR, IN THE CASE OF ANY SUCH MERGER
OR CONSOLIDATION WITH RESPECT TO WHICH THE CORPORATION IS NOT THE SURVIVING OR
RESULTING ENTITY, ARE CONVERTED INTO OR EXCHANGED FOR PREFERENCE SECURITIES OF
THE SURVIVING OR RESULTING ENTITY OR ITS ULTIMATE PARENT, AND (Y) SUCH SHARES
REMAINING OUTSTANDING OR SUCH PREFERENCE SECURITIES, AS THE CASE MAY BE, HAVE
SUCH RIGHTS, PREFERENCES, PRIVILEGES AND VOTING POWERS, AND LIMITATIONS AND
RESTRICTIONS THEREOF, TAKEN AS A WHOLE, AS ARE NOT MATERIALLY LESS FAVORABLE TO
THE HOLDERS THEREOF THAN THE RIGHTS, PREFERENCES, PRIVILEGES AND VOTING POWERS,
AND LIMITATIONS AND RESTRICTIONS THEREOF, OF DESIGNATED PREFERRED STOCK
IMMEDIATELY PRIOR TO SUCH CONSUMMATION, TAKEN AS A WHOLE;


 

provided, however, that for all purposes of this Section 7(c), any increase in
the amount of the authorized Preferred Stock, including any increase in the
authorized amount of Designated Preferred Stock necessary to satisfy preemptive
or similar rights granted by the Corporation to other persons prior to the
Signing Date, or the creation and issuance, or an increase in the authorized or
issued amount, whether pursuant to preemptive or similar rights or otherwise, of
any other series of Preferred Stock, or any securities convertible into or
exchangeable or exercisable for any other series of Preferred Stock, ranking
equally with and/or junior to Designated Preferred Stock with respect to the
payment of dividends (whether such dividends are cumulative or non-cumulative)
and the distribution of assets upon liquidation, dissolution or winding up of
the Corporation will not be deemed to adversely affect the rights, preferences,
privileges or voting powers, and shall not require the affirmative vote or
consent of, the holders of outstanding shares of the Designated Preferred Stock.

 


(D)           CHANGES AFTER PROVISION FOR REDEMPTION. NO VOTE OR CONSENT OF THE
HOLDERS OF DESIGNATED PREFERRED STOCK SHALL BE REQUIRED PURSUANT TO
SECTION 7(C) ABOVE IF, AT OR PRIOR TO THE TIME WHEN ANY SUCH VOTE OR CONSENT
WOULD OTHERWISE BE REQUIRED PURSUANT TO SUCH SECTION, ALL OUTSTANDING SHARES OF
THE DESIGNATED PREFERRED STOCK SHALL HAVE BEEN REDEEMED, OR SHALL HAVE BEEN
CALLED FOR REDEMPTION UPON PROPER NOTICE AND SUFFICIENT FUNDS SHALL HAVE BEEN
DEPOSITED IN TRUST FOR SUCH REDEMPTION, IN EACH CASE PURSUANT TO SECTION 5
ABOVE.


 


(E)           PROCEDURES FOR VOTING AND CONSENTS. THE RULES AND PROCEDURES FOR
CALLING AND CONDUCTING ANY MEETING OF THE HOLDERS OF DESIGNATED PREFERRED STOCK
(INCLUDING, WITHOUT LIMITATION, THE FIXING OF A RECORD DATE IN CONNECTION
THEREWITH), THE SOLICITATION AND USE OF PROXIES AT SUCH A MEETING, THE OBTAINING
OF WRITTEN CONSENTS AND ANY OTHER ASPECT OR MATTER WITH REGARD TO SUCH A MEETING
OR SUCH CONSENTS SHALL BE GOVERNED BY ANY RULES OF THE BOARD OF DIRECTORS OR ANY
DULY AUTHORIZED COMMITTEE OF THE BOARD OF DIRECTORS, IN ITS DISCRETION, MAY
ADOPT FROM TIME TO

 

A-9

--------------------------------------------------------------------------------


 


TIME, WHICH RULES AND PROCEDURES SHALL CONFORM TO THE REQUIREMENTS OF THE
CHARTER, THE BYLAWS, AND APPLICABLE LAW AND THE RULES OF ANY NATIONAL SECURITIES
EXCHANGE OR OTHER TRADING FACILITY ON WHICH DESIGNATED PREFERRED STOCK IS LISTED
OR TRADED AT THE TIME.


 


SECTION 8.       RECORD HOLDERS. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, THE CORPORATION AND THE TRANSFER AGENT FOR DESIGNATED PREFERRED STOCK MAY
DEEM AND TREAT THE RECORD HOLDER OF ANY SHARE OF DESIGNATED PREFERRED STOCK AS
THE TRUE AND LAWFUL OWNER THEREOF FOR ALL PURPOSES, AND NEITHER THE CORPORATION
NOR SUCH TRANSFER AGENT SHALL BE AFFECTED BY ANY NOTICE TO THE CONTRARY.


 


SECTION 9.       NOTICES. ALL NOTICES OR COMMUNICATIONS IN RESPECT OF DESIGNATED
PREFERRED STOCK SHALL BE SUFFICIENTLY GIVEN IF GIVEN IN WRITING AND DELIVERED IN
PERSON OR BY FIRST CLASS MAIL, POSTAGE PREPAID, OR IF GIVEN IN SUCH OTHER MANNER
AS MAY BE PERMITTED IN THIS CERTIFICATE OF DESIGNATIONS, IN THE CHARTER OR
BYLAWS OR BY APPLICABLE LAW. NOTWITHSTANDING THE FOREGOING, IF SHARES OF
DESIGNATED PREFERRED STOCK ARE ISSUED IN BOOK-ENTRY FORM THROUGH THE DEPOSITORY
TRUST CORPORATION OR ANY SIMILAR FACILITY, SUCH NOTICES MAY BE GIVEN TO THE
HOLDERS OF DESIGNATED PREFERRED STOCK IN ANY MANNER PERMITTED BY SUCH FACILITY.


 


SECTION 10.     NO PREEMPTIVE RIGHTS. NO SHARE OF DESIGNATED PREFERRED STOCK
SHALL HAVE ANY RIGHTS OF PREEMPTION WHATSOEVER AS TO ANY SECURITIES OF THE
CORPORATION, OR ANY WARRANTS, RIGHTS OR OPTIONS ISSUED OR GRANTED WITH RESPECT
THERETO, REGARDLESS OF HOW SUCH SECURITIES, OR SUCH WARRANTS, RIGHTS OR OPTIONS,
MAY BE DESIGNATED, ISSUED OR GRANTED.


 


SECTION 11.     REPLACEMENT CERTIFICATES. THE CORPORATION SHALL REPLACE ANY
MUTILATED CERTIFICATE AT THE HOLDER’S EXPENSE UPON SURRENDER OF THAT CERTIFICATE
TO THE CORPORATION. THE CORPORATION SHALL REPLACE CERTIFICATES THAT BECOME
DESTROYED, STOLEN OR LOST AT THE HOLDER’S EXPENSE UPON DELIVERY TO THE
CORPORATION OF REASONABLY SATISFACTORY EVIDENCE THAT THE CERTIFICATE HAS BEEN
DESTROYED, STOLEN OR LOST, TOGETHER WITH ANY INDEMNITY THAT MAY BE REASONABLY
REQUIRED BY THE CORPORATION.


 


SECTION 12.     OTHER RIGHTS. THE SHARES OF DESIGNATED PREFERRED STOCK SHALL NOT
HAVE ANY RIGHTS, PREFERENCES, PRIVILEGES OR VOTING POWERS OR RELATIVE,
PARTICIPATING, OPTIONAL OR OTHER SPECIAL RIGHTS, OR QUALIFICATIONS, LIMITATIONS
OR RESTRICTIONS THEREOF, OTHER THAN AS SET FORTH HEREIN OR IN THE CHARTER OR AS
PROVIDED BY APPLICABLE LAW.

 

A-10

--------------------------------------------------------------------------------


 

ANNEX B

 

FORM OF WAIVER

 

In consideration for the benefits I will receive as a result of my employer’s
participation in the United States Department of the Treasury’s TARP Capital
Purchase Program, I hereby voluntarily waive any claim against the United States
or my employer for any changes to my compensation or benefits that are required
to comply with the regulation issued by the Department of the Treasury as
published in the Federal Register on October 20, 2008.

 

I acknowledge that this regulation may require modification of the compensation,
bonus, incentive and other benefit plans, arrangements, policies and agreements
(including so-called “golden parachute” agreements) that I have with my employer
or in which I participate as they relate to the period the United States holds
any equity or debt securities of my employer acquired through the TARP Capital
Purchase Program.

 

This waiver includes all claims I may have under the laws of the United States
or any state related to the requirements imposed by the aforementioned
regulation, including without limitation a claim for any compensation or other
payments I would otherwise receive, any challenge to the process by which this
regulation was adopted and any tort or constitutional claim about the effect of
these regulations on my employment relationship.

 

--------------------------------------------------------------------------------


 

ANNEX C

 

FORM OF OPINION

 

(a)                                  The Company has been duly incorporated and
is validly existing as a corporation in good standing under the laws of the
state of its incorporation.

 

(b)                                 The Preferred Shares have been duly and
validly authorized, and, when issued and delivered pursuant to the Agreement,
the Preferred Shares will be duly and validly issued and fully paid and
non-assessable, will not be issued in violation of any preemptive rights, and
will rank pari passu with or senior to all other series or classes of Preferred
Stock issued on the Closing Date with respect to the payment of dividends and
the distribution of assets in the event of any dissolution, liquidation or
winding up of the Company.

 

(c)                                  The Warrant has been duly authorized and,
when executed and delivered as contemplated by the Agreement, will constitute a
valid and legally binding obligation of the Company enforceable against the
Company in accordance with its terms, except as the same may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and general equitable
principles, regardless of whether such enforceability is considered in a
proceeding at law or in equity.

 

(d)                                 The shares of Common Stock issuable upon
exercise of the Warrant have been duly authorized and reserved for issuance upon
exercise of the Warrant and when so issued in accordance with the terms of the
Warrant will be validly issued, fully paid and non-assessable [insert, if
applicable: , subject to the approvals of the Company’s stockholders set forth
on Schedule C].

 

(e)                                  The Company has the corporate power and
authority to execute and deliver the Agreement and the Warrant and [insert, if
applicable: , subject to the approvals of the Company’s stockholders set forth
on Schedule C,] to carry out its obligations thereunder (which includes the
issuance of the Preferred Shares, Warrant and Warrant Shares).

 

(f)                                    The execution, delivery and performance
by the Company of the Agreement and the Warrant and the consummation of the
transactions contemplated thereby have been duly authorized by all necessary
corporate action on the part of the Company and its stockholders, and no further
approval or authorization is required on the part of the Company [insert, if
applicable: , subject, in each case, to the approvals of the Company’s
stockholders set forth on Schedule C].

 

(g)                                 The Agreement is a valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms, except as the same may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and general equitable principles, regardless of
whether such enforceability is considered in a proceeding at law or in equity;
provided, however, such counsel need express no opinion with respect to
Section 4.5(g) or the severability provisions of the Agreement insofar as
Section 4.5(g) is concerned.

 

--------------------------------------------------------------------------------


 

ANNEX D

 

FORM OF WARRANT

 

--------------------------------------------------------------------------------


 

ANNEX D

 

FORM OF WARRANT TO PURCHASE COMMON STOCK

 

THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND
MAY NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT WHILE A
REGISTRATION STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH ACT AND
APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION
UNDER SUCH ACT OR SUCH LAWS.  THIS INSTRUMENT IS ISSUED SUBJECT TO THE
RESTRICTIONS ON TRANSFER AND OTHER PROVISIONS OF A SECURITIES PURCHASE AGREEMENT
BETWEEN THE ISSUER OF THESE SECURITIES AND THE INVESTOR REFERRED TO THEREIN, A
COPY OF WHICH IS ON FILE WITH THE ISSUER.  THE SECURITIES REPRESENTED BY THIS
INSTRUMENT MAY NOT BE SOLD OR OTHERWISE TRANSFERRED EXCEPT IN COMPLIANCE WITH
SAID AGREEMENT.  ANY SALE OR OTHER TRANSFER NOT IN COMPLIANCE WITH SAID
AGREEMENT WILL BE VOID.

 

WARRANT
to purchase



 

 

 

Shares of Common Stock

 

 

of

 

 

 

 

Issue Date:

 

 

 


1.                                       DEFINITIONS.  UNLESS THE CONTEXT
OTHERWISE REQUIRES, WHEN USED HEREIN THE FOLLOWING TERMS SHALL HAVE THE MEANINGS
INDICATED.


 

“Affiliate” has the meaning ascribed to it in the Purchase Agreement.

 

“Appraisal Procedure” means a procedure whereby two independent appraisers, one
chosen by the Company and one by the Original Warrantholder, shall mutually
agree upon the determinations then the subject of appraisal.  Each party shall
deliver a notice to the other appointing its appraiser within 15 days after the
Appraisal Procedure is invoked.  If within 30 days after appointment of the two
appraisers they are unable to agree upon the amount in question, a third
independent appraiser shall be chosen within 10 days thereafter by the mutual
consent of such first two appraisers.  The decision of the third appraiser so
appointed and chosen shall be given within 30 days after the selection of such
third appraiser.  If three appraisers shall be appointed and the determination
of one appraiser is disparate from the middle determination by more than twice
the amount by which the other determination is disparate from the middle
determination, then the determination of such appraiser shall be excluded, the
remaining two determinations shall be averaged and such average shall be binding
and conclusive upon the

 

--------------------------------------------------------------------------------


 

Company and the Original Warrantholder; otherwise, the average of all three
determinations shall be binding upon the Company and the Original
Warrantholder.  The costs of conducting any Appraisal Procedure shall be borne
by the Company.

 

“Board of Directors” means the board of directors of the Company, including any
duly authorized committee thereof.

 

“Business Combination” means a merger, consolidation, statutory share exchange
or similar transaction that requires the approval of the Company’s stockholders.

 

“business day” means any day except Saturday, Sunday and any day on which
banking institutions in the State of New York generally are authorized or
required by law or other governmental actions to close.

 

“Capital Stock” means (A) with respect to any Person that is a corporation or
company, any and all shares, interests, participations or other equivalents
(however designated) of capital or capital stock of such Person and (B) with
respect to any Person that is not a corporation or company, any and all
partnership or other equity interests of such Person.

 

“Charter” means, with respect to any Person, its certificate or articles of
incorporation, articles of association, or similar organizational document.

 

“Common Stock” has the meaning ascribed to it in the Purchase Agreement.

 

“Company” means the Person whose name, corporate or other organizational form
and jurisdiction of organization is set forth in Item 1 of Schedule A hereto.

 

“conversion” has the meaning set forth in Section 13(B).

 

“convertible securities” has the meaning set forth in Section 13(B).

 

“CPP” has the meaning ascribed to it in the Purchase Agreement.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

 

“Exercise Price” means the amount set forth in Item 2 of Schedule A hereto.

 

“Expiration Time” has the meaning set forth in Section 3.

 

“Fair Market Value” means, with respect to any security or other property, the
fair market value of such security or other property as determined by the Board
of Directors, acting in good faith or, with respect to Section 14, as determined
by the Original Warrantholder acting in good faith.  For so long as the Original
Warrantholder holds this Warrant or any portion thereof, it may object in
writing to the Board of Director’s calculation of fair market value within 10
days of receipt of written notice thereof.  If the Original Warrantholder and
the Company are unable to agree on fair market value during the 10-day period
following the delivery of the Original Warrantholder’s objection, the Appraisal
Procedure may be invoked by either party to

 

2

--------------------------------------------------------------------------------


 

determine Fair Market Value by delivering written notification thereof not later
than the 30th day after delivery of the Original Warrantholder’s objection.

 

“Governmental Entities” has the meaning ascribed to it in the Purchase
Agreement.

 

“Initial Number” has the meaning set forth in Section 13(B).

 

“Issue Date” means the date set forth in Item 3 of Schedule A hereto.

 

“Market Price” means, with respect to a particular security, on any given day,
the last reported sale price regular way or, in case no such reported sale takes
place on such day, the average of the last closing bid and ask prices regular
way, in either case on the principal national securities exchange on which the
applicable securities are listed or admitted to trading, or if not listed or
admitted to trading on any national securities exchange, the average of the
closing bid and ask prices as furnished by two members of the Financial Industry
Regulatory Authority, Inc. selected from time to time by the Company for that
purpose.  “Market Price” shall be determined without reference to after hours or
extended hours trading.  If such security is not listed and traded in a manner
that the quotations referred to above are available for the period required
hereunder, the Market Price per share of Common Stock shall be deemed to be
(i) in the event that any portion of the Warrant is held by the Original
Warrantholder, the fair market value per share of such security as determined in
good faith by the Original Warrantholder or (ii) in all other circumstances, the
fair market value per share of such security as determined in good faith by the
Board of Directors in reliance on an opinion of a nationally recognized
independent investment banking corporation retained by the Company for this
purpose and certified in a resolution to the Warrantholder.  For the purposes of
determining the Market Price of the Common Stock on the “trading day” preceding,
on or following the occurrence of an event, (i) that trading day shall be deemed
to commence immediately after the regular scheduled closing time of trading on
the New York Stock Exchange or, if trading is closed at an earlier time, such
earlier time and (ii) that trading day shall end at the next regular scheduled
closing time, or if trading is closed at an earlier time, such earlier time (for
the avoidance of doubt, and as an example, if the Market Price is to be
determined as of the last trading day preceding a specified event and the
closing time of trading on a particular day is 4:00 p.m. and the specified event
occurs at 5:00 p.m. on that day, the Market Price would be determined by
reference to such 4:00 p.m. closing price).

 

“Ordinary Cash Dividends” means a regular quarterly cash dividend on shares of
Common Stock out of surplus or net profits legally available therefor
(determined in accordance with generally accepted accounting principles in
effect from time to time), provided that Ordinary Cash Dividends shall not
include any cash dividends paid subsequent to the Issue Date to the extent the
aggregate per share dividends paid on the outstanding Common Stock in any
quarter exceed the amount set forth in Item 4 of Schedule A hereto, as adjusted
for any stock split, stock dividend, reverse stock split, reclassification or
similar transaction.

 

“Original Warrantholder” means the United States Department of the Treasury. 
Any actions specified to be taken by the Original Warrantholder hereunder may
only be taken by such Person and not by any other Warrantholder.

 

3

--------------------------------------------------------------------------------


 

“Permitted Transactions” has the meaning set forth in Section 13(B).

 

“Person” has the meaning given to it in Section 3(a)(9) of the Exchange Act and
as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act.

 

“Per Share Fair Market Value” has the meaning set forth in Section 13(C).

 

“Preferred Shares” means the perpetual preferred stock issued to the Original
Warrantholder on the Issue Date pursuant to the Purchase Agreement.

 

“Pro Rata Repurchases” means any purchase of shares of Common Stock by the
Company or any Affiliate thereof pursuant to (A) any tender offer or exchange
offer subject to Section 13(e) or 14(e) of the Exchange Act or Regulation 14E
promulgated thereunder or (B) any other offer available to substantially all
holders of Common Stock, in the case of both (A) or (B), whether for cash,
shares of Capital Stock of the Company, other securities of the Company,
evidences of indebtedness of the Company or any other Person or any other
property (including, without limitation, shares of Capital Stock, other
securities or evidences of indebtedness of a subsidiary), or any combination
thereof, effected while this Warrant is outstanding.  The “Effective Date” of a
Pro Rata Repurchase shall mean the date of acceptance of shares for purchase or
exchange by the Company under any tender or exchange offer which is a Pro Rata
Repurchase or the date of purchase with respect to any Pro Rata Repurchase that
is not a tender or exchange offer.

 

“Purchase Agreement” means the Securities Purchase Agreement — Standard Terms
incorporated into the Letter Agreement, dated as of the date set forth in Item 5
of Schedule A hereto, as amended from time to time, between the Company and the
United States Department of the Treasury (the “Letter Agreement”), including all
annexes and schedules thereto.

 

“Qualified Equity Offering” has the meaning ascribed to it in the Purchase
Agreement.

 

“Regulatory Approvals” with respect to the Warrantholder, means, to the extent
applicable and required to permit the Warrantholder to exercise this Warrant for
shares of Common Stock and to own such Common Stock without the Warrantholder
being in violation of applicable law, rule or regulation, the receipt of any
necessary approvals and authorizations of, filings and registrations with,
notifications to, or expiration or termination of any applicable waiting period
under, the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended, and
the rules and regulations thereunder.

 

“SEC” means the U.S. Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations promulgated thereunder.

 

“Shares” has the meaning set forth in Section 2.

 

“trading day” means (A) if the shares of Common Stock are not traded on any
national or regional securities exchange or association or over-the-counter
market,  a business day or (B) if the shares of Common Stock are traded on any
national or regional securities exchange or

 

4

--------------------------------------------------------------------------------


 

association or over-the-counter market, a business day on which such relevant
exchange or quotation system is scheduled to be open for business and on which
the shares of  Common Stock (i) are not suspended from trading on any national
or regional securities exchange or association or over-the-counter market for
any period or periods aggregating one half hour or longer; and (ii) have traded
at least once on the national or regional securities exchange or association or
over-the-counter market that is the primary market for the trading of the shares
of Common Stock.

 

“U.S. GAAP” means United States generally accepted accounting principles.

 

“Warrantholder” has the meaning set forth in Section 2.

 

“Warrant” means this Warrant, issued pursuant to the Purchase Agreement.

 

2.                                       Number of Shares; Exercise Price.  This
certifies that, for value received, the United States Department of the Treasury
or its permitted assigns (the “Warrantholder”) is entitled, upon the terms and
subject to the conditions hereinafter set forth, to acquire from the Company, in
whole or in part, after the receipt of all applicable Regulatory Approvals, if
any, up to an aggregate of the number of fully paid and nonassessable shares of
Common Stock set forth in Item 6 of Schedule A hereto, at a purchase price per
share of Common Stock equal to the Exercise Price.  The number of shares of
Common Stock (the “Shares”) and the Exercise Price are subject to adjustment as
provided herein, and all references to “Common Stock,” “Shares” and “Exercise
Price” herein shall be deemed to include any such adjustment or series of
adjustments.

 

3.                                       Exercise of Warrant; Term.  Subject to
Section 2, to the extent permitted by applicable laws and regulations, the right
to purchase the Shares represented by this Warrant is exercisable, in whole or
in part by the Warrantholder, at any time or from time to time after the
execution and delivery of this Warrant by the Company on the date hereof, but in
no event later than 5:00 p.m., New York City time on the tenth anniversary of
the Issue Date (the “Expiration Time”), by (A) the surrender of this Warrant and
Notice of Exercise annexed hereto, duly completed and executed on behalf of the
Warrantholder, at the principal executive office of the Company located at the
address set forth in Item 7 of Schedule A hereto (or such other office or agency
of the Company in the United States as it may designate by notice in writing to
the Warrantholder at the address of the Warrantholder appearing on the books of
the Company), and (B) payment of the Exercise Price for the Shares thereby
purchased:


 

(i) by having the Company withhold, from the shares of Common Stock that would
otherwise be delivered to the Warrantholder upon such exercise, shares of Common
stock issuable upon exercise of the Warrant equal in value to the aggregate
Exercise Price as to which this Warrant is so exercised based on the Market
Price of the Common Stock on the trading day on which this Warrant is exercised
and the Notice of Exercise is delivered to the Company pursuant to this
Section 3, or

 

(ii) with the consent of both the Company and the Warrantholder, by tendering in
cash, by certified or cashier’s check payable to the order of the Company, or by
wire transfer of immediately available funds to an account designated by the
Company.

 

5

--------------------------------------------------------------------------------


 

If the Warrantholder does not exercise this Warrant in its entirety, the
Warrantholder will be entitled to receive from the Company within a reasonable
time, and in any event not exceeding three business days, a new warrant in
substantially identical form for the purchase of that number of Shares equal to
the difference between the number of Shares subject to this Warrant and the
number of Shares as to which this Warrant is so exercised.  Notwithstanding
anything in this Warrant to the contrary, the Warrantholder hereby acknowledges
and agrees that its exercise of this Warrant for Shares is subject to the
condition that the Warrantholder will have first received any applicable
Regulatory Approvals.

 

4.                                       Issuance of Shares; Authorization;
Listing.  Certificates for Shares issued upon exercise of this Warrant will be
issued in such name or names as the Warrantholder may designate and will be
delivered to such named Person or Persons within a reasonable time, not to
exceed three business days after the date on which this Warrant has been duly
exercised in accordance with the terms of this Warrant.  The Company hereby
represents and warrants that any Shares issued upon the exercise of this Warrant
in accordance with the provisions of Section 3 will be duly and validly
authorized and issued, fully paid and nonassessable and free from all taxes,
liens and charges (other than liens or charges created by the Warrantholder,
income and franchise taxes incurred in connection with the exercise of the
Warrant or taxes in respect of any transfer occurring contemporaneously
therewith).  The Company agrees that the Shares so issued will be deemed to have
been issued to the Warrantholder as of the close of business on the date on
which this Warrant and payment of the Exercise Price are delivered to the
Company in accordance with the terms of this Warrant, notwithstanding that the
stock transfer books of the Company may then be closed or certificates
representing such Shares may not be actually delivered on such date.  The
Company will at all times reserve and keep available, out of its authorized but
unissued Common Stock, solely for the purpose of providing for the exercise of
this Warrant, the aggregate number of shares of Common Stock then issuable upon
exercise of this Warrant at any time.  The Company will (A) procure, at its sole
expense, the listing of the Shares issuable upon exercise of this Warrant at any
time, subject to issuance or notice of issuance, on all principal stock
exchanges on which the Common Stock is then listed or traded and (B) maintain
such listings of such Shares at all times after issuance.  The Company will use
reasonable best efforts to ensure that the Shares may be issued without
violation of any applicable law or regulation or of any requirement of any
securities exchange on which the Shares are listed or traded.

 

5.                                       No Fractional Shares or Scrip.  No
fractional Shares or scrip representing fractional Shares shall be issued upon
any exercise of this Warrant.  In lieu of any fractional Share to which the
Warrantholder would otherwise be entitled, the Warrantholder shall be entitled
to receive a cash payment equal to the Market Price of the Common Stock on the
last trading day preceding the date of exercise less the pro-rated Exercise
Price for such fractional share.

 

6.                                       No Rights as Stockholders; Transfer
Books.  This Warrant does not entitle the Warrantholder to any voting rights or
other rights as a stockholder of the Company prior to the date of exercise
hereof.  The Company will at no time close its transfer books against transfer
of this Warrant in any manner which interferes with the timely exercise of this
Warrant.

 

6

--------------------------------------------------------------------------------


 

7.                                       Charges, Taxes and Expenses.  Issuance
of certificates for Shares to the Warrantholder upon the exercise of this
Warrant shall be made without charge to the Warrantholder for any issue or
transfer tax or other incidental expense in respect of the issuance of such
certificates, all of which taxes and expenses shall be paid by the Company.

 

8.                                       Transfer/Assignment.

 

(A)                              Subject to compliance with clause (B) of this
Section 8, this Warrant and all rights hereunder are transferable, in whole or
in part, upon the books of the Company by the registered holder hereof in person
or by duly authorized attorney, and a new warrant shall be made and delivered by
the Company, of the same tenor and date as this Warrant but registered in the
name of one or more transferees, upon surrender of this Warrant, duly endorsed,
to the office or agency of the Company described in Section 3.  All expenses
(other than stock transfer taxes) and other charges payable in connection with
the preparation, execution and delivery of the new warrants pursuant to this
Section 8 shall be paid by the Company.

 

(B)                                The transfer of the Warrant and the Shares
issued upon exercise of the Warrant are subject to the restrictions set forth in
Section 4.4 of the Purchase Agreement.  If and for so long as required by the
Purchase Agreement, this Warrant shall contain the legends as set forth in
Sections 4.2(a) and 4.2(b) of the Purchase Agreement.

 

9.                                       Exchange and Registry of Warrant.  This
Warrant is exchangeable, upon the surrender hereof by the Warrantholder to the
Company, for a new warrant or warrants of like tenor and representing the right
to purchase the same aggregate number of Shares.  The Company shall maintain a
registry showing the name and address of the Warrantholder as the registered
holder of this Warrant.  This Warrant may be surrendered for exchange or
exercise in accordance with its terms, at the office of the Company, and the
Company shall be entitled to rely in all respects, prior to written notice to
the contrary, upon such registry.

 

10.                                 Loss, Theft, Destruction or Mutilation of
Warrant.  Upon receipt by the Company of evidence reasonably satisfactory to it
of the loss, theft, destruction or mutilation of this Warrant, and in the case
of any such loss, theft or destruction, upon receipt of a bond, indemnity or
security reasonably satisfactory to the Company, or, in the case of any such
mutilation, upon surrender and cancellation of this Warrant, the Company shall
make and deliver, in lieu of such lost, stolen, destroyed or mutilated Warrant,
a new Warrant of like tenor and representing the right to purchase the same
aggregate number of Shares as provided for in such lost, stolen, destroyed or
mutilated Warrant.

 

11.                                 Saturdays, Sundays, Holidays, etc. If the
last or appointed day for the taking of any action or the expiration of any
right required or granted herein shall not be a business day, then such action
may be taken or such right may be exercised on the next succeeding day that is a
business day.

 

12.                                 Rule 144 Information.  The Company covenants
that it will use its reasonable best efforts to timely file all reports and
other documents required to be filed by it under the Securities Act and the
Exchange Act and the rules and regulations promulgated by the SEC thereunder
(or, if the Company is not required to file such reports, it will, upon the
request of any

 

7

--------------------------------------------------------------------------------


 

Warrantholder, make publicly available such information as necessary to permit
sales pursuant to Rule 144 under the Securities Act), and it will use reasonable
best efforts to take such further action as any Warrantholder may reasonably
request, in each case to the extent required from time to time to enable such
holder to, if permitted by the terms of this Warrant and the Purchase Agreement,
sell this Warrant without registration under the Securities Act within the
limitation of the exemptions provided by (A) Rule 144 under the Securities Act,
as such rule may be amended from time to time, or (B) any successor rule or
regulation hereafter adopted by the SEC.  Upon the written request of any
Warrantholder, the Company will deliver to such Warrantholder a written
statement that it has complied with such requirements.

 

13.                                 Adjustments and Other Rights.  The Exercise
Price and the number of Shares issuable upon exercise of this Warrant shall be
subject to adjustment from time to time as follows; provided, that if more than
one subsection of this Section 13 is applicable to a single event, the
subsection shall be applied that produces the largest adjustment and no single
event shall cause an adjustment under more than one subsection of this
Section 13 so as to result in duplication:

 

(A)                              Stock Splits, Subdivisions, Reclassifications
or Combinations.  If the Company shall (i) declare and pay a dividend or make a
distribution on its Common Stock in shares of Common Stock, (ii) subdivide or
reclassify the outstanding shares of Common Stock into a greater number of
shares, or (iii) combine or reclassify the outstanding shares of Common Stock
into a smaller number of shares, the number of Shares issuable upon exercise of
this Warrant at the time of the record date for such dividend or distribution or
the effective date of such subdivision, combination or reclassification shall be
proportionately adjusted so that the Warrantholder after such date shall be
entitled to purchase the number of shares of Common Stock which such holder
would have owned or been entitled to receive in respect of the shares of Common
Stock subject to this Warrant after such date had this Warrant been exercised
immediately prior to such date.  In such event, the Exercise Price in effect at
the time of the record date for such dividend or distribution or the effective
date of such subdivision, combination or reclassification shall be adjusted to
the number obtained by dividing (x) the product of (1) the number of Shares
issuable upon the exercise of this Warrant before such adjustment and (2) the
Exercise Price in effect immediately prior to the record or effective date, as
the case may be, for the dividend, distribution, subdivision, combination or
reclassification giving rise to this adjustment by (y) the new number of Shares
issuable upon exercise of the Warrant determined pursuant to the immediately
preceding sentence.

 

(B)                                Certain Issuances of Common Shares or
Convertible Securities.  Until the earlier of (i) the date on which the Original
Warrantholder no longer holds this Warrant or any portion thereof and (ii) the
third anniversary of the Issue Date, if the Company shall issue shares of Common
Stock (or rights or warrants or other securities exercisable or convertible into
or exchangeable (collectively, a “conversion”) for shares of Common Stock)
(collectively, “convertible securities”) (other than in Permitted Transactions
(as defined below) or a transaction to which subsection (A) of this Section 13
is applicable) without consideration or at a consideration per share (or having
a conversion price per share) that is less than 90% of the Market Price on the
last trading day preceding the date of the agreement on pricing such shares (or
such convertible securities) then, in such event:

 

8

--------------------------------------------------------------------------------


 

(A) the number of Shares issuable upon the exercise of this Warrant immediately
prior to the date of the agreement on pricing of such shares (or of such
convertible securities) (the “Initial Number”) shall be increased to the number
obtained by multiplying the Initial Number by a fraction (A) the numerator of
which shall be the sum of (x) the number of shares of Common Stock of the
Company outstanding on such date and (y) the number of additional shares of
Common Stock issued (or into which convertible securities may be exercised or
convert) and (B) the denominator of which shall be the sum of (I) the number of
shares of Common Stock outstanding on such date and (II) the number of shares of
Common Stock which the aggregate consideration receivable by the Company for the
total number of shares of Common Stock so issued (or into which convertible
securities may be exercised or convert) would purchase at the Market Price on
the last trading day preceding the date of the agreement on pricing such shares
(or such convertible securities); and

 

(B) the Exercise Price payable upon exercise of the Warrant shall be adjusted by
multiplying such Exercise Price in effect immediately prior to the date of the
agreement on pricing of such shares (or of such convertible securities) by a
fraction, the numerator of which shall be the number of shares of Common Stock
issuable upon exercise of this Warrant prior to such date and the denominator of
which shall be the number of shares of Common Stock issuable upon exercise of
this Warrant immediately after the adjustment described in clause (A) above.

 

For purposes of the foregoing, the aggregate consideration receivable by the
Company in connection with the issuance of such shares of Common Stock or
convertible securities shall be deemed to be equal to the sum of the net
offering price (including the Fair Market Value of any non-cash consideration
and after deduction of any related expenses payable to third parties) of all
such securities plus the minimum aggregate amount, if any, payable upon exercise
or conversion of any such convertible securities into shares of Common Stock;
and “Permitted Transactions” shall mean issuances (i) as consideration for or to
fund the acquisition of businesses and/or related assets, (ii) in connection
with employee benefit plans and compensation related arrangements in the
ordinary course and consistent with past practice approved by the Board of
Directors, (iii) in connection with a public or broadly marketed offering and
sale of Common Stock or convertible securities for cash conducted by the Company
or its affiliates pursuant to registration under the Securities Act or Rule 144A
thereunder on a basis consistent with capital raising transactions by comparable
financial institutions and (iv) in connection with the exercise of preemptive
rights on terms existing as of the Issue Date.  Any adjustment made pursuant to
this Section 13(B) shall become effective immediately upon the date of such
issuance.

 

(C)                                Other Distributions.  In case the Company
shall fix a record date for the making of a distribution to all holders of
shares of its Common Stock of securities, evidences of indebtedness, assets,
cash, rights or warrants (excluding Ordinary Cash Dividends, dividends of its
Common Stock and other dividends or distributions referred to in Section 13(A)),
in each such case, the Exercise Price in effect prior to such record date shall
be reduced immediately thereafter to the price determined by multiplying the
Exercise Price in effect immediately prior to the reduction by the quotient of
(x) the Market Price of the Common Stock on the last trading day preceding the
first date on which the Common Stock trades regular way on the principal

 

9

--------------------------------------------------------------------------------


 

national securities exchange on which the Common Stock is listed or admitted to
trading without the right to receive such distribution, minus the amount of cash
and/or the Fair Market Value of the securities, evidences of indebtedness,
assets, rights or warrants to be so distributed in respect of one share of
Common Stock (such amount and/or Fair Market Value, the “Per Share Fair Market
Value”) divided by (y) such Market Price on such date specified in clause (x);
such adjustment shall be made successively whenever such a record date is
fixed.  In such event, the number of Shares issuable upon the exercise of this
Warrant shall be increased to the number obtained by dividing (x) the product of
(1) the number of Shares issuable upon the exercise of this Warrant before such
adjustment, and (2) the Exercise Price in effect immediately prior to the
distribution giving rise to this adjustment by (y) the new Exercise Price
determined in accordance with the immediately preceding sentence.  In the case
of adjustment for a cash dividend that is, or is coincident with, a regular
quarterly cash dividend, the Per Share Fair Market Value would be reduced by the
per share amount of the portion of the cash dividend that would constitute an
Ordinary Cash Dividend.  In the event that such distribution is not so made, the
Exercise Price and the number of Shares issuable upon exercise of this Warrant
then in effect shall be readjusted, effective as of the date when the Board of
Directors determines not to distribute such shares, evidences of indebtedness,
assets, rights, cash or warrants, as the case may be, to the Exercise Price that
would then be in effect and the number of Shares that would then be issuable
upon exercise of this Warrant if such record date had not been fixed.

 

(D)                               Certain Repurchases of Common Stock.  In case
the Company effects a Pro Rata Repurchase of Common Stock, then the Exercise
Price shall be reduced to the price determined by multiplying the Exercise Price
in effect immediately prior to the Effective Date of such Pro Rata Repurchase by
a fraction of which the numerator shall be (i) the product of (x) the number of
shares of Common Stock outstanding immediately before such Pro Rata Repurchase
and (y) the Market Price of a share of Common Stock on the trading day
immediately preceding the first public announcement by the Company or any of its
Affiliates of the intent to effect such Pro Rata Repurchase, minus (ii) the
aggregate purchase price of the Pro Rata Repurchase, and of which the
denominator shall be the product of (i) the number of shares of Common Stock
outstanding immediately prior to such Pro Rata Repurchase minus the number of
shares of Common Stock so repurchased and (ii) the Market Price per share of
Common Stock on the trading day immediately preceding the first public
announcement by the Company or any of its Affiliates of the intent to effect
such Pro Rata Repurchase.  In such event, the number of shares of Common Stock
issuable upon the exercise of this Warrant shall be increased to the number
obtained by dividing (x) the product of (1) the number of Shares issuable upon
the exercise of this Warrant before such adjustment, and (2) the Exercise Price
in effect immediately prior to the Pro Rata Repurchase giving rise to this
adjustment by (y) the new Exercise Price determined in accordance with the
immediately preceding sentence.  For the avoidance of doubt, no increase to the
Exercise Price or decrease in the number of Shares issuable upon exercise of
this Warrant shall be made pursuant to this Section 13(D).

 

(E)                                 Business Combinations.  In case of any
Business Combination or reclassification of Common Stock (other than a
reclassification of Common Stock referred to in Section 13(A)), the
Warrantholder’s right to receive Shares upon exercise of this Warrant shall be
converted into the right to exercise this Warrant to acquire the number of
shares of stock or other securities or property (including cash) which the
Common Stock issuable (at the time of such Business Combination or
reclassification) upon exercise of this Warrant immediately prior to such

 

10

--------------------------------------------------------------------------------


 

Business Combination or reclassification would have been entitled to receive
upon consummation of such Business Combination or reclassification; and in any
such case, if necessary, the provisions set forth herein with respect to the
rights and interests thereafter of the Warrantholder shall be appropriately
adjusted so as to be applicable, as nearly as may reasonably be, to the
Warrantholder’s right to exercise this Warrant in exchange for any shares of
stock or other securities or property pursuant to this paragraph.  In
determining the kind and amount of stock, securities or the property receivable
upon exercise of this Warrant following the consummation of such Business
Combination, if the holders of Common Stock have the right to elect the kind or
amount of consideration receivable upon consummation of such Business
Combination, then the consideration that the Warrantholder shall be entitled to
receive upon exercise shall be deemed to be the types and amounts of
consideration received by the majority of all holders of the shares of common
stock that affirmatively make an election (or of all such holders if none make
an election).

 

(F)                                 Rounding of Calculations; Minimum
Adjustments.  All calculations under this Section 13 shall be made to the
nearest one-tenth (1/10th) of a cent or to the nearest one-hundredth (1/100th)
of a share, as the case may be.  Any provision of this Section 13 to the
contrary notwithstanding, no adjustment in the Exercise Price or the number of
Shares into which this Warrant is exercisable shall be made if the amount of
such adjustment would be less than $0.01 or one-tenth (1/10th) of a share of
Common Stock, but any such amount shall be carried forward and an adjustment
with respect thereto shall be made at the time of and together with any
subsequent adjustment which, together with such amount and any other amount or
amounts so carried forward, shall aggregate $0.01 or 1/10th of a share of Common
Stock, or more.

 

(G)                                Timing of Issuance of Additional Common Stock
Upon Certain Adjustments.  In any case in which the provisions of this
Section 13 shall require that an adjustment shall become effective immediately
after a record date for an event, the Company may defer until the occurrence of
such event (i) issuing to the Warrantholder of this Warrant exercised after such
record date and before the occurrence of such event the additional shares of
Common Stock issuable upon such exercise by reason of the adjustment required by
such event over and above the shares of Common Stock issuable upon such exercise
before giving effect to such adjustment and (ii) paying to such Warrantholder
any amount of cash in lieu of a fractional share of Common Stock; provided,
however, that the Company upon request shall deliver to such Warrantholder a due
bill or other appropriate instrument evidencing such Warrantholder’s right to
receive such additional shares, and such cash, upon the occurrence of the event
requiring such adjustment.

 

(H)                               Completion of Qualified Equity Offering.  In
the event the Company (or any successor by Business Combination) completes one
or more Qualified Equity Offerings on or prior to December 31, 2009 that result
in the Company (or any such successor ) receiving aggregate gross proceeds of
not less than 100% of the aggregate liquidation preference of the Preferred
Shares (and any preferred stock issued by any such successor to the Original
Warrantholder under the CPP), the number of shares of Common Stock underlying
the portion of this Warrant then held by the Original Warrantholder shall be
thereafter reduced by a number of shares of Common Stock equal to the product of
(i) 0.5 and (ii) the number of shares underlying

 

11

--------------------------------------------------------------------------------


 

the Warrant on the Issue Date (adjusted to take into account all other
theretofore made adjustments pursuant to this Section 13).

 

(I)                                    Other Events.  For so long as the
Original Warrantholder holds this Warrant or any portion thereof, if any event
occurs as to which the provisions of this Section 13 are not strictly applicable
or, if strictly applicable, would not, in the good faith judgment of the Board
of Directors of the Company, fairly and adequately protect the purchase rights
of the Warrants in accordance with the essential intent and principles of such
provisions, then the Board of Directors shall make such adjustments in the
application of such provisions, in accordance with such essential intent and
principles, as shall be reasonably necessary, in the good faith opinion of the
Board of Directors, to protect such purchase rights as aforesaid.  The Exercise
Price or the number of Shares into which this Warrant is exercisable shall not
be adjusted in the event of a change in the par value of the Common Stock or a
change in the jurisdiction of incorporation of the Company.

 

(J)                                   Statement Regarding Adjustments.  Whenever
the Exercise Price or the number of Shares into which this Warrant is
exercisable shall be adjusted as provided in Section 13, the Company shall
forthwith file at the principal office of the Company a statement showing in
reasonable detail the facts requiring such adjustment and the Exercise Price
that shall be in effect and the number of Shares into which this Warrant shall
be exercisable after such adjustment, and the Company shall also cause a copy of
such statement to be sent by mail, first class postage prepaid, to each
Warrantholder at the address appearing in the Company’s records.

 

(K)                               Notice of Adjustment Event.  In the event that
the Company shall propose to take any action of the type described in this
Section 13 (but only if the action of the type described in this Section 13
would result in an adjustment in the Exercise Price or the number of Shares into
which this Warrant is exercisable or a change in the type of securities or
property to be delivered upon exercise of this Warrant), the Company shall give
notice to the Warrantholder, in the manner set forth in Section 13(J), which
notice shall specify the record date, if any, with respect to any such action
and the approximate date on which such action is to take place.  Such notice
shall also set forth the facts with respect thereto as shall be reasonably
necessary to indicate the effect on the Exercise Price and the number, kind or
class of shares or other securities or property which shall be deliverable upon
exercise of this Warrant.  In the case of any action which would require the
fixing of a record date, such notice shall be given at least 10 days prior to
the date so fixed, and in case of all other action, such notice shall be given
at least 15 days prior to the taking of such proposed action.  Failure to give
such notice, or any defect therein, shall not affect the legality or validity of
any such action.

 

(L)                                 Proceedings Prior to Any Action Requiring
Adjustment.  As a condition precedent to the taking of any action which would
require an adjustment pursuant to this Section 13, the Company shall take any
action which may be necessary, including obtaining regulatory, New York Stock
Exchange, NASDAQ Stock Market or other applicable national securities exchange
or stockholder approvals or exemptions, in order that the Company may thereafter
validly and legally issue as fully paid and nonassessable all shares of Common
Stock that the Warrantholder is entitled to receive upon exercise of this
Warrant pursuant to this Section 13.

 

12

--------------------------------------------------------------------------------


 

(M)                            Adjustment Rules.  Any adjustments pursuant to
this Section 13 shall be made successively whenever an event referred to herein
shall occur.  If an adjustment in Exercise Price made hereunder would reduce the
Exercise Price to an amount below par value of the Common Stock, then such
adjustment in Exercise Price made hereunder shall reduce the Exercise Price to
the par value of the Common Stock.


 

14.                                 Exchange.  At any time following the date on
which the shares of Common Stock of the Company are no longer listed or admitted
to trading on a national securities exchange (other than in connection with any
Business Combination), the Original Warrantholder may cause the Company to
exchange all or a portion of this Warrant for an economic interest (to be
determined by the Original Warrantholder after consultation with the Company) of
the Company classified as permanent equity under U.S. GAAP having a value equal
to the Fair Market Value of the portion of the Warrant so exchanged.   The
Original Warrantholder shall calculate any Fair Market Value required to be
calculated pursuant to this Section 14, which shall not be subject to the
Appraisal Procedure.

 

15.                                 No Impairment.  The Company will not, by
amendment of its Charter or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms to be observed or performed hereunder by the Company, but will at all
times in good faith assist in the carrying out of all the provisions of this
Warrant and in taking of all such action as may be necessary or appropriate in
order to protect the rights of the Warrantholder.


 


16.                                 GOVERNING LAW.  THIS WARRANT WILL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE FEDERAL LAW OF THE UNITED
STATES IF AND TO THE EXTENT SUCH LAW IS APPLICABLE, AND OTHERWISE IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE. EACH OF THE COMPANY AND THE WARRANTHOLDER
AGREES (A) TO SUBMIT TO THE EXCLUSIVE JURISDICTION AND VENUE OF THE UNITED
STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA FOR ANY CIVIL ACTION, SUIT OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS WARRANT OR THE TRANSACTIONS
CONTEMPLATED HEREBY, AND (B) THAT NOTICE MAY BE SERVED UPON THE COMPANY AT THE
ADDRESS IN SECTION 20 BELOW AND UPON THE WARRANTHOLDER AT THE ADDRESS FOR THE
WARRANTHOLDER SET FORTH IN THE REGISTRY MAINTAINED BY THE COMPANY PURSUANT TO
SECTION 9 HEREOF.  TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE
COMPANY AND THE WARRANTHOLDER HEREBY UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY
CIVIL LEGAL ACTION OR PROCEEDING RELATING TO THE WARRANT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.


 

17.                                 Binding Effect.  This Warrant shall be
binding upon any successors or assigns of the Company.

 

18.                                 Amendments.  This Warrant may be amended and
the observance of any term of this Warrant may be waived only with the written
consent of the Company and the Warrantholder.


 

19 .                              Prohibited Actions.  The Company agrees that
it will not take any action which would entitle the Warrantholder to an
adjustment of the Exercise Price if the total number of shares of Common Stock
issuable after such action upon exercise of this Warrant, together with

 

13

--------------------------------------------------------------------------------


 

all shares of Common Stock then outstanding and all shares of Common Stock then
issuable upon the exercise of all outstanding options, warrants, conversion and
other rights, would exceed the total number of shares of Common Stock then
authorized by its Charter.

 


20.                                 NOTICES.  ANY NOTICE, REQUEST, INSTRUCTION
OR OTHER DOCUMENT TO BE GIVEN HEREUNDER BY ANY PARTY TO THE OTHER WILL BE IN
WRITING AND WILL BE DEEMED TO HAVE BEEN DULY GIVEN (A) ON THE DATE OF DELIVERY
IF DELIVERED PERSONALLY, OR BY FACSIMILE, UPON CONFIRMATION OF RECEIPT, OR
(B) ON THE SECOND BUSINESS DAY FOLLOWING THE DATE OF DISPATCH IF DELIVERED BY A
RECOGNIZED NEXT DAY COURIER SERVICE.  ALL NOTICES HEREUNDER SHALL BE DELIVERED
AS SET FORTH IN ITEM 8 OF SCHEDULE A HERETO, OR PURSUANT TO SUCH OTHER
INSTRUCTIONS AS MAY BE DESIGNATED IN WRITING BY THE PARTY TO RECEIVE SUCH
NOTICE.


 


21.                                 ENTIRE AGREEMENT.  THIS WARRANT, THE FORMS
ATTACHED HERETO AND SCHEDULE A HERETO (THE TERMS OF WHICH ARE INCORPORATED BY
REFERENCE HEREIN), AND THE LETTER AGREEMENT (INCLUDING ALL DOCUMENTS
INCORPORATED THEREIN), CONTAIN THE ENTIRE AGREEMENT BETWEEN THE PARTIES WITH
RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDE ALL PRIOR AND CONTEMPORANEOUS
ARRANGEMENTS OR UNDERTAKINGS WITH RESPECT THERETO.


 

[Remainder of page intentionally left blank]

 

14

--------------------------------------------------------------------------------


 

[Form of Notice of Exercise]

Date:

 

 

 

TO:         [Company]

 

RE:          Election to Purchase Common Stock

 

The undersigned, pursuant to the provisions set forth in the attached Warrant,
hereby agrees to subscribe for and purchase the number of shares of the Common
Stock set forth below covered by such Warrant.  The undersigned, in accordance
with Section 3 of the Warrant, hereby agrees to pay the aggregate Exercise Price
for such shares of Common Stock in the manner set forth below.  A new warrant
evidencing the remaining shares of Common Stock covered by such Warrant, but not
yet subscribed for and purchased, if any, should be issued in the name set forth
below.

 

Number of Shares of Common Stock

 

 

 

Method of Payment of Exercise Price (note if cashless exercise pursuant to
Section 3(i) of the Warrant or cash exercise pursuant to

Section 3(ii) of the Warrant, with consent of the Company and the Warrantholder)

 

 

 

 

 

 

 

 

 

Aggregate Exercise Price:

 

 

 

 

 

 

Holder:

 

 

By:

 

 

Name:

 

 

Title:

 

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by a
duly authorized officer.

 

Dated:

 

 

 

 

 

 

 

COMPANY:

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

[Signature Page to Warrant]

 

16

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Item 1

 

Name:

Corporate or other organizational form:

Jurisdiction of organization:

 

Item 2

 

Exercise Price: (1)

 

Item 3

 

Issue Date:

 

Item 4

 

Amount of last dividend declared prior to the Issue Date:

 

Item 5

 

Date of Letter Agreement between the Company and the United States Department of
the Treasury:

 

Item 6

 

Number of shares of Common Stock:

 

Item 7

 

Company’s address:

 

Item 8

 

Notice information:

 

--------------------------------------------------------------------------------

(1)                                  Initial exercise price to be calculated
based on the average of closing prices of the Common Stock on the 20 trading
days ending on the last trading day prior to the date the Company’s application
for participation in the Capital Purchase Program was approved by the United
States Department of the Treasury.

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

ADDITIONAL TERMS AND CONDITIONS

 

Company Information:

 

 

 

 

 

Name of the Company:

 

Comerica Incorporated

 

 

 

Corporate or other organizational form:

 

Corporation

 

 

 

Jurisdiction of Organization:

 

Delaware

 

 

 

Appropriate Federal Banking Agency:

 

Board of Governors of the Federal Reserve System

 

 

 

Notice Information:

 

Comerica Incorporated
Comerica Bank Tower
1717 Main Street, MC 6404
Dallas, Texas 75201

 

 

Attention:


Facsimile:

Jon W. Bilstrom
Executive Vice President - Governance,
Regulatory Relations and Legal Affairs
(214) 462-4440

 

 

 

Terms of the Purchase:

 

 

 

 

 

Series of Preferred Stock Purchased:

 

Fixed Rate Cumulative Perpetual Preferred Stock, Series F

 

 

 

Per Share Liquidation Preference of Preferred Stock:

 

$1,000

 

 

 

Number of Shares of Preferred Stock Purchased:

 

2,250,000

 

 

 

Dividend Payment Dates on the Preferred Stock:

 

February 15, May 15, August 15 and November 15

 

 

 

Number of Initial Warrant Shares:

 

11,479,592

 

 

 

Exercise Price of the Warrant:

 

$29.40

 

 

 

Purchase Price:

 

$2,250,000,000

 

 

 

Closing:

 

 

 

 

 

Location of Closing:

 

Simpson Thacher & Bartlett LLP

425 Lexington Avenue
New York, NY 10017

 

 

 

Time of Closing:

 

9:00 a.m., New York time

 

 

 

Date of Closing:

 

November 14, 2008

 

 

 

Wire Information for Closing:

 

ABA Number:
Bank:
Account Name:
Account Number:
Beneficiary:

 

--------------------------------------------------------------------------------